

110 S1871 PCS: SGR Repeal and Medicare Beneficiary Access Act of 2013
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 280113th CONGRESS1st SessionS. 1871IN THE SENATE OF THE UNITED STATESDecember 19, 2013Mr. Baucus, from the Committee on Finance, reported the following original bill; which was read twice and placed on the calendarA BILLTo amend title XVIII of the Social Security Act to repeal the Medicare sustainable growth rate formula and to improve beneficiary access under the Medicare program, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the SGR Repeal and Medicare Beneficiary Access Act of 2013.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Medicare Payment for Physicians' ServicesSec. 101. Repealing the sustainable growth rate (SGR) and improving Medicare payment for physicians’ services.Sec. 102. Priorities and funding for quality measure development.Sec. 103. Encouraging care management for individuals with chronic care needs.Sec. 104. Ensuring accurate valuation of services under the physician fee schedule.Sec. 105. Promoting evidence-based care.Sec. 106. Empowering beneficiary choices through access to information on physicians’ services.Sec. 107. Expanding claims data availability to improve care.TITLE II—Extensions and Other ProvisionsSubtitle A—Medicare ExtensionsSec. 201. Work geographic adjustment.Sec. 202. Medicare payment for therapy services.Sec. 203. Medicare ambulance services.Sec. 204. Revision of the Medicare-dependent hospital (MDH) program.Sec. 205. Revision of Medicare inpatient hospital payment adjustment for low-volume hospitals.Sec. 206. Specialized Medicare Advantage plans for special needs individuals.Sec. 207. Reasonable cost reimbursement contracts.Sec. 208. Quality measure endorsement and selection.Sec. 209. Permanent extension of funding outreach and assistance for low-income programs.Subtitle B—Medicaid and Other ExtensionsSec. 211. Qualifying individual program.Sec. 212. Transitional Medical Assistance.Sec. 213. Express lane eligibility.Sec. 214. Pediatric quality measures.Sec. 215. Special diabetes programs.Subtitle C—Human Services ExtensionsSec. 221. Abstinence education grants.Sec. 222. Personal responsibility education program.Sec. 223. Family-to-family health information centers.Sec. 224. Health workforce demonstration project for low-income individuals.Subtitle D—Program IntegritySec. 231. Reducing improper Medicare payments.Sec. 232. Authority for Medicaid fraud control units to investigate and prosecute complaints of abuse and neglect of Medicaid patients in home and community-based settings.Sec. 233. Improved use of funds received by the HHS Inspector General from oversight and investigative activities.Sec. 234. Preventing and reducing improper Medicare and Medicaid expenditures.Subtitle E—Other ProvisionsSec. 241. Commission on Improving Patient Directed Health Care.Sec. 242. Expansion of the definition of inpatient hospital services for certain cancer hospitals.Sec. 243. Quality measures for certain post-acute care providers relating to notice and transfer of patient health information and patient care preferences.Sec. 244. Criteria for medically necessary, short inpatient hospital stays.Sec. 245. Transparency of reasons for excluding additional procedures from the Medicare ambulatory surgical center (ASC) approved list.Sec. 246. Supervision in critical access hospitals.Sec. 247. Requiring State licensure of bidding entities under the competitive acquisition program for certain durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS).Sec. 248. Recognition of attending physician assistants as attending physicians to serve hospice patients.Sec. 249. Remote patient monitoring pilot projects.Sec. 250. Community-Based Institutional Special Needs Plan Demonstration Program.Sec. 251. Applying CMMI waiver authority to PACE in order to foster innovations.Sec. 252. Improve and modernize Medicaid data systems and reporting.Sec. 253. Fairness in Medicaid supplemental needs trusts.Sec. 254. Helping Ensure Life- and Limb-Saving Access to Podiatric Physicians.Sec. 255. Demonstration program to improve community mental health services.Sec. 256. Annual Medicaid DSH report.Sec. 257. Implementation.IMedicare Payment for Physicians' Services101.Repealing the sustainable growth rate (SGR) and improving Medicare payment for physicians’ services(a)Stabilizing fee updates(1)Repeal of SGR payment methodologySection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended—(A)in subsection (d)—(i)in paragraph (1)(A), by inserting or a subsequent paragraph after paragraph (4); and(ii)in paragraph (4)—(I)in the heading, by inserting and ending with 2013 after years beginning with 2001; and(II)in subparagraph (A), by inserting and ending with 2013 after a year beginning with 2001; and(B)in subsection (f)—(i)in paragraph (1)(B), by inserting through 2013 after of each succeeding year; and(ii)in paragraph (2), by inserting and ending with 2013 after beginning with 2000.(2)Update of rates for 2014 and subsequent yearsSubsection (d) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the following new paragraphs:(15)Update for 2014 through 2023The update to the single conversion factor established in paragraph (1)(C) for each of 2014 through 2023 shall be zero percent.(16)Update for 2024 and subsequent yearsThe update to the single conversion factor established in paragraph (1)(C) for 2024 and each subsequent year shall be—(A)for items and services furnished by a qualifying APM participant (as defined in section 1833(z)(2)) for such year, 2 percent; and(B)for other items and services, 1 percent..(3)MedPAC reports(A)Initial reportNot later than July 1, 2016, the Medicare Payment Advisory Commission shall submit to Congress a report on the relationship between—(i)physician and other health professional utilization and expenditures (and the rate of increase of such utilization and expenditures) of items and services for which payment is made under section 1848 of the Social Security Act (42 U.S.C. 1395w–4); and(ii)total utilization and expenditures (and the rate of increase of such utilization and expenditures) under parts A, B, and D of title XVIII of such Act.Such report shall include a methodology to describe such relationship and the impact of changes in such physician and other health professional practice and service ordering patterns on total utilization and expenditures under parts A, B, and D of such title.(B)Final reportNot later than July 1, 2020, the Medicare Payment Advisory Commission shall submit to Congress a report on the relationship described in subparagraph (A), including the results determined from applying the methodology included in the report submitted under such subparagraph.(b)Consolidation of certain current law performance programs with new value-based performance incentive program(1)EHR meaningful use incentive program(A)Sunsetting separate meaningful use payment adjustmentsSection 1848(a)(7)(A) of the Social Security Act (42 U.S.C. 1395w–4(a)(7)(A)) is amended—(i)in clause (i), by striking or any subsequent payment year and inserting or 2016;(ii)in clause (ii)—(I)in the matter preceding subclause (I), by striking Subject to clause (iii), for and inserting For;(II)in subclause (I), by adding at the end and;(III)in subclause (II), by striking ; and and inserting a period; and(IV)by striking subclause (III); and(iii)by striking clause (iii).(B)Continuation of meaningful use determinations for VBP programSection 1848(o)(2) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)) is amended—(i)in subparagraph (A), in the matter preceding clause (i)—(I)by striking For purposes of paragraph (1), an and inserting An; and(II)by inserting , or pursuant to subparagraph (D) for purposes of subsection (q), for a performance period under such subsection for a year after under such subsection for a year; and(ii)by adding at the end the following new subparagraph:(D)Continued application for purposes of VBP programWith respect to 2017 and each subsequent payment year, the Secretary shall, for purposes of subsection (q) and in accordance with paragraph (1)(F) of such subsection, determine whether an eligible professional who is a VBP eligible professional (as defined in subsection (q)(1)(C)) for such year is a meaningful EHR user under this paragraph for the performance period under subsection (q) for such year..(2)Quality reporting(A)Sunsetting separate quality reporting incentivesSection 1848(a)(8)(A) of the Social Security Act (42 U.S.C. 1395w–4(a)(8)(A)) is amended—(i)in clause (i), by striking or any subsequent year and inserting or 2016; and(ii)in clause (ii)(II), by striking and each subsequent year.(B)Continuation of quality measures and processes for VBP programSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended—(i)in subsection (k), by adding at the end the following new paragraph:(9)Continued application for purposes of VBP programThe Secretary shall, in accordance with subsection (q)(1)(F), carry out the provisions of this subsection for purposes of subsection (q).; and(ii)in subsection (m)—(I)by redesignating the paragraph (7) added by section 10327(a) of Public Law 111–148 as paragraph (8); and(II)by adding at the end the following new paragraph:(9)Continued application for purposes of VBP programThe Secretary shall, in accordance with subsection (q)(1)(F), carry out the processes under this subsection for purposes of subsection (q)..(3)Value-based payments(A)Sunsetting separate value-based paymentsClause (iii) of section 1848(p)(4)(B) of the Social Security Act (42 U.S.C. 1395w–4(p)(4)(B)) is amended to read as follows:(iii)ApplicationThe Secretary shall apply the payment modifier established under this subsection for items and services furnished on or after January 1, 2015, but before January 1, 2017, with respect to specific physicians and groups of physicians the Secretary determines appropriate. Such payment modifier shall not be applied for items and services furnished on or after January 1, 2017..(B)Continuation of value-based payment modifier measures for VBP programSection 1848(p) of the Social Security Act (42 U.S.C. 1395w–4(p)) is amended—(i)in paragraph (2), by adding at the end the following new subparagraph:(C)Continued application for purposes of VBP programThe Secretary shall, in accordance with subsection (q)(1)(F), carry out subparagraph (B) for purposes of subsection (q).; and(ii)in paragraph (3), by adding at the end the following: With respect to 2017 and each subsequent year, the Secretary shall, in accordance with subsection (q)(1)(F), carry out this paragraph for purposes of subsection (q)..(c)Value-based performance incentive program(1)In generalSection 1848 of the Social Security Act (42 U.S.C. 1395w–4) is amended by adding at the end the following new subsection:(q)Value-based performance incentive program(1)Establishment(A)In generalSubject to the succeeding provisions of this subsection, the Secretary shall establish an eligible professional value-based performance incentive program (in this subsection referred to as the VBP program) under which the Secretary shall—(i)develop a methodology for assessing the total performance of each VBP eligible professional according to performance standards under paragraph (3) for a performance period (as established under paragraph (4)) for a year;(ii)using such methodology, provide for a composite performance score in accordance with paragraph (5) for each such professional for each performance period; and(iii)use such composite performance score of the VBP eligible professional for a performance period for a year to make VBP program incentive payments under paragraph (7) to the professional for the year.(B)Program implementationThe VBP program shall apply to payments for items and services furnished on or after January 1, 2017.(C)VBP eligible professional defined(i)In generalFor purposes of this subsection, subject to clauses (ii) and (iv), the term VBP eligible professional means—(I)for the first and second years for which the VBP program applies to payments (and for the performance period for such first and second year), a physician (as defined in section 1861(r)), a physician assistant, nurse practitioner, and clinical nurse specialist (as such terms are defined in section 1861(aa)(5)), and a certified registered nurse anesthetist (as defined in section 1861(bb)(2)); and(II)for the third year for which the VBP program applies to payments (and for the performance period for such third year) and for each succeeding year (and for the performance period for each such year), the professionals described in subclause (I) and such other eligible professionals (as defined in subsection (k)(3)(B)) as specified by the Secretary.(ii)ExclusionsFor purposes of clause (i), the term VBP eligible professional does not include, with respect to a year, an eligible professional (as defined in subsection (k)(3)(B))—(I)who is a qualifying APM participant (as defined in section 1833(z)(2));(II)who, subject to clause (vii), is a partial qualifying APM participant (as defined in clause (iii)) for the most recent period for which data are available and who, for the performance period with respect to such year, does not report on applicable measures and activities described in paragraph (2)(B) that are required to be reported by such a professional under the VBP program; or(III)who, for the performance period with respect to such year, does not exceed the low-volume threshold measurement selected under clause (iv).(iii)Partial qualifying APM participantFor purposes of this subparagraph, the term partial qualifying APM participant means, with respect to a year, an eligible professional for whom the Secretary determines the minimum payment percentage (or percentages), as applicable, described in paragraph (2) of section 1833(z) for such year have not been satisfied, but who would be considered a qualifying APM participant (as defined in such paragraph) for such year if—(I)with respect to 2017 and 2018, the reference in subparagraph (A) of such paragraph to 25 percent was instead a reference to 20 percent;(II)with respect to 2019 and 2020—(aa)the reference in subparagraph (B)(i) of such paragraph to 50 percent was instead a reference to 40 percent; and(bb)the references in subparagraph (B)(ii) of such paragraph to 50 percent and 25 percent of such paragraph were instead references to 40 percent and 20 percent, respectively; and(III)with respect to 2021 and subsequent years—(aa)the reference in subparagraph (C)(i) of such paragraph to 75 percent was instead a reference to 50 percent; and(bb)the references in subparagraph (C)(ii) of such paragraph to 75 percent and 25 percent of such paragraph were instead references to 50 percent and 20 percent, respectively.(iv)Selection of low-volume threshold measurementThe Secretary shall select one of the following low-volume threshold measurements to apply for purposes of clause (ii)(III):(I)The minimum number (as determined by the Secretary) of individuals enrolled under this part who are treated by the VBP eligible professional for the performance period involved.(II)The minimum number (as determined by the Secretary) of items and services furnished to individuals enrolled under this part by such professional for such performance period.(III)The minimum amount (as determined by the Secretary) of allowed charges billed by such professional under this part for such performance period.(v)Treatment of new Medicare enrolled eligible professionalsIn the case of a professional who first becomes a Medicare enrolled eligible professional during the performance period for a year (and had not previously submitted claims under this title such as a person, an entity, or a part of a physician group or under a different billing number or tax identifier), such professional shall not be treated under this subsection as a VBP eligible professional until the subsequent year and performance period for such subsequent year.(vi)ClarificationIn the case of items and services furnished during a year by an individual who is not a VBP eligible professional (including pursuant to clauses (ii) and (v)) with respect to a year, in no case shall a reduction under paragraph (6) or a VBP program incentive payment under paragraph (7) apply to such individual for such year.(vii)Partial qualifying APM participant clarificationIn the case of an eligible professional who is a partial qualifying APM participant, with respect to a year, and who for the performance period for such year reports on applicable measures and activities described in paragraph (2)(B) that are required to be reported by such a professional under the VBP program, such eligible professional is considered to be a VBP eligible professional with respect to such year.(D)Application to group practices(i)In generalUnder the VBP program:(I)Quality performance categoryThe Secretary shall establish and apply a process that includes features of the provisions of subsection (m)(3)(C) for VBP eligible professionals in a group practice with respect to assessing performance of such group with respect to the performance category described in clause (i) of paragraph (2)(A).(II)Other performance categoriesThe Secretary may establish and apply a process that includes features of the provisions of subsection (m)(3)(C) for VBP eligible professionals in a group practice with respect to assessing the performance of such group with respect to the performance categories described in clauses (ii) through (iv) of such paragraph.(ii)Ensuring comprehensiveness of group practice assessmentThe process established under clause (i) shall to the extent practicable reflect the full range of items and services furnished by the VBP eligible professionals in the group practice involved.(iii)ClarificationVBP eligible professionals electing to be a virtual group under paragraph (5)(J) shall not be considered VBP eligible professionals in a group practice for purposes of applying this subparagraph.(E)Use of registriesUnder the VBP program, the Secretary shall encourage the use of qualified clinical data registries pursuant to subsection (m)(3)(E) in carrying out this subsection.(F)Application of certain provisionsIn applying a provision of subsection (k), (m), (o), or (p) for purposes of this subsection, the Secretary shall—(i)adjust the application of such provision to ensure the provision is consistent with the provisions of this subsection; and(ii)not apply such provision to the extent that the provision is duplicative with a provision of this subsection.(2)Measures and activities under performance categories(A)Performance categoriesUnder the VBP program, the Secretary shall use the following performance categories (each of which is referred to in this subsection as a performance category) in determining the composite performance score under paragraph (5):(i)Quality.(ii)Resource use.(iii)Clinical practice improvement activities.(iv)Meaningful use of certified EHR technology.(B)Measures and activities specified for each categoryFor purposes of paragraph (3)(A) and subject to subparagraph (C), measures and activities specified for a performance period (as established under paragraph (4)) for a year are as follows:(i)QualityFor the performance category described in subparagraph (A)(i), the quality measures established for such period under subsections (k) and (m), including under subsection (m)(3)(E), and the measures of quality of care established for such period under subsection (p)(2).(ii)Resource useFor the performance category described in subparagraph (A)(ii), the measurement of resource use for such period under subsection (p)(3), using the methodology under subsection (r), as appropriate, and, as feasible and applicable, accounting for the cost of covered part D drugs.(iii)Clinical practice improvement activitiesFor the performance category described in subparagraph (A)(iii), clinical practice improvement activities under subcategories specified by the Secretary for such period, which shall include at least the following:(I)The subcategory of expanded practice access, which shall include activities such as same day appointments for urgent needs and after hours access to clinician advice.(II)The subcategory of population management, which shall include activities such as monitoring health conditions of individuals to provide timely health care interventions or participation in a qualified clinical data registry.(III)The subcategory of care coordination, which shall include activities such as timely communication of test results, timely exchange of clinical information to patients and other providers, and use of remote monitoring or telehealth.(IV)The subcategory of beneficiary engagement, which shall include activities such as the establishment of care plans for individuals with complex care needs, beneficiary self-management training, and using shared decision-making mechanisms.(V)The subcategory of patient safety and practice assessment, such as through use of clinical or surgical checklists and practice assessments related to maintaining certification.(VI)The subcategory of participation in an alternative payment model (as defined in section 1833(z)(3)(C)).In establishing activities under this clause, the Secretary shall give consideration to the circumstances of small practices (consisting of 10 or fewer professionals) and practices located in rural areas and in health professional shortage areas (as designated under section 332(a)(1)(A) of the Public Health Service Act).(iv)Meaningful EHR useFor the performance category described in subparagraph (A)(iv), the requirements established for such period under subsection (o)(2) for determining whether an eligible professional is a meaningful EHR user.(C)Additional provisions(i)Emphasizing outcome measures under quality performance categoryIn applying subparagraph (B)(i), the Secretary shall, as feasible, emphasize the application of outcome measures.(ii)Application of additional system measuresThe Secretary may use measures used for a payment system other than for physicians for purposes of the performance category described in subparagraph (A)(i).(iii)Global and population-based measuresThe Secretary may use global measures, such as global outcome measures, and population-based measures for purposes of the performance category described in subparagraph (A)(i).(iv)Request for information for clinical practice improvement activitiesIn initially applying subparagraph (B)(iii), the Secretary shall use a request for information to solicit recommendations from stakeholders for identifying activities described in such subparagraph and specifying criteria for such activities.(v)Contract authority for clinical practice improvement activities performance categoryIn applying subparagraph (B)(iii), the Secretary may contract with entities to assist the Secretary in—(I)identifying activities described in subparagraph (B)(iii);(II)specifying criteria for such activities; and(III)determining whether a VBP eligible professional meets such criteria.(3)Performance standards(A)EstablishmentUnder the VBP program, the Secretary shall establish performance standards with respect to measures and activities specified under paragraph (2)(B) for a performance period (as established under paragraph (4)) for a year.(B)Considerations in establishing standardsIn establishing such performance standards with respect to measures and activities specified under paragraph (2)(B), the Secretary shall take into account the following:(i)Historical performance standards.(ii)Improvement rates.(iii)The opportunity for continued improvement.(4)Performance periodThe Secretary shall establish a performance period (or periods) for a year (beginning with the year described in paragraph (1)(B)). Such performance period (or periods) shall begin and end prior to the beginning of such year and be as close as possible to such year. In this subsection, such performance period (or periods) for a year shall be referred to as the performance period for the year.(5)Composite performance score(A)In generalSubject to the succeeding provisions of this paragraph, the Secretary shall develop a methodology for assessing the total performance of each VBP eligible professional according to performance standards under paragraph (3) with respect to applicable measures and activities specified in paragraph (2)(B) with respect to each performance category applicable to such professional for a performance period (as established under paragraph (4)) for a year. Using such methodology, the Secretary shall provide for a composite assessment (in this subsection referred to as the composite performance score) for each such professional for each performance period.(B)Weighting performance categories, measures, and activitiesUnder the methodology under subparagraph (A), the Secretary—(i)may assign different scoring weights (including a weight of 0) for—(I)each performance category based on the extent to which the category is applicable to the type of eligible professional involved; and(II)each measure and activity specified under paragraph (2)(B) with respect to each such category based on the extent to which the measure or activity is applicable to the type of eligible professional involved; and(ii)with respect to the performance category described in paragraph (2)(A)(i)—(I)shall assign a higher scoring weight to outcomes measures than to other measures and increase the scoring weight for outcome measures over time; and(II)may assign a higher scoring weight to patient experience measures.(C)Incentive to report; encouraging use of certified EHR technology for reporting quality measures(i)Incentive to reportUnder the methodology established under subparagraph (A), the Secretary shall provide that in the case of a VBP eligible professional who fails to report on an applicable measure or activity that is required to be reported by the professional, the professional shall be treated as achieving the lowest potential score applicable to such measure or activity.(ii)Encouraging use of certified EHR technology for reporting quality measuresUnder the methodology established under subparagraph (A), the Secretary shall—(I)encourage VBP eligible professionals to report on applicable measures with respect to the performance category described in paragraph (2)(A)(i) through the use of certified EHR technology; and(II)with respect to a performance period, with respect to a year, for which a VBP eligible professional reports such measures through the use of such EHR technology, treat such professional as satisfying the clinical quality measures reporting requirement described in subsection (o)(2)(A)(iii) for such year.(D)Clinical practice improvement activities performance score(i)Rule for accreditationA VBP eligible professional who is in a practice that is certified as a patient-centered medical home or comparable specialty practice pursuant to subsection (b)(8)(B)(i) with respect to a performance period shall be given the highest potential score for the performance category described in paragraph (2)(A)(iii) for such period.(ii)APM participationParticipation by a VBP eligible professional in an alternative payment model (as defined in section 1833(z)(3)(C)) with respect to a performance period shall earn such eligible professional one-half of the highest potential score for the performance category described in paragraph (2)(A)(iii) for such performance period. Nothing in the previous sentence shall prevent such professional from earning more than one-half of such highest potential score for such performance period by performing additional activities with respect to such performance category.(iii)SubcategoriesA VBP eligible professional shall not be required to perform activities in each subcategory under paragraph (2)(B)(iii) to achieve the highest potential score for the performance category described in paragraph (2)(A)(iii).(E)DistributionThe Secretary shall ensure that the application of the methodology developed under subparagraph (A) results in a continuous distribution of performance scores, which shall result in differential payments under paragraph (7).(F)Achievement and improvement(i)Taking into account improvementBeginning with the second year to which the VBP program applies, in addition to the achievement score of a VBP eligible professional, the methodology developed under subparagraph (A)—(I)in the case of the performance score for the performance category described in clauses (i) and (ii) of paragraph (2)(A), shall take into account the improvement of the professional; and(II)in the case of performance scores for other performance categories, may take into account the improvement of the professional.(ii)Assigning higher weight for achievementBeginning with the fourth year to which the VBP program applies, under the methodology developed under subparagraph (A), the Secretary shall assign a higher scoring weight under subparagraph (B) with respect to the achievement score of a VBP eligible professional with respect to a measure or activity specified under paragraph (2)(B) (or with respect to such a measure or activity and with respect to categories described in paragraph (2)(A)) than to any improvement score applied under clause (i) with respect to such measure or activity (or such measure or activity and categories).(G)Weights for the performance categories(i)In generalUnder the methodology developed under subparagraph (A), subject to clauses (ii) and (iii), the composite performance score shall be determined as follows:(I)QualityThirty percent of such score shall be based on performance with respect to the category described in clause (i) of paragraph (2)(A).(II)Resource useThirty percent of such score shall be based on performance with respect to the category described in clause (ii) of paragraph (2)(A).(III)Clinical practice improvement activitiesFifteen percent of such score shall be based on performance with respect to the category described in clause (iii) of paragraph (2)(A).(IV)Meaningful use of certified EHR technologyTwenty-five percent of such score shall be based on performance with respect to the category described in clause (iv) of paragraph (2)(A).(ii)Authority to adjust percentages in case of high ehr meaningful use adoptionIn any year in which the Secretary estimates that the proportion of eligible professionals (as defined in subsection (o)(5)) who are meaningful EHR users (as determined under subsection (o)(2)) is 75 percent or greater, the Secretary may reduce the percent applicable under clause (i)(IV), but not below 15 percent. If the Secretary makes such reduction for a year, the percentages applicable under one or more of subclauses (I), (II), and (III) of clause (i) for such year shall be increased in a manner such that the total percentage points of the increase under this clause for such year equals the total number of percentage points reduced under the preceding sentence for such year.(iii)Authority to adjust percentages for quality and resource use(I)In generalSubject to subclause (II), the percentages described in subclauses (I) and (II) of clause (i), including after application of clause (ii), shall be equal.(II)ExceptionFor the first 2 years for which the VBP program applies, after application of clause (ii), the Secretary may increase the percentage applicable under subclause (I) or (II) of clause (i) as long as the Secretary decreases the percentage applicable under the other subclause by an equal number of percentage points and the number of percentage points applicable under each of subclauses (I) and (II) is not less than 15.(H)Resource useAnalysis of the performance category described in paragraph (2)(A)(ii) shall include results from the methodology described in subsection (r)(5), as appropriate.(I)Inclusion of quality measure data from multiple payersIn applying subsections (k), (m), and (p) with respect to measures described in paragraph (2)(B)(i), analysis of the performance category described in paragraph (2)(A)(i) may include data submitted by VBP eligible professionals with respect to multiple payers.(J)Use of voluntary virtual groups for certain assessment purposes(i)In generalIn the case of VBP eligible professionals electing to be a virtual group under clause (ii) with respect to a performance period for a year, for purposes of applying the methodology under subparagraph (A)—(I)the assessment of performance provided under such methodology with respect to the performance categories described in clauses (i) and (ii) of paragraph (2)(A) that is to be applied to each such professional in such group for such performance period shall be with respect to the combined performance of all such professionals in such group for such period; and(II)the composite score provided under this paragraph for such performance period with respect to each such performance category for each such VBP eligible professional in such virtual group shall be based on the assessment of the combined performance under subclause (I) for the performance category and performance period.(ii)Election of practices to be a virtual groupThe Secretary shall, in accordance with clause (iii), establish and have in place a process to allow an individual VBP eligible professional or a group practice consisting of not more than 10 VBP eligible professionals to elect, with respect to a performance period for a year, for such individual VBP eligible professional or all such VBP eligible professionals in such group practice, respectively, to be a virtual group under this subparagraph with at least one other such individual VBP eligible professional or group practice making such an election.(iii)RequirementsThe process under clause (ii) shall provide that—(I)an election under such clause, with respect to a performance period, shall be made before the beginning of such performance period and may not be changed during such performance period; and(II)a practice described in such clause, and each VBP eligible professional in such practice, may elect to be in no more than one virtual group for a performance period.(6)Funding for VBP program incentive payments(A)Total amount for incentive paymentsThe total amount for VBP program incentive payments under paragraph (7) for all VBP eligible professionals for a year shall be equal to the total amount of the performance funding pool for all VBP eligible professionals under subparagraph (B) for such year, as estimated by the Secretary.(B)Performance funding pool(i)In generalIn the case of items and services furnished by a VBP eligible professional during a year (beginning with 2017), the otherwise applicable fee schedule amount (as defined in clause (iii)) with respect to such items and services and eligible professional for such year shall be reduced by the applicable percent under clause (ii). The total amount of such reductions for a year shall be referred to in this subsection as the performance funding pool for such year.(ii)Applicable percent definedFor purposes of clause (i), the term applicable percent means—(I)for 2017, 4 percent;(II)for 2018, 6 percent;(III)for 2019, 8 percent;(IV)for 2020, 10 percent; and(V)for 2021 and subsequent years, a percent specified by the Secretary (but in no case less than 10 percent or more than 12 percent).(iii)Otherwise applicable fee schedule amountFor purposes of this subparagraph and paragraph (7), the term otherwise applicable fee schedule amount means, with respect to items and services furnished by a VBP eligible professional during a year, the fee schedule amount for such items and services and year that would otherwise apply (without application of this subparagraph or paragraph (7)) with respect to such eligible professional under subsection (b), after application of subsection (a)(3), or under another fee schedule under this part.(7)VBP program incentive payments(A)VBP program incentive payment adjustment factorThe Secretary shall specify a VBP program incentive payment adjustment factor for each VBP eligible professional for a year. Such VBP program incentive payment adjustment factor for a VBP eligible professional for a year shall be determined—(i)by the composite performance score of the eligible professional for such year;(ii)in a manner such that the adjustment factors specified under this subparagraph for a year results in differential payments under this paragraph reflecting the full range of the distribution of composite performance scores of VBP eligible professionals determined under paragraph (5)(E) for such year, with such professionals having higher composite performance scores receiving higher payment; and(iii)in a manner such that the adjustment factors specified under this subparagraph for a year—(I)do not result in a payment reduction for such year by an amount that exceeds the applicable percent described in paragraph (6)(B)(ii) for such year; and(II)do not result in a payment increase for such year by an amount that exceeds the applicable percent described in paragraph (6)(B)(ii) for such year.(B)Calculation of VBP program incentive payment amountsThe VBP program incentive payment amount with respect to items and services furnished by a VBP eligible professional during a year shall be equal to the difference between—(i)the product of—(I)the VBP program incentive payment adjustment factor determined under subparagraph (A) for such VBP eligible professional for such year; and(II)the otherwise applicable fee schedule amount (as defined in paragraph (6)(B)(iii)) with respect to such items and services and eligible professional for such year; and(ii)the otherwise applicable fee schedule amount, as reduced under paragraph (6)(B), with respect to such items and services, eligible professional, and year.The application of the preceding sentence may result in the VBP program incentive payment amount being 0.0 with respect to an item or service furnished by a VBP eligible professional.(C)Application of VBP program incentive payment amountIn the case of items and services furnished by a VBP eligible professional during a year (beginning with 2017), the otherwise applicable fee schedule amount, as reduced under paragraph (6)(B), with respect to such items and services and eligible professional for such year shall be increased, if applicable, by the VBP program incentive payment amount determined under subparagraph (B) with respect to such items and services, professional, and year.(D)Budget neutralityIn specifying the VBP program incentive payment adjustment factor for each VBP eligible professional for a year under subparagraph (A), the Secretary shall ensure that the total amount of VBP program incentive payment amounts under this paragraph for all VBP eligible professionals in a year shall be equal to the performance funding pool for such year under paragraph (6), as estimated by the Secretary.(8)Announcement of result of adjustmentsUnder the VBP program, the Secretary shall, not later than 60 days prior to the year involved, make available to each VBP eligible professional the VBP program incentive payment adjustment factor under paragraph (7) and the payment reduction under paragraph (6) applicable to the eligible professional for items and services furnished by the professional in such year. The Secretary may include such information in the confidential feedback under paragraph (13).(9)No effect in subsequent yearsThe VBP program incentive payment under paragraph (7) and the payment reduction under paragraph (6) shall each apply only with respect to the year involved, and the Secretary shall not take into account such VBP program incentive payment or payment reduction in making payments to a VBP eligible professional under this part in a subsequent year.(10)Public reporting(A)In generalThe Secretary shall, in an easily understandable format, make available on the Physician Compare Internet website under subsection (t) the following:(i)Information regarding the performance of VBP eligible professionals under the VBP program, which—(I)shall include the composite score for each such VBP eligible professional and the performance of each such VBP eligible professional with respect to each performance category; and(II)may include the performance of each such VBP eligible professional with respect to each measure or activity specified in paragraph (2)(B).(ii)The names of eligible professionals in eligible alternative payment models (as defined in section 1833(z)(3)(D)) and, to the extent feasible, the names of such eligible alternative payment models and performance of such models.(B)Opportunity to review and submit correctionsThe Secretary shall provide for an opportunity for a professional described in subparagraph (A) to review, and submit corrections for, the information to be made public with respect to the professional under such subparagraph prior to such information being made public.(C)Aggregate informationThe Secretary shall periodically post on the Physician Compare Internet website aggregate information on the VBP program, including the range of composite scores for all VBP eligible professionals and the range of the performance of all VBP eligible professionals with respect to each performance category.(11)ConsultationThe Secretary shall consult with stakeholders in carrying out the VBP program, including for the identification of measures and activities under paragraph (2)(B) and the methodologies developed under paragraphs (5)(A) and (7). Such consultation shall include the use of a request for information or other mechanisms determined appropriate.(12)Technical assistance to small practices and practices in health professional shortage areas(A)In generalThe Secretary shall enter into contracts or agreements with appropriate entities (such as quality improvement organizations, regional extension centers (as described in section 3012(c) of the Public Health Service Act), or regional health collaboratives) to offer guidance and assistance to VBP eligible professionals in practices of 10 or fewer professionals (with priority given to such practices located in rural areas, health professional shortage areas (as designated in section 332(a)(1)(A) of the Public Health Service Act), medically underserved areas, or practices with low composite scores) with respect to—(i)the performance categories described in clauses (i) through (iv) of paragraph (2)(A); or(ii)how to transition to the implementation of and participation in an alternative payment model as described in section 1833(z)(3)(C).(B)Funding for implementationFor purposes of implementing subparagraph (A), the Secretary shall provide for the transfer from the Federal Supplementary Medical Insurance Trust Fund established under section 1841 to the Centers for Medicare & Medicaid Services Program Management Account of $25,000,000 for each of fiscal years 2014 through 2018. Of amounts transferred under the preceding sentence, not less than $10,000,000 shall be available for technical assistance to small practices (consisting of 10 or fewer professionals) in health professional shortage areas (as so designated). Amounts transferred under this subparagraph for a fiscal year shall be available until expended.(13)Feedback and information to improve performance(A)Performance feedback(i)In generalBeginning July 1, 2015, the Secretary—(I)shall make available timely (such as quarterly) confidential feedback to each VBP eligible professional on the performance of such professional with respect to the performance categories under clauses (i) and (ii) of paragraph (2)(A); and(II)may make available confidential feedback to each such professional on the performance of such professional with respect to the performance categories under clauses (iii) and (iv) of such paragraph.(ii)MechanismsThe Secretary may use one or more mechanisms to make feedback available under clause (i), which may include use of a web-based portal or other mechanisms determined appropriate by the Secretary. The Secretary shall encourage provision of feedback through qualified clinical data registries, as described in subsection (m)(3)(E).(iii)Use of dataFor purposes of clause (i), the Secretary may use data, with respect to a VBP eligible professional, from periods prior to the current performance period and may use rolling periods in order to make illustrative calculations about the performance of such professional.(iv)Disclosure exemptionFeedback made available under this subparagraph shall be exempt from disclosure under section 552 of title 5, United States Code.(v)Receipt of informationThe Secretary may use the mechanisms established under clause (ii) to receive information from professionals, such as information with respect to this subsection.(B)Additional information(i)In generalBeginning July 1, 2016, the Secretary shall make available to each VBP eligible professional information, with respect to individuals who are patients of such VBP eligible professional, about items and services for which payment is made under this title that are furnished to such individuals by other suppliers and providers of services, which may include information described in clause (ii). Such information shall be made available under the previous sentence to such VBP eligible professionals by mechanisms determined appropriate by the Secretary, which may include use of a web-based portal. Such information shall be made available in accordance with the same or similar terms as data are made available to accountable care organizations under section 1899, including a beneficiary opt-out.(ii)Type of informationFor purposes of clause (i), the information described in this clause, is the following:(I)With respect to selected items and services (as determined appropriate by the Secretary) for which payment is made under this title and that are furnished to individuals, who are patients of a VBP eligible professional, by another supplier or provider of services during the most recent period for which data are available (such as the most recent three-month period), the name of such providers furnishing such items and services to such patients during such period, the types of such items and services so furnished, and the dates such items and services were so furnished.(II)Historical averages (and other measures of the distribution if appropriate) of the total, and components of, allowed charges (and other figures as determined appropriate by the Secretary) for care episodes for such period.(14)Review(A)Targeted reviewThe Secretary shall establish a process under which a VBP eligible professional may seek an informal review of the calculation of the VBP program incentive payment adjustment factor applicable to such eligible professional under this subsection for a year. The results of a review conducted pursuant to the previous sentence shall not be taken into account for purposes of paragraph (7) with respect to a year (other than with respect to the calculation of such eligible professional’s VBP program incentive payment adjustment factor for such year) after the factors determined in subparagraph (A) of such paragraph have been determined for such year.(B)LimitationExcept as provided for in subparagraph (A), there shall be no administrative or judicial review under section 1869, section 1878, or otherwise of the following:(i)The methodology used to determine the amount of the VBP program incentive payment adjustment factor under paragraph (7) and the determination of such amount.(ii)The determination of the amount of funding available for such VBP program incentive payments under paragraph (6)(A) and the payment reduction under paragraph (6)(B)(i).(iii)The establishment of the performance standards under paragraph (3) and the performance period under paragraph (4).(iv)The identification of measures and activities specified under paragraph (2)(B) and information made public or posted on the Physician Compare Internet website of the Centers for Medicare & Medicaid Services under paragraph (10).(v)The methodology developed under paragraph (5) that is used to calculate performance scores and the calculation of such scores, including the weighting of measures and activities under such methodology..(2)GAO reports(A)Evaluation of eligible professional VBP programNot later than October 1, 2018, and October 1, 2021, the Comptroller General of the United States shall submit to Congress a report evaluating the eligible professional value-based performance incentive program under subsection (q) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4), as added by paragraph (1). Such report shall—(i)examine the distribution of the performance and incentive payments for VBP eligible professionals (as defined in subsection (q)(1)(C) of such section) under such program, and patterns relating to such performance and incentive payments, including those based on type of provider, practice size, geographic location, and patient mix;(ii)provide recommendations for improving such program;(iii)evaluate the impact of technical assistance funding under section 1848(q)(12) of the Social Security Act, as added by paragraph (1), on the ability of professionals to improve within such program or successfully transition to an alternative payment model (as defined in section 1833(z)(3) of the Social Security Act, as added by subsection (e)(1)), with priority for such evaluation given to practices located in rural areas, health professional shortage areas (as designated  in section 332(a)(1)(A) of the Public Health Service Act), and medically underserved areas; and(iv)provide recommendations for optimizing the use of such technical assistance funds.(B)Study to examine alignment of quality measures used in public and private programs(i)In generalNot later than 18 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report that—(I)compares the similarities and differences in the use of quality measures under the original medicare fee-for-service program under parts A and B of title XVIII of the Social Security Act, the Medicare Advantage program under part C of such title, selected State Medicaid programs under title XIX of such Act, and private payer arrangements; and(II)makes recommendations on how to reduce the administrative burden involved in applying such quality measures.(ii)RequirementsThe report under clause (i) shall—(I)consider those measures applicable to individuals entitled to, or enrolled for, benefits under such part A, or enrolled under such part B and individuals under the age of 65; and(II)focus on those measures that comprise the most significant component of the quality performance category of the eligible professional value-based performance incentive program under subsection (q) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4), as added by paragraph (1).(C)Study to examine rural and health professional shortage area alternative payment modelsNot later than October 1, 2019, and October 1, 2021, the Comptroller General of the United States shall submit to Congress a report that examines the transition of professionals in rural areas, health professional shortage areas (as designated  in section 332(a)(1)(A) of the Public Health Service Act), or medically underserved areas to an alternative payment model (as defined in section 1833(z)(3) of the Social Security Act, as added by subsection (e)(1)). Such report shall make recommendations for removing administrative barriers to practices in rural areas, health professional shortage areas, and medically underserved areas to participation in such models.(3)Funding for implementationFor purposes of implementing the provisions of and the amendments made by this section, the Secretary of Health and Human Services shall provide for the transfer of $50,000,000 from the Supplementary Medical Insurance Trust Fund established under section 1841 of the Social Security Act (42 U.S.C. 1395t) to the Centers for Medicare & Medicaid Program Management Account for each of the fiscal years 2014 through 2017. Amounts transferred under this paragraph shall be available until expended.(d)Improving quality reporting for composite scores(1)Changes for group reporting option(A)In generalSection 1848(m)(3)(C)(ii) of the Social Security Act (42 U.S.C. 1395w–4(m)(3)(C)(ii)) is amended by inserting and, for 2014 and subsequent years, may provide after shall provide.(B)Clarification of qualified clinical data registry reporting to group practicesSection 1848(m)(3)(D) of the Social Security Act (42 U.S.C. 1395w–4(m)(3)(D)) is amended by inserting and, for 2015 and subsequent years, subparagraph (A) or (C) after subparagraph (A).(2)Changes for multiple reporting periods and alternative criteria for satisfactory reportingSection 1848(m)(5)(F) of the Social Security Act (42 U.S.C. 1395w–4(m)(5)(F)) is amended—(A)by striking and subsequent years and inserting through reporting periods occurring in 2013; and(B)by inserting and, for reporting periods occurring in 2014 and subsequent years, the Secretary may establish following shall establish.(3)Physician feedback program reports succeeded by reports under VBP programSection 1848(n) of the Social Security Act (42 U.S.C. 1395w–4(n)) is amended by adding at the end the following new paragraph:(11)Reports ending with 2016Reports under the Program shall not be provided after December 31, 2016. See subsection (q)(13) for reports beginning with 2017..(4)Coordination with satisfying meaningful EHR use clinical quality measure reporting requirementSection 1848(o)(2)(A)(iii) of the Social Security Act (42 U.S.C. 1395w–4(o)(2)(A)(iii)) is amended by inserting and subsection (q)(5)(C)(ii)(II) after Subject to subparagraph (B)(ii).(e)Promoting alternative payment models(1)Incentive payments for participation in eligible alternative payment modelsSection 1833 of the Social Security Act (42 U.S.C. 1395l) is amended by adding at the end the following new subsection:(z)Incentive payments for participation in eligible alternative payment models(1)Payment incentive(A)In generalIn the case of covered professional services furnished by an eligible professional during a year that is in the period beginning with 2017 and ending with 2022 and for which the professional is a qualifying APM participant, in addition to the amount of payment that would otherwise be made for such covered professional services under this part for such year, there also shall be paid to such professional an amount equal to 5 percent of the payment amount for the covered professional services under this part for the preceding year. For purposes of the previous sentence, the payment amount for the preceding year may be an estimation for the full preceding year based on a period of such preceding year that is less than the full year. The Secretary shall establish policies to implement this subparagraph in cases where payment for covered professional services furnished by a qualifying APM participant in an alternative payment model is made to an entity participating in the alternative payment model rather than directly to the qualifying APM participant.(B)Form of paymentPayments under this subsection shall be made in a lump sum, on an annual basis, as soon as practicable.(C)Treatment of payment incentivePayments under this subsection shall not be taken into account for purposes of determining actual expenditures under an alternative payment model and for purposes of determining or rebasing any benchmarks used under the alternative payment model.(D)CoordinationThe amount of the additional payment for an item or service under this subsection or subsection (m) shall be determined without regard to any additional payment for the item or service under subsection (m) and this subsection, respectively. The amount of the additional payment for an item or service under this subsection or subsection (x) shall be determined without regard to any additional payment for the item or service under subsection (x) and this subsection, respectively. The amount of the additional payment for an item or service under this subsection or subsection (y) shall be determined without regard to any additional payment for the item or service under subsection (y) and this subsection, respectively.(2)Qualifying APM participantFor purposes of this subsection, the term qualifying APM participant means the following:(A)2017 and 2018With respect to 2017 and 2018, an eligible professional for whom the Secretary determines that at least 25 percent of payments under this part for covered professional services furnished by such professional during the most recent period for which data are available (which may be less than a year) were attributable to such services furnished under this part through an entity that participates in an eligible alternative payment model with respect to such services.(B)2019 and 2020With respect to 2019 and 2020, an eligible professional described in either of the following clauses:(i)Medicare revenue threshold optionAn eligible professional for whom the Secretary determines that at least 50 percent of payments under this part for covered professional services furnished by such professional during the most recent period for which data are available (which may be less than a year) were attributable to such services furnished under this part through an entity that participates in an eligible alternative payment model with respect to such services.(ii)Combination all-payer and Medicare revenue threshold optionAn eligible professional—(I)for whom the Secretary determines, with respect to items and services furnished by such professional during the most recent period for which data are available (which may be less than a year), that at least 50 percent of the sum of—(aa)payments described in clause (i); and(bb)all other payments, regardless of payer (other than payments made by the Secretary of Defense or the Secretary of Veterans Affairs under chapter 55 of title 10, United States Code, or title 38, United States Code, or any other provision of law, and other than payments made under title XIX in a State in which no medical home or alternative payment model is available under the State program under that title).meet the requirement described in clause (iii)(I) with respect to payments described in item (aa) and meet the requirement described in clause (iii)(II) with respect to payments described in item (bb);(II)for whom the Secretary determines at least 25 percent of payments under this part for covered professional services furnished by such professional during the most recent period for which data are available (which may be less than a year) were attributable to such services furnished under this part through an entity that participates in an eligible alternative payment model with respect to such services; and(III)who provides to the Secretary such information as is necessary for the Secretary to make a determination under subclause (I), with respect to such professional.(iii)RequirementFor purposes of clause (ii)(I)—(I)the requirement described in this subclause, with respect to payments described in item (aa) of such clause, is that such payments are made under an eligible alternative payment model; and(II)the requirement described in this subclause, with respect to payments described in item (bb) of such clause, is that such payments are made under an arrangement in which—(aa)quality measures comparable to measures under the performance category described in section 1848(q)(2)(B)(i) apply;(bb)certified EHR technology is used; and(cc)the eligible professional (AA) bears more than nominal financial risk if actual aggregate expenditures exceeds expected aggregate expenditures; or (BB) is a medical home (with respect to beneficiaries under title XIX) that meets criteria comparable to medical homes expanded under section 1115A(c).(C)Beginning in 2021With respect to 2021 and each subsequent year, an eligible professional described in either of the following clauses:(i)Medicare revenue threshold optionAn eligible professional for whom the Secretary determines that at least 75 percent of payments under this part for covered professional services furnished by such professional during the most recent period for which data are available (which may be less than a year) were attributable to such services furnished under this part through an entity that participates in an eligible alternative payment model with respect to such services.(ii)Combination all-payer and Medicare revenue threshold optionAn eligible professional—(I)for whom the Secretary determines, with respect to items and services furnished by such professional during the most recent period for which data are available (which may be less than a year), that at least 75 percent of the sum of—(aa)payments described in clause (i); and(bb)all other payments, regardless of payer (other than payments made by the Secretary of Defense or the Secretary of Veterans Affairs under chapter 55 of title 10, United States Code, or title 38, United States Code, or any other provision of law, and other than payments made under title XIX in a State in which no medical home or alternative payment model is available under the State program under that title.meet the requirement described in clause (iii)(I) with respect to payments described in item (aa) and meet the requirement described in clause (iii)(II) with respect to payments described in item (bb);(II)for whom the Secretary determines at least 25 percent of payments under this part for covered professional services furnished by such professional during the most recent period for which data are available (which may be less than a year) were attributable to such services furnished under this part through an entity that participates in an eligible alternative payment model with respect to such services; and(III)who provides to the Secretary such information as is necessary for the Secretary to make a determination under subclause (I), with respect to such professional.(iii)RequirementFor purposes of clause (ii)(I)—(I)the requirement described in this subclause, with respect to payments described in item (aa) of such clause, is that such payments are made under an eligible alternative payment model; and(II)the requirement described in this subclause, with respect to payments described in item (bb) of such clause, is that such payments are made under an arrangement in which—(aa)quality measures comparable to measures under the performance category described in section 1848(q)(2)(B)(i) apply;(bb)certified EHR technology is used; and(cc)the eligible professional (AA) bears more than nominal financial risk if actual aggregate expenditures exceeds expected aggregate expenditures; or (BB) is a medical home (with respect to beneficiaries under title XIX) that meets criteria comparable to medical homes expanded under section 1115A(c).(3)Additional definitionsIn this subsection:(A)Covered professional servicesThe term covered professional services has the meaning given that term in section 1848(k)(3)(A).(B)Eligible professionalThe term eligible professional has the meaning given that term in section 1848(k)(3)(B).(C)Alternative payment model (APM)The term alternative payment model means any of the following:(i)A model under section 1115A (other than a health care innovation award).(ii)An accountable care organization under section 1899.(iii)A demonstration under section 1866C.(iv)A demonstration required by Federal law.(D)Eligible alternative payment model (APM)(i)In generalThe term eligible alternative payment model means, with respect to a year, an alternative payment model—(I)that requires use of certified EHR technology (as defined in subsection (o)(4));(II)that provides for payment for covered professional services based on quality measures comparable to measures under the performance category described in section 1848(q)(2)(B)(i); and(III)that satisfies the requirement described in clause (ii).(ii)Additional requirementFor purposes of clause (i)(III), the requirement described in this clause, with respect to a year and an alternative payment model, is that the alternative payment model—(I)is one in which one or more entities bear financial risk for monetary losses under such model that are in excess of a nominal amount; or(II)is a medical home expanded under section 1115A(c).(4)LimitationThere shall be no administrative or judicial review under section 1869, 1878, or otherwise, of the following:(A)The determination that an eligible professional is a qualifying APM participant under paragraph (2) and the determination that an alternative payment model is an eligible alternative payment model under paragraph (3)(D).(B)The determination of the amount of the 5 percent payment incentive under paragraph (1)(A), including any estimation as part of such determination..(2)Coordination conforming amendmentsSection 1833 of the Social Security Act (42 U.S.C. 1395l) is further amended—(A)in subsection (x)(3), by adding at the end the following new sentence: The amount of the additional payment for a service under this subsection and subsection (z) shall be determined without regard to any additional payment for the service under subsection (z) and this subsection, respectively.; and(B)in subsection (y)(3), by adding at the end the following new sentence: The amount of the additional payment for a service under this subsection and subsection (z) shall be determined without regard to any additional payment for the service under subsection (z) and this subsection, respectively..(3)Encouraging development and testing of certain modelsSection 1115A(b)(2) of the Social Security Act (42 U.S.C. 1315a(b)(2)) is amended—(A)in subparagraph (B), by adding at the end the following new clauses:(xxi)Focusing primarily on physicians’ services (as defined in section 1848(j)(3)) furnished by physicians who are not primary care practitioners.(xxii)Focusing on practices of 10 or fewer professionals.(xxiii)Focusing primarily on title XIX, working in conjunction with the Center for Medicaid and CHIP Services within the Centers for Medicare & Medicaid Services.; and(B)in subparagraph (C)(viii), by striking other public sector or private sector payers and inserting other public sector payers, private sector payers, or Statewide payment models.(4)Construction regarding telehealth servicesNothing in the provisions of, or amendments made by, this Act shall be construed as precluding an alternative payment model or a qualifying APM participant  (as those terms are defined in section 1833(z) of the Social Security Act, as added by paragraph (1)) from furnishing a telehealth service for which payment is not made under section 1834(m) of the Social Security Act  (42 U.S.C. 1395m(m)).(5)Plan for integrating Medicare advantage alternative payment modelsNot later than July 1, 2015, the Secretary of Health and Human Services shall submit to Congress a plan to integrate Medicare Advantage alternative payment models that take into account a budget neutral value-based modifier.(f)Study and report on fraud related to alternative payment models under the Medicare program(1)StudyThe Secretary of Health and Human Services, in consultation with the Inspector General of the Department of Health and Human Services, shall conduct a study that—(A)examines the applicability of the Federal fraud prevention laws to items and services furnished under title XVIII of the Social Security Act for which payment is made under an alternative payment model (as defined in section 1833(z)(3)(C) of such Act (42 U.S.C. 1395l(z)(3)(C)));(B)identifies aspects of such alternative payment models that are vulnerable to fraudulent activity; and(C)examines the implications of waivers to such laws granted in support of such alternative payment models, including under any potential expansion of such models.(2)ReportNot later than 2 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report containing the results of the study conducted under paragraph (1). Such report shall include recommendations for actions to be taken to reduce the vulnerability of such alternative payment models to fraudulent activity. Such report also shall include, as appropriate, recommendations of the Inspector General for changes in Federal fraud prevention laws to reduce such vulnerability.(g)Improving payment accuracy(1)Studies and reports of effect of certain information on quality and resource use (A)Study using existing Medicare data(i)StudyThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall conduct a study that examines the effect of individuals’ socioeconomic status on quality and resource use outcome measures for individuals under the Medicare program. The study shall use information collected on such individuals in carrying out such program, such as urban and rural location, eligibility for Medicaid (recognizing and accounting for varying Medicaid eligibility across States), and eligibility for benefits under the supplemental security income (SSI) program. The Secretary shall carry out this paragraph acting through the Assistant Secretary for Planning and Evaluation.(ii)ReportNot later than 2 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under clause (i).(B)Study using other data(i)StudyThe Secretary shall conduct a study that examines the impact of risk factors, such as those described in section 1848(p)(3) of the Social Security Act (42 U.S.C. 1395w–4(p)(3)), race, health literacy, limited English proficiency (LEP), and patient activation, on quality and resource use outcome measures under the Medicare program. In conducting such study the Secretary may use existing Federal data and collect such additional data as may be necessary to complete the study.(ii)ReportNot later than 5 years after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under clause (i).(C)Examination of data in conducting studiesIn conducting the studies under subparagraphs (A) and (B), the Secretary shall examine what non-Medicare data sets, such as data from the American Community Survey (ACS), can be useful in conducting the types of studies under such paragraphs and how such data sets that are identified as useful can be coordinated with Medicare administrative data in order to improve the overall data set available to do such studies and for the administration of the Medicare program.(D)Recommendations to account for information in payment adjustment mechanismsIf the studies conducted under subparagraphs (A) and (B) find a relationship between the factors examined in the studies and quality and resource use outcome measures, then the Secretary shall also provide recommendations for how the Centers for Medicare & Medicaid Services should—(i)obtain access to the necessary data (if such data is not already being collected) on such factors, including recommendations on how to address barriers to the Centers in accessing such data; and(ii)account for such factors in determining payment adjustments based on quality and resource use outcome measures under the eligible professional value-based performance incentive program under section 1848(q) of the Social Security Act (42 U.S.C. 1395w–4(q)) and, as the Secretary determines appropriate, other similar provisions of title XVIII of such Act.(E)FundingThere are hereby appropriated from the Federal Supplemental Medical Insurance Trust Fund to the Secretary to carry out this paragraph $6,000,000, to remain available until expended.(2)CMS activities(A)Hierarchal Condition Category (HCC) improvementTaking into account the relevant studies conducted and recommendations made in reports under paragraph (1), the Secretary, on an ongoing basis, shall estimate how an individual’s health status and other risk factors affect quality and resource use outcome measures and, as feasible, shall incorporate information from quality and resource use outcome measurement (including care episode and patient condition groups) into the eligible professional value-based performance incentive program under section 1848(q) of the Social Security Act and, as the Secretary determines appropriate, other similar provisions of title XVIII of such Act.(B)Accounting for other factors in payment adjustment mechanisms(i)In generalTaking into account the studies conducted and recommendations made in reports under paragraph (1), the Secretary shall account for identified factors (other than those applied under subparagraph (A)) with an effect on quality and resource use outcome measures when determining payment adjustments under the eligible professional value-based performance incentive program under section 1848(q) of the Social Security Act and, as the Secretary determines appropriate, other similar provisions of title XVIII of such Act.(ii)Accessing dataThe Secretary shall collect or otherwise obtain access to the data necessary to carry out this paragraph through existing and new data sources.(iii)Periodic analysesThe Secretary shall carry out periodic analyses, at least every 3 years, based on the factors referred to in clause (i) so as to monitor changes in possible relationships.(C)FundingThere are hereby appropriated from the Federal Supplemental Medical Insurance Trust Fund to the Secretary to carry out this paragraph $10,000,000, to remain available until expended.(3)Strategic plan for accessing race and ethnicity dataNot later than 18 months after the date of the enactment of this Act, the Secretary shall develop and report to Congress on a strategic plan for collecting or otherwise accessing data on race and ethnicity for purposes of carrying out the Medicare program.(h)Collaborating with the physician, practitioner, and other stakeholder communities to improve resource use measurementSection 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended by subsection (c), is further amended by adding at the end the following new subsection:(r)Collaborating with the physician, practitioner, and other stakeholder communities To improve resource use measurement(1)In generalIn order to involve the physician, practitioner, and other stakeholder communities in enhancing the infrastructure for resource use measurement, including for purposes of the value-based performance incentive program under subsection (q) and alternative payment models under section 1833(z), the Secretary shall undertake the steps described in the succeeding provisions of this subsection.(2)Development of care episode and patient condition groups and classification codes(A)In generalIn order to classify similar patients into distinct care episode groups and distinct patient condition groups, the Secretary shall undertake the steps described in the succeeding provisions of this paragraph.(B)Public availability of existing efforts to design an episode grouperNot later than 60 days after the date of the enactment of this subsection, the Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services a list of the episode groups developed pursuant to subsection (n)(9)(A) and related descriptive information.(C)Stakeholder inputThe Secretary shall accept, through the date that is 60 days after the day the Secretary posts the list pursuant to subparagraph (B), suggestions from physician specialty societies, applicable practitioner organizations, and other stakeholders for episode groups in addition to those posted pursuant to such subparagraph, and specific clinical criteria and patient characteristics to classify patients into—(i)distinct care episode groups; and(ii)distinct patient condition groups.(D)Development of proposed classification codes(i)In generalTaking into account the information described in subparagraph (B) and the information received under subparagraph (C), the Secretary shall—(I)establish distinct care episode groups and distinct patient condition groups, which account for at least an estimated two-thirds of expenditures under parts A and B; and(II)assign codes to such groups.(ii)Care episode groupsIn establishing the care episode groups under clause (i), the Secretary shall take into account—(I)the patient’s clinical problems at the time items and services are furnished during an episode of care, such as the clinical conditions or diagnoses, whether or not inpatient hospitalization is anticipated or occurs, and the principal procedures or services planned or furnished; and(II)other factors determined appropriate by the Secretary.(iii)Patient condition groupsIn establishing the patient condition groups under clause (i), the Secretary shall take into account—(I)the patient’s clinical history at the time of each medical visit, such as the patient’s combination of chronic conditions, current health status, and recent significant history (such as hospitalization and major surgery during a previous period, such as 3 months); and(II)other factors determined appropriate by the Secretary, such as eligibility status under this title (including eligibility under section 226(a), 226(b), or 226A, and dual eligibility under this title and title XIX).(E)Draft care episode and patient condition groups and classification codesNot later than 120 days after the end of the comment period described in subparagraph (C), the Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services a draft list of the care episode and patient condition codes established under subparagraph (D) (and the criteria and characteristics assigned to such code).(F)Solicitation of inputThe Secretary shall seek, through the date that is 60 days after the Secretary posts the list pursuant to subparagraph (E), comments from physician specialty societies, applicable practitioner organizations, and other stakeholders, including individuals entitled to benefits under part A or enrolled under this part, regarding the care episode and patient condition groups (and codes) posted under subparagraph (E). In seeking such comments, the Secretary shall use one or more mechanisms (other than notice and comment rulemaking) that may include use of open door forums, town hall meetings, or other appropriate mechanisms.(G)Operational list of care episode and patient condition groups and codesNot later than 120 days after the end of the comment period described in subparagraph (F), taking into account the comments received under such subparagraph, the Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services an operational list of care episode and patient condition codes (and the criteria and characteristics assigned to such code).(H)Subsequent revisionsNot later than November 1 of each year (beginning with 2016), the Secretary shall, through rulemaking, make revisions to the operational lists of care episode and patient condition codes as the Secretary determines may be appropriate. Such revisions may be based on experience, new information developed pursuant to subsection (n)(9)(A), and input from the physician specialty societies, applicable practitioner organizations, and other stakeholders, including individuals entitled to benefits under part A or enrolled under this part.(3)Attribution of patients to physicians or practitioners(A)In generalIn order to facilitate the attribution of patients and episodes (in whole or in part) to one or more physicians or applicable practitioners furnishing items and services, the Secretary shall undertake the steps described in the succeeding provisions of this paragraph.(B)Development of patient relationship categories and codesThe Secretary shall develop patient relationship categories and codes that define and distinguish the relationship and responsibility of a physician or applicable practitioner with a patient at the time of furnishing an item or service. Such patient relationship categories shall include different relationships of the physician or applicable practitioner to the patient (and the codes may reflect combinations of such categories), such as a physician or applicable practitioner who—(i)considers themself to have the primary responsibility for the general and ongoing care for the patient over extended periods of time;(ii)considers themself to be the lead physician or practitioner and who furnishes items and services and coordinates care furnished by other physicians or practitioners for the patient during an acute episode;(iii)furnishes items and services to the patient on a continuing basis during an acute episode of care, but in a supportive rather than a lead role;(iv)furnishes items and services to the patient on an occasional basis, usually at the request of another physician or practitioner; or(v)furnishes items and services only as ordered by another physician or practitioner.(C)Draft list of patient relationship categories and codesNot later than 180 days after the date of the enactment of this subsection, the Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services a draft list of the patient relationship categories and codes developed under subparagraph (B).(D)Stakeholder InputThe Secretary shall seek, through the date that is 60 days after the Secretary posts the list pursuant to subparagraph (C), comments from physician specialty societies, applicable practitioner organizations, and other stakeholders, including individuals entitled to benefits under part A or enrolled under this part, regarding the patient relationship categories and codes posted under subparagraph (C). In seeking such comments, the Secretary shall use one or more mechanisms (other than notice and comment rulemaking) that may include open door forums, town hall meetings, or other appropriate mechanisms.(E)Operational list of patient relationship categories and codesNot later than 120 days after the end of the comment period described in subparagraph (D), taking into account the comments received under such subparagraph, the Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services an operational list of patient relationship categories and codes.(F)Subsequent revisionsNot later than November 1 of each year (beginning with 2016), the Secretary shall, through rulemaking, make revisions to the operational list of patient relationship categories and codes as the Secretary determines appropriate. Such revisions may be based on experience, new information developed pursuant to subsection (n)(9)(A), and input from the physician specialty societies, applicable practitioner organizations, and other stakeholders, including individuals entitled to benefits under part A or enrolled under this part.(4)Reporting of information for resource use measurementClaims submitted for items and services furnished by a physician or applicable practitioner on or after January 1, 2016, shall, as determined appropriate by the Secretary, include—(A)applicable codes established under paragraphs (2) and (3); and(B)the national provider identifier of the ordering physician or applicable practitioner (if different from the billing physician or applicable practitioner).(5)Methodology for resource use analysis(A)In generalIn order to evaluate the resources used to treat patients (with respect to care episode and patient condition groups), the Secretary shall—(i)use the patient relationship codes reported on claims pursuant to paragraph (4) to attribute patients (in whole or in part) to one or more physicians and applicable practitioners;(ii)use the care episode and patient condition codes reported on claims pursuant to paragraph (4) as a basis to compare similar patients and care episodes and patient condition groups; and(iii)conduct an analysis of resource use (with respect to care episodes and patient condition groups of such patients), as the Secretary determines appropriate.(B)Analysis of patients of physicians and practitionersIn conducting the analysis described in subparagraph (A)(iii) with respect to patients attributed to physicians and applicable practitioners, the Secretary shall, as feasible—(i)use the claims data experience of such patients by patient condition codes during a common period, such as 12 months; and(ii)use the claims data experience of such patients by care episode codes—(I)in the case of episodes without a hospitalization, during periods of time (such as the number of days) determined appropriate by the Secretary; and(II)in the case of episodes with a hospitalization, during periods of time (such as the number of days) before, during, and after the hospitalization.(C)Measurement of resource useIn measuring such resource use, the Secretary—(i)shall use per patient total allowed amounts for all services under part A and this part (and, if the Secretary determines appropriate, part D) for the analysis of patient resource use, by care episode codes and by patient condition codes; and(ii)may, as determined appropriate, use other measures of allowed amounts (such as subtotals for categories of items and services) and measures of utilization of items and services (such as frequency of specific items and services and the ratio of specific items and services among attributed patients or episodes).(D)Stakeholder InputThe Secretary shall seek comments from the physician specialty societies, applicable practitioner organizations, and other stakeholders, including individuals entitled to benefits under part A or enrolled under this part, regarding the resource use methodology established pursuant to this paragraph. In seeking comments the Secretary shall use one or more mechanisms (other than notice and comment rulemaking) that may include open door forums, town hall meetings, or other appropriate mechanisms.(6)LimitationThere shall be no administrative or judicial review under section 1869, section 1878, or otherwise of—(A)care episode and patient condition groups and codes established under paragraph (2);(B)patient relationship categories and codes established under paragraph (3); and(C)measurement of, and analyses of resource use with respect to, care episode and patient condition codes and patient relationship codes pursuant to paragraph (5).(7)AdministrationChapter 35 of title 44, United States Code, shall not apply to this section.(8)DefinitionsIn this section:(A)PhysicianThe term physician has the meaning given such term in section 1861(r).(B)Applicable practitionerThe term applicable practitioner means—(i)a physician assistant, nurse practitioner, and clinical nurse specialist (as such terms are defined in section 1861(aa)(5)); and(ii)beginning January 1, 2017, such other eligible professionals (as defined in subsection (k)(3)(B)) as specified by the Secretary.(9)ClarificationThe provisions of sections 1890A(b)(2) and 1890B shall not apply to this subsection..102.Priorities and funding for quality measure developmentSection 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended by subsections (c) and (h) of section 101, is further amended by inserting at the end the following new subsection:(s)Priorities and funding for quality measure development(1)Plan identifying measure development priorities and timelines(A)Draft measure development plan(i)Draft plan(I)In generalNot later than October 1, 2014, the Secretary shall develop, and post on the Internet website of the Centers for Medicare & Medicaid Services, a draft plan for the development of quality measures for application under the applicable provisions.(II)RequirementSuch plan shall address how measures used by private payers and integrated delivery systems could be incorporated under such subsection.(ii)ConsiderationIn developing the draft plan under subparagraph (A), the Secretary shall consider—(I)gap analyses conducted by the entity with a contract under section 1890(a) or other contractors or entities; and(II)whether measures are applicable across health care settings.(iii)PrioritiesIn developing the draft plan under subparagraph (A), the Secretary shall give priority to the following types of measures:(I)Outcome measures including patient reported outcome and functional status measures.(II)Patient experience measures.(III)Care coordination measures.(IV)Measures of appropriate use of services, including measures of over use.(iv)Definition of applicable provisionsIn this subsection, the term applicable provisions means the following provisions:(I)Subsection (q)(2)(B)(i).(II)Section 1833(z)(2)(C).(B)Stakeholder inputThe Secretary shall accept through December 1, 2014, comments on the draft plan posted under paragraph (1)(A) from the public, including health care providers, payers, consumers, and other stakeholders.(C)Operational measure development planNot later than February 1, 2015, taking into account the comments received under subparagraph (B), the Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services an operational plan for the development of quality measures for use under subsection (q)(2)(A)(i).(2)Contracts and other arrangements for quality measure development(A)In generalThe Secretary shall enter into contracts or other arrangements with entities for the purpose of developing, improving, updating, or expanding quality measures for application under the applicable provisions. Such entities may include physician specialty societies and other practitioner organizations.(B)Prioritization(i)In generalIn entering into contracts or other arrangements under subparagraph (A), the Secretary shall give priority to the development of the types of measures described in paragraph (1)(A)(iii).(ii)ConsiderationIn selecting measures for development under this subsection, the Secretary shall consider whether such measures would be electronically specified.(3)Annual report by the Secretary(A)In generalNot later than February 1, 2016, and annually thereafter, the Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services a report on the progress made in developing quality measures for application under the applicable provisions.(B)RequirementsEach report submitted pursuant to paragraph (1) shall include the following:(i)A description of the Secretary’s efforts to implement this subsection.(ii)With respect to the measures developed during the previous year—(I)a description of the total number of quality measures developed and the types of such measures, such as an outcome or patient experience measure;(II)the name of each measure developed;(III)the name of the developer and steward of each measure;(IV)with respect to each type of measure, an estimate of the total amount expended under this title to develop all measures of such type; and(V)whether the measure would be electronically specified.(iii)With respect to measures in development at the time of the report—(I)the information described in clause (ii), if available; and(II)a timeline for completion of the development of such measures.(iv)An update on the progress in developing the types of measures described in paragraph (1)(A)(iii), including a description of issues affecting such progress.(v)A list of quality topics and concepts that are being considered for development of measures and the rationale for the selection of topics and concepts including their relationship to gap analyses.(vi)A description of any updates to the plan under paragraph (1) (including newly identified gaps and the status of previously identified gaps) and the inventory of measures applicable under the applicable provisions.(vii)Other information the Secretary determines to be appropriate.(4)Stakeholder inputWith respect to measures applicable under the applicable provisions, the Secretary shall seek stakeholder input with respect to—(A)the identification of gaps where no quality measures exist, particularly with respect to the types of measures described in paragraph (1)(A)(iii);(B)prioritizing quality measure development to address such gaps; and(C)other areas related to quality measure development determined appropriate by the Secretary.(5)FundingFor purposes of carrying out this subsection, the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841, of $15,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each of fiscal years 2014 through 2018. Amounts transferred under this paragraph shall remain available through the end of fiscal year 2021..103.Encouraging care management for individuals with chronic care needs(a)In generalSection 1848(b) of the Social Security Act (42 U.S.C. 1395w–4(b)) is amended by adding at the end the following new paragraph:(8)Encouraging care management for individuals with chronic care needs(A)In generalIn order to encourage the management of care by an applicable provider (as defined in subparagraph (B)) for individuals with chronic care needs the Secretary shall—(i)establish one or more HCPCS codes for chronic care management services for such individuals; and(ii)subject to subparagraph (D), make payment (as the Secretary determines to be appropriate) under this section for such management services furnished on or after January 1, 2015, by an applicable provider.(B)Applicable provider definedFor purposes of this paragraph, the term applicable provider means a physician (as defined in section 1861(r)(1)), physician assistant or nurse practitioner (as defined in section 1861(aa)(5)(A)), or clinical nurse specialist (as defined in section 1861(aa)(5)(B)) who furnishes services as part of a patient-centered medical home or a comparable specialty practice that—(i)is recognized as such a medical home or comparable specialty practice by an organization that is recognized by the Secretary for purposes of such recognition as such a medical home or practice; or(ii)meets such other comparable qualifications as the Secretary determines to be appropriate.(C)Budget neutralityThe budget neutrality provision under subsection (c)(2)(B)(ii)(II) shall apply in establishing the payment under subparagraph (A)(ii).(D)Policies relating to paymentIn carrying out this paragraph, with respect to chronic care management services, the Secretary shall—(i)make payment to only one applicable provider for such services furnished to an individual during a period;(ii)not make payment under subparagraph (A) if such payment would be duplicative of payment that is otherwise made under this title for such services (such as in the case of hospice care or home health services); and(iii)not require that an annual wellness visit (as defined in section 1861(hhh)) or an initial preventive physical examination (as defined in section 1861(ww)) be furnished as a condition of payment for such management services..(b)Education and outreach(1)Campaign(A)In generalThe Secretary of Health and Human Services (in this subsection referred to as the Secretary) shall conduct an education and outreach campaign to inform professionals who furnish items and services under part B of title XVIII of the Social Security Act and individuals enrolled under such part of the benefits of chronic care management services described in section 1848(b)(8) of the Social Security Act, as added by subsection (a), and encourage such individuals with chronic care needs to receive such services.(B)RequirementsSuch campaign shall—(i)be directed by the Office of Rural Health Policy of the Department of Health and Human Services  and the Office of Minority Health of the Centers for Medicare & Medicaid Services; and(ii)focus on encouraging participation by underserved rural populations and racial and ethnic minority populations.(2)Report(A)In generalNot later than December 31, 2017, the Secretary shall submit to Congress a report on the use of chronic care management services described in such section 1848(b)(8) by individuals living in rural areas and by racial and ethnic minority populations. Such report shall—(i)identify barriers to receiving chronic care management services; and(ii)make recommendations for increasing the appropriate use of chronic care management services.104.Ensuring accurate valuation of services under the physician fee schedule(a)Authority To collect and use information on physicians’ services in the determination of relative values(1)In generalSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended by adding at the end the following new subparagraph:(M)Authority to collect and use information on physicians’ services in the determination of relative values(i)Collection of informationNotwithstanding any other provision of law, the Secretary may collect or obtain information on the resources directly or indirectly related to furnishing services for which payment is made under the fee schedule established under subsection (b). Such information may be collected or obtained from any eligible professional or any other source.(ii)Use of informationNotwithstanding any other provision of law, subject to clause (v), the Secretary may (as the Secretary determines appropriate) use information collected or obtained pursuant to clause (i) in the determination of relative values for services under this section.(iii)Types of informationThe types of information described in clauses (i) and (ii) may, at the Secretary’s discretion, include any or all of the following:(I)Time involved in furnishing services.(II)Amounts and types of practice expense inputs involved with furnishing services.(III)Prices (net of any discounts) for practice expense inputs, which may include paid invoice prices or other documentation or records.(IV)Overhead and accounting information for practices of physicians and other suppliers.(V)Any other element that would improve the valuation of services under this section.(iv)Information collection mechanismsInformation may be collected or obtained pursuant to this subparagraph from any or all of the following:(I)Surveys of physicians, other suppliers, providers of services, manufacturers, and vendors.(II)Surgical logs, billing systems, or other practice or facility records.(III)Electronic health records.(IV)Any other mechanism determined appropriate by the Secretary.(v)Transparency of use of information(I)In generalSubject to subclauses (II) and (III), if the Secretary uses information collected or obtained under this subparagraph in the determination of relative values under this subsection, the Secretary shall disclose the information source and discuss the use of such information in such determination of relative values through notice and comment rulemaking.(II)Thresholds for useThe Secretary may establish thresholds in order to use such information, including the exclusion of information collected or obtained from eligible professionals who use very high resources (as determined by the Secretary) in furnishing a service.(III)Disclosure of informationThe Secretary shall make aggregate information available under this subparagraph but shall not disclose information in a form or manner that identifies an eligible professional or a group practice, or information collected or obtained pursuant to a nondisclosure agreement.(vi)Incentive to participateThe Secretary may provide for such payments under this part to an eligible professional that submits such solicited information under this subparagraph as the Secretary determines appropriate in order to compensate such eligible professional for such submission. Such payments shall be provided in a form and manner specified by the Secretary.(vii)AdministrationChapter 35 of title 44, United States Code, shall not apply to information collected or obtained under this subparagraph.(viii)Definition of eligible professionalIn this subparagraph, the term eligible professional has the meaning given such term in subsection (k)(3)(B).(ix)FundingFor purposes of carrying out this subparagraph, in addition to funds otherwise appropriated, the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841, of $2,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each fiscal year beginning with fiscal year 2014. Amounts transferred under the preceding sentence for a fiscal year shall be available until expended..(2)Limitation on reviewSection 1848(i)(1) of the Social Security Act (42 U.S.C. 1395w–4(i)(1)) is amended—(A)in subparagraph (D), by striking and at the end;(B)in subparagraph (E), by striking the period at the end and inserting , and; and(C)by adding at the end the following new subparagraph:(F)the collection and use of information in the determination of relative values under subsection (c)(2)(M)..(b)Authority for alternative approaches To establishing practice expense relative valuesSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)), as amended by subsection (a), is amended by adding at the end the following new subparagraph:(N)Authority for alternative approaches to establishing practice expense relative valuesThe Secretary may establish or adjust practice expense relative values under this subsection using cost, charge, or other data from suppliers or providers of services, including information collected or obtained under subparagraph (M)..(c)Revised and expanded identification of potentially misvalued codesSection 1848(c)(2)(K)(ii) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(K)(ii)) is amended to read as follows:(ii)Identification of potentially misvalued codesFor purposes of identifying potentially misvalued codes pursuant to clause (i)(I), the Secretary shall examine codes (and families of codes as appropriate) based on any or all of the following criteria:(I)Codes that have experienced the fastest growth.(II)Codes that have experienced substantial changes in practice expenses.(III)Codes that describe new technologies or services within an appropriate time period (such as 3 years) after the relative values are initially established for such codes.(IV)Codes which are multiple codes that are frequently billed in conjunction with furnishing a single service.(V)Codes with low relative values, particularly those that are often billed multiple times for a single treatment.(VI)Codes that have not been subject to review since implementation of the fee schedule.(VII)Codes that account for the majority of spending under the physician fee schedule.(VIII)Codes for services that have experienced a substantial change in the hospital length of stay or procedure time.(IX)Codes for which there may be a change in the typical site of service since the code was last valued.(X)Codes for which there is a significant difference in payment for the same service between different sites of service.(XI)Codes for which there may be anomalies in relative values within a family of codes.(XII)Codes for services where there may be efficiencies when a service is furnished at the same time as other services.(XIII)Codes with high intra-service work per unit of time.(XIV)Codes with high practice expense relative value units.(XV)Codes with high cost supplies.(XVI)Codes as determined appropriate by the Secretary..(d)Target for relative value adjustments for misvalued services(1)In generalSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)), as amended by subsections (a) and (b), is amended by adding at the end the following new subparagraph:(O)Target for relative value adjustments for misvalued servicesWith respect to fee schedules established for each of 2015 through 2018, the following shall apply:(i)Determination of net reduction in expendituresFor each year, the Secretary shall determine the estimated net reduction in expenditures under the fee schedule under this section with respect to the year as a result of adjustments to the relative values established under this paragraph for misvalued codes.(ii)Budget neutral redistribution of funds if target met and counting overages towards the target for the succeeding yearIf the estimated net reduction in expenditures determined under clause (i) for the year is equal to or greater than the target for the year—(I)reduced expenditures attributable to such adjustments shall be redistributed for the year in a budget neutral manner in accordance with subparagraph (B)(ii)(II); and(II)the amount by which such reduced expenditures exceeds the target for the year shall be treated as a reduction in expenditures described in clause (i) for the succeeding year, for purposes of determining whether the target has or has not been met under this subparagraph with respect to that year.(iii)Exemption from budget neutrality if target not metIf the estimated net reduction in expenditures determined under clause (i) for the year is less than the target for the year, reduced expenditures in an amount equal to the target recapture amount shall not be taken into account in applying subparagraph (B)(ii)(II) with respect to fee schedules beginning with 2015.(iv)Target recapture amountFor purposes of clause (iii), the target recapture amount is, with respect to a year, an amount equal to the difference between—(I)the target for the year; and(II)the estimated net reduction in expenditures determined under clause (i) for the year.(v)TargetFor purposes of this subparagraph, with respect to a year, the target is calculated as 0.5 percent of the estimated amount of expenditures under the fee schedule under this section for the year..(2)Conforming amendmentSection 1848(c)(2)(B)(v) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(B)(v)) is amended by adding at the end the following new subclause:(VIII)Reductions for misvalued services if target not metEffective for fee schedules beginning with 2015, reduced expenditures attributable to the application of the target recapture amount described in subparagraph (O)(iii)..(e)Phase-in of significant relative value unit (RVU) reductions(1)In generalSection 1848(c) of the Social Security Act (42 U.S.C. 1395w–4(c)) is amended by adding at the end the following new paragraph:(7)Phase-in of significant relative value unit (RVU) reductionsEffective for fee schedules established beginning with 2015, if the total relative value units for a service for a year would otherwise be decreased by an estimated amount equal to or greater than 20 percent as compared to the total relative value units for the previous year, the applicable adjustments in work, practice expense, and malpractice relative value units shall be phased-in over a 2-year period..(2)Conforming amendmentsSection 1848(c)(2) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)) is amended—(A)in subparagraph (B)(ii)(I), by striking subclause (II) and inserting subclause (II) and paragraph (7); and(B)in subparagraph (K)(iii)(VI)—(i)by striking provisions of subparagraph (B)(ii)(II) and inserting provisions of subparagraph (B)(ii)(II) and paragraph (7); and(ii)by striking under subparagraph (B)(ii)(II) and inserting under subparagraph (B)(ii)(I).(f)Authority To smooth relative values within groups of servicesSection 1848(c)(2)(C) of the Social Security Act (42 U.S.C. 1395w–4(c)(2)(C)) is amended—(1)in each of clauses (i) and (iii), by striking the service and inserting the service or group of services each place it appears; and(2)in the first sentence of clause (ii), by inserting or group of services before the period.(g)GAO study and report on Relative Value Scale Update Committee(1)StudyThe Comptroller General of the United States (in this subsection referred to as the Comptroller General) shall conduct a study of the processes used by the Relative Value Scale Update Committee (RUC) to provide recommendations to the Secretary of Health and Human Services regarding relative values for specific services under the Medicare physician fee schedule under section 1848 of the Social Security Act (42 U.S.C. 1395w–4).(2)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study conducted under paragraph (1).105.Promoting evidence-based care(a)Recognizing appropriate use criteria for certain imaging services(1)In generalSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:(p)Recognizing appropriate use criteria for certain imaging services(1)Program established(A)In generalThe Secretary shall establish a program to promote the use of appropriate use criteria (as defined in subparagraph (B)) for applicable imaging services (as defined in subparagraph (C)) furnished in an applicable setting (as defined in subparagraph (D)) by ordering professionals and furnishing professionals (as defined in subparagraphs (E) and (F), respectively).(B)Appropriate use criteria definedIn this subsection, the term appropriate use criteria means criteria, only developed or endorsed by national  professional medical specialty societies or other provider-led entities, to assist ordering professionals and furnishing professionals in making the most appropriate treatment decision for a specific clinical condition. To the extent feasible, such criteria shall be evidence-based.(C)Applicable imaging service definedIn this subsection, the term applicable imaging service means an advanced diagnostic imaging service (as defined in subsection (e)(1)(B)) for which the Secretary determines—(i)one or more applicable appropriate use criteria specified under paragraph (2) apply;(ii)there are one or more qualified clinical decision support mechanisms listed under paragraph (3)(C); and(iii)one or more of such mechanisms is available free of charge.(D)Applicable setting definedIn this subsection, the term applicable setting means a physician’s office, a hospital outpatient department (including an emergency department), an ambulatory surgical center, and any other provider-led outpatient setting determined appropriate by the Secretary.(E)Ordering professional definedIn this subsection, the term ordering professional means a physician (as defined in section 1861(r)) or a practitioner described in section 1842(b)(18)(C) who orders an applicable imaging service for an individual.(F)Furnishing professional definedIn this subsection, the term furnishing professional means a physician (as defined in section 1861(r)) or a practitioner described in section 1842(b)(18)(C) who furnishes an applicable imaging service for an individual.(2)Establishment of applicable appropriate use criteria(A)In generalNot later than November 15, 2015, the Secretary shall through rulemaking, and in consultation with physicians, practitioners, and other stakeholders, specify applicable appropriate use criteria for applicable imaging services only from among appropriate use criteria developed or endorsed by national professional medical specialty societies or other provider-led entities.(B)ConsiderationsIn specifying applicable appropriate use criteria under subparagraph (A), the Secretary shall take into account whether the criteria—(i)have stakeholder consensus;(ii)have been determined to be scientifically valid and are evidence based; and(iii)are based on studies that are published and reviewable by stakeholders.(C)RevisionsThe Secretary shall periodically update and revise (as appropriate) such specification of applicable appropriate use criteria.(D)Treatment of multiple applicable appropriate use criteriaIn the case where the Secretary determines that more than one appropriate use criteria applies with respect to an applicable imaging service, the Secretary shall specify one or more applicable appropriate use criteria under this paragraph for the service.(3)Mechanisms for consultation with applicable appropriate use criteria(A)Identification of mechanisms to consult with applicable appropriate use criteria(i)In generalThe Secretary shall specify one or more qualified clinical decision support mechanisms that could be used by ordering professionals to consult with applicable appropriate use criteria for applicable imaging services.(ii)ConsultationThe Secretary shall consult with physicians, practitioners, and other stakeholders in specifying mechanisms under this paragraph.(iii)Inclusion of certain mechanismsMechanisms specified under this paragraph may include any or all of the following that meet the requirements described in subparagraph (B)(ii):(I)Use of clinical decision support modules in certified EHR technology (as defined in section 1848(o)(4)).(II)Use of private sector clinical decision support mechanisms that are independent from certified EHR technology, which may include use of clinical decision support mechanisms available from medical specialty organizations.(III)Use of a clinical decision support mechanism established by the Secretary.(B)Qualified clinical decision support mechanisms(i)In generalFor purposes of this subsection, a qualified clinical decision support mechanism is a mechanism that the Secretary determines meets the requirements described in clause (ii).(ii)RequirementsThe requirements described in this clause are the following:(I)The mechanism makes available to the ordering professional applicable appropriate use criteria specified under paragraph (2) and the supporting documentation for the applicable imaging service ordered.(II)In the case where there are more than one applicable appropriate use criteria specified under such paragraph for an applicable imaging service, the mechanism indicates the criteria that it uses for the service.(III)The mechanism determines the extent to which an applicable imaging service ordered is consistent with the applicable appropriate use criteria so specified.(IV)The mechanism generates and provides to the ordering professional a certification or documentation that documents that the qualified clinical decision support mechanism was consulted by the ordering professional.(V)The mechanism is updated on a timely basis to reflect revisions to the specification of applicable appropriate use criteria under such paragraph.(VI)The mechanism meets privacy and security standards under applicable provisions of law.(VII)The mechanism performs such other functions as specified by the Secretary, which may include a requirement to provide aggregate feedback to the ordering professional.(C)List of mechanisms for consultation with applicable appropriate use criteria(i)Initial listNot later than April 1, 2016, the Secretary shall publish a list of mechanisms specified under this paragraph.(ii)Periodic updating of listThe Secretary shall periodically update the list of qualified clinical decision support mechanisms specified under this paragraph.(4)Consultation with applicable appropriate use criteria(A)Consultation by ordering professionalBeginning with January 1, 2017, subject to subparagraph (C), with respect to an applicable imaging service ordered by an ordering professional that would be furnished in an applicable setting and paid for under an applicable payment system (as defined in subparagraph (D)), an ordering professional shall—(i)consult with a qualified decision support mechanism listed under paragraph (3)(C); and(ii)provide to the furnishing professional the information described in clauses (i) through (iii) of subparagraph (B).(B)Reporting by furnishing professionalBeginning with January 1, 2017, subject to subparagraph (C), with respect to an applicable imaging service furnished in an applicable setting and paid for under an applicable payment system (as defined in subparagraph (D)), payment for such service may only be made if the claim for the service includes the following:(i)Information about which qualified clinical decision support mechanism was consulted by the ordering professional for the service.(ii)Information regarding—(I)whether the service ordered would adhere to the applicable appropriate use criteria specified under paragraph (2);(II)whether the service ordered would not adhere to such criteria; or(III)whether such criteria was not applicable to the service ordered.(iii)The national provider identifier of the ordering professional (if different from the furnishing professional).(C)ExceptionsThe provisions of subparagraphs (A) and (B) and paragraph (6)(A) shall not apply to the following:(i)Emergency servicesAn applicable imaging service ordered for an individual with an emergency medical condition (as defined in section 1867(e)(1)).(ii)Inpatient servicesAn applicable imaging service ordered for an inpatient and for which payment is made under part A.(iii)Alternative payment modelsAn applicable imaging service ordered by an ordering professional with respect to an individual attributed to an alternative payment model (as defined in section 1833(z)(3)(C)).(iv)Significant hardshipAn applicable imaging service ordered by an ordering professional who the Secretary may, on a case-by-case basis, exempt from the application of such provisions if the Secretary determines, subject to annual renewal, that consultation with applicable appropriate use criteria would result in a significant hardship, such as in the case of a professional who practices in a rural area without sufficient Internet access.(D)Applicable payment system definedIn this subsection, the term applicable payment system means the following:(i)The physician fee schedule established under section 1848(b).(ii)The prospective payment system for hospital outpatient department services under section 1833(t).(iii)The ambulatory surgical center payment systems under section 1833(i).(5)Identification of outlier ordering professionals(A)In generalWith respect to applicable imaging services furnished beginning with 2017, the Secretary shall determine, on a periodic basis (which may be annually), ordering professionals who are outlier ordering professionals.(B)Outlier ordering professionalsThe determination of an outlier ordering professional shall—(i)be based on low adherence to applicable appropriate use criteria specified under paragraph (2), which may be based on comparison to other ordering professionals; and(ii)include data for ordering professionals for whom prior authorization under paragraph (6)(A) applies.(C)Use of two years of dataThe Secretary shall use two years of data to identify outlier ordering professionals under this paragraph.(D)Consultation with stakeholdersThe Secretary shall consult with physicians, practitioners and other stakeholders in developing methods to identify outlier ordering professionals under this paragraph.(6)Prior authorization for ordering professionals who are outliers(A)In generalBeginning January 1, 2020, subject to paragraph (4)(C), with respect to services furnished during a year, the Secretary shall, for a period determined appropriate by the Secretary, apply prior authorization for applicable imaging services that are ordered by an outlier ordering professional identified under paragraph (5).(B)FundingFor purposes of carrying out this paragraph, the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841, of $5,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each of fiscal years 2019 through 2021. Amounts transferred under the preceding sentence shall remain available until expended..(2)Conforming amendmentSection 1833(t)(16) of the Social Security Act (42 U.S.C. 1395l(t)(16)) is amended by adding at the end the following new subparagraph:(E)Application of appropriate use criteria for certain imaging servicesFor provisions relating to the application of appropriate use criteria for certain imaging services, see section 1834(p)..(b)Establishment of appropriate use program for other part B servicesSection 1834 of the Social Security Act (42 U.S.C. 1395m), as amended by subsection (a), is amended by adding at the end the following new subsection:(q)Establishment of appropriate use program for other part b services(1)Establishment(A)In generalThe Secretary may establish an appropriate use program for services under this part (other than applicable imaging services under subsection (p)) using a process that is comparable to the process under such subsection. With respect to appropriate use criteria, such process shall replicate the provider-developed or provider-endorsed criteria framework for appropriate use criteria for applicable imaging services under such subsection.(B)RequirementsIn determining whether to establish a program under subparagraph (A), the Secretary shall take into consideration—(i)the applicability of the provider-developed or provider-endorsed criteria framework for appropriate use criteria for applicable imaging services under subsection (p);(ii)the implementation of provider-developed or provider-endorsed appropriate use criteria for such applicable imaging services; and(iii)the report under paragraph (2).(C)Input from stakeholders in advance of rulemakingBefore issuing a notice of proposed rulemaking to establish a program under subparagraph (A), the Secretary shall issue an advance notice of proposed rulemaking.(2)Report on experience of imaging appropriate use criteria programNot later than 18 months after the date of the enactment of this subsection, the Comptroller General of the United States shall submit to Congress a report that includes a description of the extent to which appropriate use criteria could be used for other services under this part, such as radiation therapy and clinical diagnostic laboratory services..106.Empowering beneficiary choices through access to information on physicians’ services(a)Transferring freestanding physician compare provision to the Social Security Act(1)In generalSection 10331 of Public Law 111–148 is transferred and redesignated as subsection (t) of section 1848 of the Social Security Act (42 U.S.C. 1395w–4), as amended by subsections (c) and (h) of section 101 and by section 102.(2)Conforming redesignationsSection 1848(t) of the Social Security Act (42 U.S.C. 1395w–4(t)), as transferred and redesignated by paragraph (1), is further amended—(A)by striking the subsection heading and inserting the following new subsection heading: Public reporting of performance and other information on Physician Compare;(B)by redesignating subsections (a) through (i) as paragraphs (1) through (9), respectively, and indenting appropriately;(C)in paragraph (1), as redesignated by subparagraph (B)—(i)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively, and indenting appropriately;(ii)in subparagraph (B), as redesignated by clause (i), by redesignating subparagraphs (A) through (G) as clauses (i) through (vii), respectively, and indenting appropriately;(D)in paragraph (2), as redesignated by subparagraph (B), by redesignating paragraphs (1) through (7) as subparagraphs (A) through (G), respectively, and indenting appropriately; and(E)in paragraph (9), as redesignated by subparagraph (B), by redesignating paragraphs (1) through (4) as subparagraphs (A) through (D), respectively, and indenting appropriately.(3)Conforming amendmentsSection 1848(t) of the Social Security Act (42 U.S.C. 1395w–4(t)), as amended by paragraph (2), is further amended—(A)in paragraph (1)—(i)in subparagraph (A)—(I)by striking the Medicare program under section 1866(j) of the Social Security Act (42 U.S.C. 1395cc(j)) and inserting the program under this title under section 1866(j); and(II)by striking of such Act (42 U.S.C. 1395w–4); and(ii)in subparagraph (B), in the matter preceding clause (i)—(I)by striking subsection (c) and inserting paragraph (3);(II)by striking the Medicare program under such section 1866(j) and inserting the program under this title under section 1866(j); and(III)by striking this section and inserting this subsection;(B)in paragraph (2)—(i)in the matter preceding subparagraph (A), by striking subsection (a)(2) and inserting paragraph (1)(B);(ii)in subparagraph (D), by striking the Medicare program and inserting the program under this title; and(iii)in each of subparagraphs (F) and (G), by striking this section and inserting this subsection;(C)in paragraph (3), by striking this section and inserting this subsection;(D)in paragraph (4)—(i)by striking of the Social Security Act, as added by section 3014 of this Act; and(ii)by striking this section and inserting this subsection;(E)in paragraph (5)—(i)by striking this subsection (a)(2) and inserting paragraph (1)(B); and(ii)by striking (Public Law 110–275);(F)in paragraph (6), by striking subsection (a)(1) and inserting paragraph (1)(A);(G)in paragraph (7)—(i)by striking subsection (f) and inserting paragraph (6); and(ii)by striking title XVIII of the Social Security Act and inserting this title;(H)in paragraph (8)—(i)by striking subparagraphs (A) through (G) of subsection (a)(2) and inserting clauses (i) through (vii) of paragraph (1)(B);(ii)by striking title XVIII of the Social Security Act and inserting this title; and(iii)by striking such title and inserting this title; and(I)in paragraph (9)—(i)in the matter preceding subparagraph (8), by striking this section and inserting this subsection;(ii)in subparagraph (A), by striking of the Social Security Act (42 U.S.C. 1395w–4);(iii)in subparagraph (B), by striking of such Act (42 U.S.C. 1395x(r));(iv)in subparagraph (C), by striking subsection (a)(1) and inserting paragraph (1)(A); and(v)by striking subparagraph (D).(b)Public availability of Medicare dataSection 1848(t) of the Social Security Act (42 U.S.C. 1395w–4(t)), as amended by subsection (a), is further amended—(1)by redesignating paragraph (9) as paragraph (10);(2)by inserting after paragraph (8) the following new paragraph:(9)Public availability of eligible professional claims data(A)In generalThe Secretary shall make publicly available on Physician Compare the information described in subparagraph (B) with respect to eligible professionals.(B)Information describedThe following information, with respect to an eligible professional, is described in this subparagraph:(i)Information on the number of services furnished by the eligible professional, which may include information on the most frequent services furnished or groupings of services.(ii)Information on submitted charges and payments for services under this part.(iii)A unique identifier for the eligible professional that is available to the public, such as a national provider identifier.(C)SearchabilityThe information made available under this paragraph shall be searchable by at least the following:(i)The specialty or type of the eligible professional.(ii)Characteristics of the services furnished, such as volume or groupings of services.(iii)The location of the eligible professional.(D)DisclosureThe information made available under this paragraph shall indicate, where appropriate, that publicized information may not be representative of the eligible professional’s entire patient population, the variety of services furnished by the eligible professional, or the health conditions of individuals treated.(E)Implementation(i)Initial implementationPhysician Compare shall include the information described in subparagraph (B)—(I)with respect to physicians, by not later than July 1, 2015; and(II)with respect to other eligible professionals, by not later than July 1, 2016.(ii)Annual updatingThe information made available under this paragraph shall be updated on Physician Compare not less frequently than on an annual basis.(F)Opportunity to review and submit correctionsThe Secretary shall provide for an opportunity for an eligible professional to review, and submit corrections for, the information to be made public with respect to the eligible professional under this paragraph prior to such information being made public.; and(3)in paragraph (10)(C), as redesignated by paragraph (1), by inserting (or a successor website) before the period at the end.107.Expanding claims data availability to improve care(a)Expansion of uses of claims data by qualified entitiesSection 1874(e) of the Social Security Act (42 U.S.C. 1395kk(e)) is amended by adding at the end the following new paragraphs:(5)Expansion of uses of claims data by qualified entities(A)ExpansionTo the extent consistent with applicable information, privacy, security, and disclosure laws, beginning July 1, 2014, notwithstanding paragraph (4)(B) (other than clause (iii) of such paragraph) and the second sentence of paragraph (4)(D), a qualified entity may, as determined appropriate by the Secretary, do any or all of the following:(i)(I)Use the combined data described in paragraph (4)(B)(iii) to conduct analyses, other than for reports described in paragraph (4), for entities described in subparagraph (B) for non-public uses, as determined appropriate by the Secretary, such as for the purposes described in subclause (II).(II)The purposes described in this subclause are assisting providers of services and suppliers in developing and participating in quality and patient care improvement activities (including developing new models of care), population health management, and disease monitoring, and the purposes described in subparagraph (C).(ii)Provide or sell such analyses to entities described in subparagraph (B).(iii)Provide entities described in clauses (i), (ii), (v), and (vi) of subparagraph (B) with access to the combined data described in paragraph (4)(B)(iii) through a qualified data enclave (as defined in subparagraph (F)) that is maintained by the qualified entity, or through  an approved alternative method (as defined  in subparagraph (G)), in order for entities described in such clauses to conduct analyses for non-public uses, such as for the purposes described in clause (i)(II) (but excluding the purposes described in subparagraph (C)).(B)Entities describedFor the purpose of subparagraph (A) clauses (i) and (ii), the entities described in this subparagraph are the following:(i)A provider of services.(ii)A supplier.(iii)Subject to subparagraph (C), an employer (as defined in section 3(5) of the Employee Retirement Insurance Security Act of 1974).(iv)A health insurance issuer (as defined in section 2791 of the Public Health Service Act) that provides data under paragraph (4)(B)(iii).(v)A medical society or hospital association.(vi)Other entities approved by the Secretary (other than an employer (as so defined) and a health insurance issuer (as so defined)).(C)Limitation for employers with respect to analysesAny analyses provided or sold under this paragraph to an employer (as so defined) may only be used by such employer for purposes of providing health insurance to employees and retirees of the employer.(D)Protection of patient identification in analyses(i)In generalExcept as provided in clause (ii), an analysis provided or sold under this paragraph shall not contain information that individually identifies a patient.(ii)Information on patients of the provider of services or supplierAn analysis that is provided or sold under this paragraph to a provider of services or supplier may contain data that individually identifies a patient of such provider or supplier but only with respect to items and services furnished by such provider or supplier to such patient.(iii)Opportunity for providers of services and suppliers to reviewPrior to a qualified entity providing or selling an analysis under this paragraph to an entity described in subparagraph (B), to the extent that such analysis would individually identify a provider of services or supplier who is not being provided or sold such analysis, such qualified entity shall provide an opportunity for such provider or supplier to review and submit corrections to such analysis.(E)No redisclosure of analyses or dataAn entity described in subparagraph (B) that is provided or sold analyses under this paragraph, or an entity described in subparagraph (A)(iii) that receives data  under this paragraph through a qualified data enclave or an approved alternative method, shall not redisclose or make public such analyses, such data, or analyses using such data.(F)Requirements for a qualified data enclave(i)DefinitionFor purposes of this paragraph, the term qualified data enclave means a data enclave that the Secretary determines meets the following:(I)The data enclave is a virtual private network or comparable mechanism.(II)Subject to the requirements described in clause (ii) and such other requirements as the Secretary may specify, the data enclave is capable of providing access to the combined data described in subparagraph (A)(iii).(ii)Enclave access requirementsThe requirements described in this clause are the following:(I)A qualified data enclave shall preclude any entity that obtains access to the data from removing or extracting the data from such enclave.(II)Subject to the succeeding sentence, the enclave shall preclude access to data that individually identifies a patient, including data on the patient's name and date of birth and such other data as the Secretary shall specify. Such data enclave may provide providers of services and suppliers with access to such individually identifiable patient data but only with respect to items and services furnished by such provider or supplier to such patient.(III)Access to data in the enclave shall not be provided to any entity unless the qualified entity and the entity have entered into a data use agreement, the terms of which contain the requirements of this paragraph and paragraph (6) and such other terms the Secretary may specify.(G)Approved alternative methodFor purposes of  this paragraph, the term approved alternative method means a method of providing access to the data described in subparagraph (A)(iii) (other than through a qualified data enclave) to entities described in such paragraph that the Secretary determines meets the following:(i)The method is as secure as a qualified data enclave.(ii)The method meets the requirements applicable to a qualified data enclave under subclauses (II) and (III) of subparagraph (F)(ii).(iii)The method meets other requirements determined appropriate by the Secretary.(H)Annual reportsAny qualified entity that provides or sells analyses pursuant to subparagraph (A)(ii), or provides access to a data through an approved data enclave or an approved alternative method, shall annually submit to the Secretary a report that includes—(i)a summary of the analyses provided or sold, including the number of such analyses, the number of purchasers of such analyses, and the total amount of fees received for such analyses;(ii)a description of the topics and purposes of such analyses;(iii)information on the entities who obtained access to data pursuant to subparagraph (A)(iii), the uses of the data, and the total amount of fees received for providing such access; and(iv)other information determined appropriate by the Secretary.(6)Civil monetary penalties for a breach of a data use agreementA data use agreement under this subsection shall provide for civil monetary penalties (as determined appropriate by the Secretary) for a  breach of such agreement..(b)Expansion of data available to qualified entitiesSection 1874(e) of the Social Security Act (42 U.S.C. 1395kk(e)) is amended—(1)in the subsection heading, by striking Medicare; and(2)in paragraph (3)—(A)by inserting after the first sentence the following new sentence: Effective July 1, 2014, if the Secretary determines appropriate, the data described in this paragraph may also include standardized extracts (as determined by the Secretary) of claims data under titles XIX and XXI for assistance provided under such titles for one or more specified geographic areas and time periods requested by a qualified entity.; and(B)in the last sentence, by inserting or under titles XIX or XXI before the period at the end.(c)Access to Medicare data by qualified clinical data registries To facilitate quality improvementSection 1848(m)(3)(E) of the Social Security Act (42 U.S.C. 1395w–4(m)(3)(E)) is amended by adding at the end the following new clause:(vi)Access to medicare data to facilitate quality improvement(I)In generalTo the extent consistent with applicable information, privacy, security, and disclosure laws, and subject to other requirements as the Secretary may specify, beginning July 1, 2014, the Secretary shall, if requested by a qualified clinical data registry under this subparagraph, subject to subclauses (II) and (III), provide data as described in section 1874(e)(3) (in a form and manner determined to be appropriate) to such registry for purposes of linking such data with clinical data and performing analyses and research to support quality improvement or patient safety.(II)ProtectionA qualified clinical data registry may not publicly report any data made available under subclause (I) (or any analyses or research described in such subclause) that individually identifies a provider of services, supplier, or individual unless the registry obtains the consent of such provider, supplier, or individual prior to such reporting.(III)FeeThe data described in subclause (I) shall be made available to qualified clinical data registries at a fee equal to the cost of making such data available. Any fee collected pursuant to the preceding sentence shall be deposited in the Centers for Medicare & Medicaid Services Program Management Account..(d)Revision of placement of feesSection 1874(e)(4)(A) of the Social Security Act (42 U.S.C. 1395kk(e)(4)(A)) is amended, in the second sentence—(1)by inserting , for periods prior to July 1, 2014, after deposited; and(2)by inserting the following before the period at the end: , and, beginning July 1, 2014, into the Centers for Medicare & Medicaid Services Program Management Account.IIExtensions and Other ProvisionsAMedicare Extensions201.Work geographic adjustmentSection 1848(e)(1)(E) of the Social Security Act (42 U.S.C. 1395w–4(e)(1)(E)) is amended by striking and before January 1, 2014,.202.Medicare payment for therapy services(a)Repeal of therapy cap and 1-year extension of threshold for manual medical reviewSection 1833(g) of the Social Security Act (42 U.S.C. 1395l(g)) is amended—(1)in paragraph (4)—(A)by striking This subsection and inserting Except as provided in paragraph (5)(C), this subsection; and(B)by inserting the following before the period at the end: or with respect to services furnished on or after the date of enactment of the SGR Repeal and Medicare Beneficiary Access Act of 2013.(2)in paragraph (5)(C)—(A)in clause (i), by inserting and before January 1, 2015, after 2012,; and(B)by adding at the end the following new clause:(iii)With respect to services furnished during the period beginning on the date of enactment of the SGR Repeal and Medicare Beneficiary Access Act of 2013,  and ending on December 31, 2014, the provisions of this paragraph shall only apply to the extent necessary to carry out the manual medical review process under this subparagraph..(b)Medical review of outpatient therapy services(1)Medical review of outpatient therapy servicesSection 1833 of the Social Security Act (42 U.S.C. 1395l), as amended by section 101(e), is amended by adding at the end the following new subsection:(aa)Medical review of outpatient therapy services(1)In general(A)Process for medical reviewThe Secretary shall implement a process for the medical review (as described in paragraph (2)) of outpatient therapy services (as defined in paragraph (10)) and, subject to paragraph (12), apply such process to such services furnished on or after January 1, 2015, focusing on services identified under subparagraph (B).(B)Identification of services for reviewUnder the process, the Secretary shall identify services for medical review, using such factors as the Secretary determines appropriate, which may include the following:(i)Services furnished by a therapy provider (as defined in paragraph (10)) whose pattern of billing is higher compared to peers.(ii)Services furnished by a therapy provider who, in a prior period, has a high claims denial percentage or is least compliant with other applicable requirements under this title.(iii)Services furnished by a therapy provider that is newly enrolled under this title.(iv)Services furnished by a therapy provider who has questionable billing practices, such as billing medically unlikely units of services in a day.(v)Services furnished to treat a type of medical condition.(vi)Services identified by use of the standardized data elements required to be reported under section 1834(p).(vii)Services furnished by a single therapy provider or a group that includes a therapy provider identified by factors described in this subparagraph.(viii)Other services as determined appropriate by the Secretary.(2)Medical review(A)Prior authorization medical review(i)In generalSubject to the succeeding provisions of this subparagraph, the Secretary shall use prior authorization medical review for outpatient therapy  services furnished to an individual above one or more thresholds established by the Secretary, such as a dollar threshold or a threshold based on factors such as the type of outpatient therapy service or setting.(ii)Ending application of prior authorization for a therapy providerThe Secretary shall end the application of prior authorization medical review to outpatient therapy services furnished by a therapy provider if the Secretary determines that the provider has a low denial rate under such prior authorization.  The Secretary may subsequently reapply prior authorization medical review to such therapy provider if the Secretary determines it to be appropriate.(iii)Prior authorization of multiple servicesThe Secretary shall, where practicable, provide for prior authorization medical review for multiple services at a single time, such as services in a therapy plan of care described in section 1861(p)(2).(B)Other types of medical reviewThe Secretary may use pre-payment review or post-payment review for services identified under paragraph (1)(B) that are not subject to prior authorization medical review under subparagraph (A).(C)Limitation for law enforcement activitiesThe Secretary may determine that medical review under this subsection does not apply in the case where fraud may be involved.(3)Review contractorsThe Secretary shall conduct prior authorization medical review of outpatient therapy services under this subsection using medicare administrative contractors (as described in section 1874A) or other review contractors (other than contractors under section 1893(h) or contractors paid on a contingent basis).(4)No payment without prior authorizationWith respect to an outpatient therapy  service for which prior authorization medical review under this subsection applies, no payment shall be made under this part for the service unless a prior authorization determination is made, in advance of furnishing such service, that such service would meet the applicable requirements of section 1862(a)(1)(A).(5)Submission of informationA therapy provider may submit the information necessary for medical review by fax, by mail, or by electronic means. The Secretary shall make available the electronic means described in the preceding sentence as soon as practicable, but not later than 24 months after the date of enactment of this subsection.(6)TimelinessThe Secretary shall make a prior authorization determination under this subsection within 10 business days of the date of the Secretary’s receipt of medical documentation needed to make such determination or the Secretary shall be deemed to have found the services to meet the applicable  requirements of section 1862(a)(1)(A).(7)ConstructionWith respect to an outpatient therapy service that has been affirmed by medical review under this subsection, nothing in this subsection shall be construed to preclude the subsequent denial of a claim for such service that does not meet other applicable requirements under this Act.(8)Beneficiary protectionsWith respect to services furnished on or after January 1, 2015, where payment may not be made as a result of application of medical review under this subsection, section 1879 shall apply in the same manner as such section applies to a denial that is made by reason of section 1862(a)(1).(9)Implementation(A)AuthorityThe Secretary may implement the provisions of this subsection by interim final rule with comment period.(B)AdministrationChapter 35 of title 44, United States Code, shall not apply to medical review under this subsection.(10)DefinitionsFor purposes of this subsection:(A)Outpatient therapy servicesThe term outpatient therapy services means the following services for which payment is made under section 1848, 1834(g), or 1834(k):(i)Physical therapy services of the type described in section 1861(p).(ii)Speech-language pathology services of the type described in such section though the application of section 1861(ll)(2).(iii)Occupational therapy services of the type described in section 1861(p) through the operation of section 1861(g).(B)Therapy providerThe term therapy provider means a provider of services (as defined in section 1861(u)) or a supplier (as defined in section 1861(d)) who submits a claim for outpatient therapy services.(11)FundingFor purposes of implementing  this subsection, the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841, of $35,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each fiscal year (beginning with fiscal year 2014). Amounts transferred under this paragraph shall remain available until expended.(12)Scaling back(A)Periodic determinationsBeginning with 2017, and every two years thereafter, the Secretary shall—(i)make a determination of the improper payment rate for outpatient therapy services for a 12-month period; and(ii)make such determination publicly available.(B)Scaling backIf the improper payment rate for outpatient therapy services determined for a 12-month period under subparagraph (A) is 50 percent or less of the Medicare fee-for-service improper payment rate for such period, the Secretary shall—(i)reduce the amount and extent of medical review conducted for a prospective year under the process established in this subsection; and(ii)return an appropriate portion of the funding provided for such year under paragraph (11)..(2)GAO study and report(A)StudyThe Comptroller General of the United States shall conduct a study on the effectiveness of medical review of outpatient therapy services under section 1833(aa) of the Social Security Act, as added by paragraph (2). Such study shall include an analysis of—(i)aggregate data on—(I)the number of individuals, therapy providers, and claims subject to such review; and(II)the number of reviews conducted under such section; and(ii)the outcomes of such reviews.(B)ReportNot later than 3 years after the date of enactment of this Act, the Comptroller General shall submit to Congress a report containing the results of the study under subparagraph (A), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.(c)Collection of standardized data elements for outpatient therapy services(1)Collection of standardized data elements for outpatient therapy servicesSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following new subsection:(p)Collection of standardized data elements for outpatient therapy services(1)Standardized data elements(A)In generalNot later than 6 months after the date of enactment of this subsection, the Secretary shall post on the Internet website of the Centers for Medicare & Medicaid Services a draft list of standardized data elements for individuals receiving outpatient therapy services.(B)DomainsSuch standardized data elements shall include information with respect to the following domains, as determined appropriate by the Secretary:(i)Demographic information.(ii)Diagnosis.(iii)Severity.(iv)Affected body structures and functions.(v)Limitations with activities of daily living and participation.(vi)Functional status.(vii)Other domains determined to be appropriate by the Secretary.(C)Solicitation of inputThe Secretary shall accept comments from stakeholders through the date that is  60 days after the date the Secretary posts the draft list of standardized data elements pursuant to subparagraph (A).  In seeking such comments, the Secretary shall use one or more mechanisms to solicit input from stakeholders that may include use of open door forums, town hall meetings, requests for information, or other mechanisms determined appropriate by the Secretary.(D)Operational list of standardized  data elementsNot later than 120 days after the end of the comment period described in subparagraph (C), the Secretary, taking into account such comments, shall post on the Internet website of the Centers for Medicare & Medicaid Services an operational list of standardized data elements.(E)Subsequent revisionsSubsequent revisions to the operational list of standardized data elements shall be made through rulemaking. Such revisions may be based on experience and input from stakeholders.(2)System to report standardized data elements(A)In generalNot later than 18 months after the date the Secretary posts the operational list of standardized data elements pursuant to paragraph (1)(D), the Secretary shall develop and implement an electronic system (which may be a web portal) for therapy providers to report the standardized data elements for individuals with respect to outpatient therapy services.(B)ConsultationThe Secretary shall seek comments from stakeholders regarding the best way to report the standardized data elements.(3)Reporting(A)Frequency of reportingThe Secretary shall specify the frequency of reporting standardized data elements.  The Secretary shall seek comments from stakeholders regarding the frequency of the reporting of such data elements.(B)Reporting requirementBeginning on the date the system to report standardized data elements under this subsection is operational, no payment shall be made under this part for outpatient therapy services furnished to an individual unless a therapy provider reports the standardized data elements for such individual.(4)Report on new payment system for outpatient therapy services(A)In generalNot later than 18 months after the date described in paragraph (3)(B), the Secretary shall submit to Congress a report on the design of a new payment system for outpatient therapy services.  The report shall include an analysis of the standardized data elements collected and other appropriate data and information.(B)FeaturesSuch report shall consider—(i)appropriate adjustments to payment (such as case mix and outliers);(ii)payments on an episode of care basis; and(iii)reduced payment for multiple episodes.(C)ConsultationThe Secretary shall consult with stakeholders regarding the design of such a new payment system.(5)Implementation(A)FundingFor purposes of implementing this subsection, the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841, of $7,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for each of fiscal years 2014 through 2018. Amounts transferred under this subparagraph shall remain available until expended.(B)AdministrationChapter 35 of title 44, United States Code, shall not apply to specification of the standardized data elements and implementation of the system to report such standardized data elements under this subsection.(C)LimitationThere shall be no administrative or judicial review under section 1869, section 1878, or otherwise of the specification of standardized data elements required under this subsection or the system to report such standardized data elements.(D)Definition of outpatient therapy services and therapy providerIn this subsection, the terms outpatient therapy services and therapy provider have the meaning given those term in section 1833(aa)..(2)Sunset of current claims-based collection of therapy dataSection 3005(g)(1) of the Middle Class Tax Extension and Job Creation Act of 2012 (42 U.S.C. 1395l note) is amended, in the first sentence, by inserting and ending on the date the system to report standardized data elements under section 1834(p) of the Social Security Act (42 U.S.C. 1395m(p)) is implemented, after January 1, 2013,.(d)Reporting of certain informationSection 1842(t) of the Social Security Act (42 U.S.C. 1395u(t)) is amended by adding at the end the following new paragraph:(3)Each request for payment, or bill submitted, by a therapy provider (as defined in section 1833(aa)(10)) for an outpatient therapy service (as defined in such section) furnished by a therapy assistant on or after January 1, 2015, shall include (in a form and manner specified by the Secretary) an indication that the service was furnished by a therapy assistant..203.Medicare ambulance services(a)Extension of certain ambulance add-on payments(1)Ground
			 AmbulanceSection 1834(l)(13)(A) of the Social Security Act (42
			 U.S.C. 1395m(l)(13)(A)) is amended by striking January 1, 2014 and inserting
			 January 1, 2019 each place it appears.(2)Super Rural
			 AmbulanceSection
			 1834(l)(12)(A) of the Social Security Act (42 U.S.C. 1395m(l)(12)(A)) is
			 amended, in the first sentence, by striking January 1, 2014 and
			 inserting January 1, 2019.(b)Requiring ambulance providers To submit cost and other informationSection 1834(l) of the Social Security Act (42 U.S.C. 1395m(l)) is amended by adding at the end the following new paragraph:(16)Submission of cost and other information(A)Development of data collection systemThe Secretary shall develop a data collection system (which may include use of a cost survey and standardized definitions)  for providers and suppliers of ambulance services to collect cost, revenue, utilization, and other information determined appropriate by the Secretary. Such system shall be designed to submit information—(i)needed to evaluate the appropriateness of payment rates under this subsection;(ii)on the utilization of capital equipment and ambulance capacity;  and(iii)on different types of ambulance services furnished in different geographic locations, including rural areas and low population density areas described in paragraph (12).(B)Specification of data collection system(i)In generalNot later than January 1, 2015, the Secretary shall—(I)specify the data collection system under subparagraph (A); and(II)identify the providers and suppliers of ambulance services who would be required to submit the information under such data collection system.(ii)RespondentsSubject to subparagraph (D)(ii), the Secretary shall determine an appropriate sample of providers and suppliers of ambulance services to submit information under the data collection system each  year.(C)Reporting of cost informationBeginning July 1, 2015, a 5 percent reduction to payments under this part shall be made for a 1-year period to a provider or supplier of ambulance services who—(i)is identified under subparagraph (B)(i)(II) as being required to submit the information under the data collection system; and(ii)does not submit such information.(D)Ongoing data collection(i)Revision of data collection systemThe Secretary may revise, as the Secretary determines appropriate, the data collection system.  The Secretary shall consult with providers and suppliers of ambulance services when revising such system.(ii)Subsequent data collectionIn order to continue to evaluate the appropriateness of payment rates under this subsection, the Secretary shall require providers and suppliers of ambulance services to submit  information for years after 2015 as the Secretary determines appropriate, but in no case less often than once every 3 years.(E)ConsultationThe Secretary shall consult with stakeholders in carrying out the development of the system and collection of information under this paragraph, including the activities described in subparagraphs (A) and (D). Such consultation shall include the use of requests for information and other mechanisms determined appropriate by the Secretary.(F)AdministrationChapter 35 of title 44, United States Code, shall not apply to the collection of information required under this subsection.(G)Limitations on reviewThere shall be no administrative or judicial review under section 1869, section 1878, or otherwise of the data collection system or identification of respondents under this paragraph.(H)Funding for implementationFor purposes of carrying out subparagraph (A), the Secretary shall provide for the transfer, from the Federal Supplementary Medical Insurance Trust Fund under section 1841, of $1,000,000 to the Centers for Medicare & Medicaid Services Program Management Account for fiscal year 2014. Amounts transferred under this subparagraph shall remain available until expended..204.Revision of the
		Medicare-dependent hospital (MDH) program(a)Permanent extension of
		payment methodology(1)In generalSection 1886(d)(5)(G) of the
		Social Security Act (42 U.S.C.
		1395ww(d)(5)(G)) is amended—(A)in
		clause (i), by striking   and before October 1, 2013,; and(B)in
		clause (ii)(II), by striking and before October 1, 2013,.(2)Conforming
		amendments(A)Target amountSection 1886(b)(3)(D) of the
		Social Security Act (42 U.S.C.
		1395ww(b)(3)(D)) is amended—(i)in the matter
		preceding clause (i), by striking		and before October 1, 2013,; and(ii)in clause (iv),
		by striking through fiscal year 2013 and inserting
		or a subsequent fiscal year.(B)Hospital value-based purchasing programSection 1886(o)(7)(D)(ii)(I) of the
		Social Security Act (42 U.S.C.
		1395ww(o)(7)(D)(ii)(I)) is amended by striking (with respect to discharges occurring during fiscal year 2012 and 2013).(C)Hospital readmission reduction  programSection 1886(q)(2)(B)(i) of the
		Social Security Act (42 U.S.C.
		1395ww(q)(2)(B)(i)) is amended by striking (with respect to discharges occurring during fiscal years 2012 and 2013).(D)Permitting
		hospitals to decline reclassificationSection 13501(e)(2) of the
		Omnibus Budget Reconciliation Act of
		1993 (42 U.S.C. 1395ww note) is amended by striking fiscal year 1998,  fiscal year 1999, or fiscal year 2000 through
		fiscal year 2013 and inserting  or fiscal year 1998 or a subsequent fiscal year.(b)GAO study and report on Medicare-dependent hospitals(1)StudyThe Comptroller General of the United States shall conduct a study on the following:(A)The payor mix of medicare-dependent, small rural hospitals (as defined in section 1886(d)(5)(G)(iv)), how such mix will trend in future years, and whether or not the requirement under subclause (IV) of such section should be revised.(B)The characteristics of medicare-dependent, small rural hospitals that meet the requirement of such subclause (IV) through the application of  paragraph (a)(iii)(A) or (a)(iii)(B) of section 412.108 of the Code of Federal Regulations, including Medicare inpatient and outpatient utilization, payor mix, and financial status, including Medicare and total margins, and whether or not Medicare payments for such  hospitals should be revised.(C)Such other items related to medicare-dependent, small rural hospitals as the Comptroller General determines appropriate.(2)ReportNot later than 12 months after the date of the enactment of this Act, the Comptroller General of the United States shall submit to Congress a report on the study conducted under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.(c)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the provisions of, and the amendments made by, this section through program instruction or otherwise.205.Revision of
		Medicare inpatient hospital payment adjustment for low-volume
		hospitals(a)In generalSection 1886(d)(12)
		of the Social Security Act (42 U.S.C. 1395ww(d)(12)) is amended—(1)in
		subparagraph (B)—(A)in the subparagraph heading, by inserting for fiscal years 2005 through 2010 after increase; and(B)in the matter preceding clause (i), by striking and for discharges occurring in fiscal year 2014 and subsequent years;(2)in subparagraph (C)(i), by striking fiscal years 2011, 2012, and 2013 and
		inserting fiscal year 2011 and subsequent fiscal years each place it appears; and(3)in
		subparagraph (D)—(A)in the heading, by striking Temporary applicable percentage increase and inserting Applicable percentage increase for fiscal year 2011 and subsequent fiscal years; and(B)by striking
		fiscal years 2011, 2012, and 2013 and inserting fiscal year 2011 or a subsequent fiscal year;(b)ImplementationNotwithstanding any other provision of law, the Secretary of Health and Human Services may implement the provisions of, and the amendments made by, this section through program instruction or otherwise.206.Specialized Medicare Advantage plans for special needs individuals(a)ExtensionSection 1859(f)(1) of the Social Security Act (42 U.S.C. 1395w–28(f)(1)) is amended—(1)by striking enrollment.—In the case and inserting “enrollment.—(A)In generalSubject to subparagraphs (B) and (C), in the case;(2)in subparagraph (A), as added by paragraph (1), by striking and for periods before January 1, 2015; and(3)by adding at the end the following new subparagraphs:(B)Application to dual SNPsSubparagraph (A) shall only apply to a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii) for periods before January 1, 2021.(C)Application to severe or disabling chronic condition SNPsSubparagraph (A) shall only apply to a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(iii) for periods before January 1, 2018..(b)Increased integration of dual SNPs(1)In generalSection 1859(f) of the Social Security Act (42 U.S.C. 1395w–28(f)) is amended—(A)in paragraph (3), by adding at the end the following new subparagraph:(F)The plan meets the requirements applicable under paragraph (8).; and(B)by adding at the end the following new paragraph:(8)Increased integration of dual SNPs(A)Designated contactThe Secretary, acting through the Federal Coordinated
Health Care Office (Medicare-Medicaid Coordination Office) established under section 2602 of the Patient Protection and Affordable Care Act (in this paragraph referred to as the MMCO), shall serve as a dedicated point of contact for States to address misalignments that arise with the integration of specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) under this paragraph.  Consistent with such role, the MMCO shall—(i)establish a uniform process for disseminating to State Medicaid agencies information under this title impacting contracts between such agencies and such plans under this subsection; and(ii)establish basic resources for States interested in exploring such plans as a platform for integration.(B)Unified appeals process(i)In generalNot later than April 1, 2015, the Secretary shall establish procedures unifying the appeals procedures  under sections 1852(g), 1902(a)(3), and 1902(a)(5) for items and services provided by specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) under this title and title XIX. The Secretary shall solicit comment in developing such procedures from States, plans, beneficiary representatives, and other relevant stakeholders.(ii)ProceduresTo the extent compatible with a unified process, the procedures established under clause (i) shall—(I)adopt the most protective provisions for the enrollee under current law, including continuation of benefits under title XIX pending appeal if an appeal is filed in a timely manner;(II)take into account differences in State plans under title XIX;(III)be  easily navigable by an enrollee; and(IV)include the elements described in clause (iii).(iii)Elements describedThe following elements are described in this clause:(I)Single notification of all applicable appeal rights under this title and title XIX.(II)Notices written in plain language and available in a language and format that is accessible to the enrollee.(III)Unified timeframes for internal and external appeals processes, such as an individual's filing of appeals, a plan’s acknowledgment and resolution of appeals, and notification of appeals decisions.(IV)Mechanisms to allow the plan to track and resolve grievances.(C)Requirement for unified appeals(i)In generalFor 2016 and subsequent years, the contract of a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii) with a State Medicaid agency under this subsection shall require the use of unified appeals procedures as  described in subparagraph (B).(ii)Consideration of application for other SNPsThe Secretary shall consider applying the unified appeals process described in subparagraph (B) to specialized MA plans for special needs individuals described in subsection (b)(6)(B)(i) and subsection (b)(6)(B)(iii).(D)Requirement for full integration for certain dual SNPs(i)RequirementSubject to the succeeding provisions of this subparagraph, for 2018 and subsequent years, a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii) shall—(I)integrate all benefits under this title and title XIX; and(II)meet the requirements of a fully integrated  plan described in  section 1853(a)(1)(B)(iv)(II) (other than the requirement that the plan have similar average levels of frailty, as determined by the Secretary, as the PACE program), including with respect to long-term care services or behavioral health services to the extent State law permits capitation of those services under such plan.(ii)Initial sanctions for failure to meet requirement for 2018 or 2019For each of 2018 and 2019,  if the Secretary determines that a plan has failed to meet the requirement described in clause (i), the Secretary shall impose one of the following on the plan:(I)A reduction in payments under this part.(II)Closing enrollment in the plan.(III)Sanctioning the plan in accordance with section 1857(g).(IV)Other reasonable action (other than the sanction described in clause (iii)) the Secretary determines appropriate.(iii)Sanctions for failure to meet requirement for 2020 and subsequent yearsFor 2020 and subsequent years, if the Secretary determines that a plan has failed to meet the requirement described in clause (i), the plan shall be deemed to no longer meet the definition of a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii).(iv)LimitationThis subparagraph shall not apply to a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(ii) that only enrolls individuals for whom the only medical assistance to which the individuals are entitled under the State plan is medicare cost sharing described in section 1905(p)(3)(A)(ii)..(2)Conforming amendment to responsibilities of Federal Coordinated Health Care Office (MMCO)Section 2602(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 1315b(d)) is amended by adding at the end the following new paragraph:(6)To act as a designated contact for States  under subsection (f)(8)(A) of  section 1859 of the Social Security Act (42 U.S.C. 1395w–28) with respect to the integration of specialized MA plans for special needs individuals described in subsection (b)(6)(B)(ii) of such section..(c)Improvements to care management requirements for severe or disabling chronic condition SNPsSection 1859(f)(5) of the Social Security Act (42 U.S.C. 1395w–28(f)(5)) is amended—(1)by striking all SNPs.—The requirements and inserting “all SNPs.—(A)In generalSubject to subparagraph (B), the requirements;(2)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;(3)in clause (ii), as redesignated by paragraph (2), by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and indenting appropriately; and(4)by adding at the end the following new subparagraph:(B)Improvements to care management requirements for severe or disabling chronic condition SNPsFor 2016 and subsequent years, in the case of a specialized MA plan for special needs individuals described in subsection (b)(6)(B)(iii), the requirements described in this paragraph include the following:(i)The interdisciplinary team under subparagraph (A)(ii)(III) includes a team of providers with demonstrated expertise, including training in an applicable specialty, in treating individuals similar to the targeted population of the plan.(ii)Requirements developed by the Secretary to provide face-to-face encounters with individuals enrolled in the plan.(iii)As part of the model of care under clause (i) of subparagraph (A), the results of the initial assessment and annual reassessment under clause (ii)(I) of such subparagraph of each individual enrolled in the plan are addressed in the individual’s individualized care plan under clause (ii)(II) of such subparagraph.(iv)As part of the annual evaluation and approval of such model of care, the Secretary shall take into account whether the plan fulfilled the previous year’s goals (as required under the model of care).(v)The Secretary shall establish a minimum benchmark for each element of the model of care of a plan.  The Secretary shall only approve a plan's model of care  under this paragraph if each element of the  model of care meets the minimum benchmark applicable under the preceding sentence..(d)GAO Study on Quality Improvement(1)StudyThe Comptroller General of the United States shall conduct a study on how the Secretary of Health and Human Services could change the quality measurement system under the Medicare Advantage program under part C of title XVIII of the Social Security Act (42 U.S.C. 1395w–21 et seq.) to allow an accurate comparison of the quality of care provided by specialized MA plans for special needs individuals (as defined in section 1859(b)(6) of such Act (42 U.S.C. 1395w–28(b)(6)), both for individual plans and such plans overall, compared to the quality of care delivered by the original Medicare fee-for-service program under parts A and B of such title and other Medicare Advantage plans under such part C across similar populations.(2)ReportNot later than July 1, 2016, the Comptroller General shall submit to Congress a report containing the results of the study under paragraph (1), together with recommendations for such legislation and administrative action as the Comptroller General determines appropriate.(e)Changes to quality ratings and measurement of SNPsSection 1853(o) of the Social Security Act (42 U.S.C. 1395w–23(o)) is amended by adding at the end the following new paragraph:(6)Changes to quality ratings of SNPs(A)Emphasis on improvement across SNPsSubject to subparagraph (B), beginning in plan year 2016, in the case of a specialized MA plan for special needs individuals,  the Secretary shall increase the emphasis on the plan’s improvement or decline in performance when determining the star rating of the plan under this subsection for the year as follows:(i)At least 25 percent, but not more than 33 percent, of the total star rating of the plan shall be based on improvement or decline in performance.(ii)Improvement or decline in performance under this subparagraph shall be measured based on net change in the individual  star rating measures of the plan, with appropriate weight given to specific individual star ratings measures, such as readmission rates, as determined by the Secretary.(iii)The Secretary shall make an appropriate adjustment to the improvement rating of a plan under this subparagraph if the plan has achieved a 5-star rating or the highest rating possible overall or for an individual measure in order to ensure that the plan is not punished in cases where it is not possible to improve.(B)No application to certain plansSubparagraph (A) shall not apply, with respect to a year, to a specialized MA plan for special needs individuals that has a rating that does not exceed two-and-one-half stars.(C)Quality Measurement at the Plan Level(i)In generalThe Secretary may require reporting for  and apply under this subsection quality measures at the plan level for specialized MA plan for special needs individuals instead of at the contract level.(ii)ConsiderationThe Secretary shall take into consideration the minimum number of enrollees in a specialized MA plan for special needs individuals in order to determine if a valid measurement of quality at the plan level is possible under clause (i).(iii)ApplicationIf the Secretary applies quality measurement at the plan level under this subparagraph—(I)such quality measurement shall include Medicare Health Outcomes Survey (HOS), Healthcare Effectiveness Data and Information Set (HEDIS), and Consumer Assessment of Healthcare Providers and Systems (CAHPS) measures; and(II)payment and other administrative actions linked to quality measurement (including the 5-star rating system under this subsection) shall be applied  at the plan level in accordance with this subparagraph..207.Reasonable cost reimbursement contracts(a)One-year transition and notice regarding transitionSection 1876(h)(5)(C) of the Social Security Act (42 U.S.C. 1395mm(h)(5)(C)) is amended—(1)in clause (ii), in the matter preceding subclause (I), by striking For any and inserting Subject to clause (iv), for any; and(2)by adding at the end the following new clauses:(iv)In the case of an eligible organization that is offering a reasonable cost reimbursement contract that may no longer be extended or renewed because of the application of clause (ii)—(I)notwithstanding such clause, such contract may be extended or renewed for one last reasonable cost reimbursement contract year;(II)the organization may not enroll any new enrollees under such contract during such last reasonable cost reimbursement contract year;  and(III)on a date determined by the Secretary prior to the beginning of such last reasonable cost reimbursement contract year, the organization shall provide notice to the Secretary as to whether or not the organization will apply to have the contract converted over and offered as a Medicare Advantage plan under part C for the year following  such last reasonable cost reimbursement contract year.(v)If an eligible organization that is offering a   reasonable cost reimbursement contract that is extended or renewed pursuant to clause (iv) provides the notice described in clause (iv)(III) that the contract will be converted—(I)the deemed enrollment under section 1851(c)(4) shall apply; and(II)the special rule for quality increases under 1853(o)(3)(A)(iv) shall apply..(b)Deemed enrollment from reasonable cost reimbursement contracts  converted to Medicare Advantage plans(1)In generalSection 1851(c) of the Social Security Act (42 U.S.C. 1395w–21(c)) is amended—(A)in paragraph (1), by striking Such elections and inserting Subject to paragraph (4), such elections; and(B)by adding at the end the following:(4)Deemed enrollment relating to converted reasonable cost reimbursement contracts(A)In generalOn the first day of the annual, coordinated election period under subsection (e)(3) for plan years beginning on or after January 1, 2016, an MA eligible individual described in clause (i) or (ii) of subparagraph (B) is deemed to have elected to receive benefits under this title through an applicable MA plan (and shall be enrolled in such plan) beginning with such plan year, if—(i)the individual is enrolled in a reasonable cost reimbursement contract under section 1876(h) in the previous plan year;(ii)such reasonable cost reimbursement contract was extended or renewed for one last reasonable cost reimbursement contract year pursuant to section 1876(h)(5)(C)(iv);(iii)the eligible organization that is offering such    reasonable cost reimbursement contract provided the notice described in subclause (III) of such section that the contract was to be  converted;(iv)the applicable MA plan—(I)is the plan that was converted from the reasonable cost reimbursement contract described in clause (iii);(II)is offered by the same entity (or an organization affiliated with such entity) that entered into such contract; and(III)is offered in the service area where the individual resides;(v)the amount of the MA monthly basic beneficiary premium for such applicable MA plan  with respect to the plan year does not exceed monthly premiums under such reasonable cost reimbursement contract for the previous plan year by more than 10 percent;(vi)the applicable MA plan provides benefits, premiums, and access to providers that are comparable to the benefits, premiums, and access to providers under such reasonable cost reimbursement contract for the previous plan year; and(vii)the applicable MA plan—(I)allows enrollees transitioning from the converted reasonable cost contract to such plan to maintain current providers and course of treatment at the time of enrollment for at least 90 days after enrollment; and(II)during such period, pays non-contracting  providers for items and services furnished to the enrollee an amount that is not less than the amount of payment applicable for those items and services under the original medicare fee-for-service program under parts A and B.(B)MA eligible individuals described(i)Without prescription drug coverageAn MA eligible individual described in this clause, with respect to a plan year, is an MA eligible individual who is enrolled in a reasonable cost reimbursement contract under section 1876(h) in the previous plan year and who does not, for such previous plan year, receive any prescription drug coverage under part D, including coverage under section 1860D–22.(ii)With prescription drug coverageAn MA eligible individual described in this clause, with respect to a plan year, is an MA eligible individual who is enrolled in a reasonable cost reimbursement contract under section 1876(h) in the previous plan year and who, for such previous plan year, receives prescription drug coverage under part D—(I)through such contract; or(II)through a prescription drug plan, if the sponsor of such plan is the same entity (or an organization affiliated with such entity) that entered into such contract.(C)Applicable MA plan definedIn this paragraph, the term applicable MA plan means, in the case of an individual described in—(i)subparagraph (B)(i), an MA plan that is not an MA–PD plan; and(ii)subparagraph (B)(ii), an MA–PD plan.(D)Identification of deemed individualsNot later than 30 days before the first day of the annual, coordinated election period under subsection (e)(3) for plan years beginning on or after January 1, 2016, the Secretary shall identify the individuals who will be subject to deemed elections under subparagraph (A) on the first day of such period..(2)Beneficiary option to discontinue or change MA plan or MA–PD plan after deemed enrollment(A)In generalSection 1851(e)(2) of the Social Security Act (42 U.S.C. 1395w–21(e)(4)) is amended by adding at the end the following:(F)Special period for certain deemed elections(i)In generalAt any time during the period beginning after the last day of the annual, coordinated election period under paragraph (3) in which an individual is deemed to have elected to enroll in an MA plan or MA–PD plan under subsection (c)(4) and ending on the last day of February of the first plan year for which the individual is enrolled in such plan, such individual may change the election under subsection (a)(1) (including changing the MA plan or MA–PD plan in which the individual is enrolled).(ii)Limitation of one changeAn individual may exercise the right under clause (i) only once during the applicable period described in such clause. The limitation under this clause shall not apply to changes in elections effected during an annual, coordinated election period under paragraph (3) or during a special enrollment period under paragraph (4)..(B)Conforming amendments(i)Plan requirement for open enrollmentSection 1851(e)(6)(A) of the Social Security Act (42 U.S.C. 1395w–21(e)(6)(A)) is amended by striking paragraph (1),  and inserting paragraph (1), during the period described in paragraph (2)(F), .(ii)Part DSection 1860D–1(b)(1)(B) of such Act (42 U.S.C. 1395w–101(b)(1)(B)) is amended—(I)in clause (ii), by adding and paragraph (4) after paragraph (3)(A); and(II)in clause (iii) by striking and (E) and inserting (E), and (F).(3)Treatment of ESRD for deemed enrollmentSection 1851(a)(3)(B) of the Social Security Act (42 U.S.C. 1395w–21(a)(3)(B)) is amended by adding at the end the following flush sentence:An individual who develops end-stage renal disease while enrolled in a reasonable cost reimbursement contract under section 1876(h) shall be treated as an MA eligible individual for purposes of applying the deemed enrollment under subsection (c)(4)..(c)Information requirementsSection 1851(d)(2)(B) of the Social Security Act (42 U.S.C. 1395w–21(d)(2)(B)) is amended—(1)by striking the subparagraph heading and inserting the following: (i) Notification to newly eligible Medicare Advantage eligible individuals.—; and(2)by adding at the end the following:(ii)Notification related to certain deemed electionsThe Secretary shall, not later than 15 days prior to the first day of the annual, coordinated election period under subsection (e)(3) of a year, mail to any individual identified by the Secretary under subsection (c)(4)(D) for such year—(I)a notification that such individual will, on such day, be deemed to have made an election to receive benefits under this title through an MA plan or MA–PD plan (and shall be enrolled in such plan) for the next plan year under subsection (c)(4)(A), but that the individual may make a different election during the annual, coordinated election period for such year;(II)the information described in subparagraph (A);(III)a description of  the differences between such MA plan or MA–PD plan and the reasonable cost reimbursement contract in which the individual was most recently enrolled with respect to benefits covered under such plans, including cost-sharing, premiums, drug coverage, and provider networks; and(IV)information about the special period for elections under subsection (e)(2)(F)..(d)Treatment of transition plan for quality rating for payment  purposesSection 1853(o)(3)(A) of the Social Security Act (42 U.S.C. 1395w–23(o)(3)(A)) is amended by adding at the end the following new clause:(iv)Special rule for first 2 plan years for plans that were converted from a reasonable cost reimbursement contractIn applying paragraph (1) for the first 2 plan years under this part in the case of a plan that is a new MA plan (as defined in clause (iii)(II)) to which deemed enrollment applies under section 1851(e)(4), the Secretary shall use the  star rating that applied to the converted reasonable cost reimbursement contract for the year preceding the first plan year for such plan under this part..208.Quality measure endorsement and selection(a)Contract with an entity regarding input on the selection of measures(1)In generalTitle XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.) is amended—(A)by redesignating section 1890A as section 1890B; and(B)by inserting after section 1890
			 the following new section:1890AContract with an entity regarding input on the selection of measures (a)Contract(1)In generalFor purposes of activities conducted under this Act, the Secretary shall identify and have in effect a contract with an entity that meets the requirements described in subsection (c). Such contract shall provide that the entity will perform the duties described in subsection (b).(2)Timing for first contractThe first contract under paragraph (1) shall begin on October 1, 2014.(3)Period of contractA contract under paragraph (1) shall be for a period of 3 years (except as may be renewed after a subsequent bidding process).(4)Competitive proceduresCompetitive procedures (as defined in section 4(5) of the Office of Federal Procurement Policy Act (41 U.S.C. 403(5))) shall be used to enter into a contract under paragraph (1).(b)DutiesThe duties described in this subsection are the following:(c)Requirements describedThe requirements described in this subsection are the following:(1)Private nonprofit, board membership, membership fees, and not a measure developerThe requirements described in paragraphs (1), (2), (7), and (8) of section 1890(c).(2)ExperienceThe entity has at least 4 years of experience working with quality and efficiency measures..(2)Duties of entity(A)Transfer of priority setting processParagraph (1) of section 1890(b) of the Social Security Act
			 (42 U.S.C. 1395aaa(b)) is redesignated as paragraph (1) of section 1890A(b) of such Act, as added by paragraph (1).(B)Transfer of multi-stakeholder processParagraphs (7) and (8) of such section 1890(b) are  redesignated as paragraphs (2) and (3), respectively, of section 1890A(b) of such Act, as added by paragraph (1) and amended by subparagraph (A).(C)Additional dutiesSection 1890A(b) of such Act, as added by paragraph (1) and amended by subparagraphs (A) and (B), is amended by adding at the end the following new paragraphs:(4)Facilitation to better coordinate and align public and private sector use of quality measures(A)In generalThe entity shall facilitate increased coordination and alignment between the public and private sector with respect to quality and efficiency measures.(B)ReportsThe entity shall prepare and make available to the public annual reports on its findings under this paragraph. Such public availability shall include posting each report on the Internet website of the entity.(5)Gap analysisThe entity shall conduct an ongoing analysis of—(A)gaps in endorsed quality and efficiency measures, which shall include measures that are within priority areas identified by the Secretary under the national strategy established under section 399HH of the Public Health Service Act; and(B)areas where quality measures are unavailable or inadequate to identify or address such gaps.(6)Annual report to congress and the Secretary; Secretarial publication and comment(A)Annual reportBy not later than March 1 of each year, the entity shall submit to Congress and the Secretary a report containing—(i)a description of—(I)the recommendations made under paragraph (1);(II)the matters described in clauses (i) and (ii) of paragraph (2)(A);(III)the results of the analysis under paragraph (5); and(IV)the performance by the entity of the duties required under the contract entered into with the Secretary under subsection (a); and(ii)any other items determined appropriate by the Secretary.(B)Secretarial review and publication of annual reportNot later than 6 months after receiving a report under subparagraph (A) for a year, the Secretary shall—(i)review such report; and(ii)publish such report in the Federal Register, together with any comments of the Secretary on such report..(D)Additional amendmentsSection 1890A(b) of such Act, as so added and amended, is amended—(i)in paragraph (2)—(I)in the heading of subparagraph (B) by inserting
			 and
			 efficiency after Quality;(II)in subparagraph (B)(i)(III), by striking this Act and inserting this title;  and(III)by adding at the end the following new subparagraphs:(E)InputIn providing the input described in subparagraph (A), the multi-stakeholder groups—(i)shall include a detailed description of the rationale for each recommendation made by the multi-stakeholder group, including in areas relating to—(I)the expected impact that  implementing the measure will have on individuals;(II)the burden on providers of services and suppliers;(III)the expected influence over the behavior of providers of services and suppliers;(IV)the applicability of a measure for more than one setting or program; and(V)other areas determined in consultation with the Secretary; and(ii)may consider whether it is appropriate to provide separate recommendations with respect to measures for internal use, public reporting, and payment provisions.(F)Equal representationIn convening multi-stakeholder groups pursuant to this paragraph, the entity shall, to the extent feasible, make every effort to ensure such groups are balanced across stakeholders.; and(ii)in paragraph (3),  by striking Not later and all that follows through the period at the end and inserting the following:  Not later than the applicable dates described in section 1890B(a)(3) of each year (or, as applicable,  the timeframe described in section 1890A(a)(4)),  the entity shall transmit to the Secretary the input of the multi-stakeholder group under paragraph (2)..(b)Revisions to contract with consensus-based entity(1)ContractSection 1890(a) of the Social Security Act (42 U.S.C.
			 1395aaa(a)) is amended—(A)in paragraph (1), by striking , such as the National Quality Forum,; and(B)in paragraph (3), by striking 4 years and inserting 3 years.(2)DutiesSection 1890(b) of the Social Security Act (42 U.S.C.
			 1395aaa(b)), as amended by subsection (a)(2), is amended—(A)by redesignating paragraphs (2) and (3) as paragraphs (1) and (2), respectively;(B)in paragraph (2), as redesignated by subparagraph (A), by striking paragraph (2) and inserting paragraph (1);(C)by striking paragraphs (5) and (6); and(D)by adding at the end the following new paragraphs:(3)Facilitation to better coordinate and align public and private sector use of quality measures(A)In generalThe entity shall facilitate increased coordination and alignment between the public and private sector with respect to quality and efficiency measures.(B)ReportsThe entity shall prepare and make available to the public annual reports on its findings under this paragraph. Such public availability shall include posting each report on the Internet website of the entity.(4)Annual report to congress and the Secretary; secretarial publication and comment(A)Annual reportBy not later than March 1 of each year, the entity shall submit to Congress and the Secretary a report containing—(i)a description of—(I)the coordination of quality initiatives under this Act with quality initiatives implemented by other payers;(II)areas in which evidence is insufficient to support endorsement of quality measures in priority areas identified by the Secretary under the national strategy established under section 399HH of the Public Health Service Act and where targeted research may address such gaps; and(III)the performance by the entity of the duties required under the contract entered into with the Secretary under subsection (a); and(ii)any other items determined appropriate by the Secretary.(B)Secretarial review and publication of annual reportNot later than 6 months after receiving a report under subparagraph (A) for a year, the Secretary shall—(i)review such report; and(ii)publish such report in the Federal Register, together with any comments of the Secretary on such report..(3)RequirementsSection 1890(c) of the Social Security Act (42 U.S.C.
			 1395aaa(c)) is amended by adding at the end the following new paragraph:(8)Not a measure developerThe entity is not a measure developer..(c)Revisions to duties of the Secretary regarding use of measures(1)In generalSection 1890B(a) of the Social Security Act (42
			 U.S.C. 1395aaa–1(a)), as redesignated by subsection  (a)(1)(A), is amended—(A)by striking section 1890(b)(7)(B) each place it appears and inserting section 1890A(b)(2)(B);(B)in paragraph (1)—(i)by striking section 1890(b)(7) and inserting section 1890A(b)(2);  and(ii)by striking section 1890 and inserting section 1890A;(C)by striking paragraphs (2) and (3) and inserting the following:(2)Public availability of measures considered for selectionSubject to paragraph (4), not later than October 1 or December 31 of each year, the Secretary shall make available to the public a list of quality and efficiency measures described in section 1890A(b)(2)(B) that the Secretary is considering under this title.  The Secretary shall provide for an appropriate balance of the number of measures to be made available by each such date in a year.(3)Transmission of multi-stakeholder input(A)In generalSubject to paragraph (4), not later than the applicable date described in subparagraph (B) of each year, the entity with a contract under section 1890A shall, pursuant to subsection (b)(3) of such section,  transmit to the Secretary the input of multi-stakeholder groups described in paragraph (1).(B)Applicable date describedThe applicable date described in this subparagraph for a year is—(i)February 1 with respect to quality and efficiency measures made available under paragraph (2) by October 1 of the preceding year; and(ii)April 1 with respect to quality and efficiency measures made available under paragraph (2) by December 31 of the preceding year.;(D)by redesignating—(i)paragraph (6) as paragraph (8); and(ii)paragraphs (4) and (5) as paragraphs (5) and (6), respectively;(E)by inserting after paragraph (3) the following new paragraph:(4)Limited process for additional multi-stakeholder inputIn addition to the Secretary making measures publically available pursuant to the dates described in paragraph (2) and multi-stakeholder groups transmitting the input pursuant to the applicable dates described in paragraph (3)—(A)the Secretary may, at times that do not meet the time requirements described in paragraph (2), make available to the public a limited number of quality and efficiency measures described in section 1890A(b)(2) that the Secretary is considering under this title; and(B)if the Secretary uses the authority under subparagraph (A), the entity with a contract under section 1890A shall, pursuant to section 1890A(b)(3), transmit to the Secretary on a timely basis the input from a multi-stakeholder group described in paragraph (1) with respect to such measures.;(F)in paragraph (6), as redesignated by subparagraph (D)(ii), by inserting or that has not been recommended by the multi-stakeholder group under section 1890A(b)(2) before the period at the end; and(G)by inserting after paragraph (6) the following new paragraph:(7)Concordance ratesFor each year (beginning with 2015), the Secretary shall include a list of concordance rates for each type of provider of services and supplier in the annual final rule applicable to such type of provider or supplier..(2)ReviewSection 1890B(c) of the Social Security Act (42
			 U.S.C. 1395aaa–1(c)), as redesignated by subsection  (a)(1)(A), is amended—(A)in paragraph (1)(A), by striking section 1890(b)(7)(B) and inserting section 1890A(b)(2)(B); and(B)in paragraph (2)—(i)in subparagraph (A), by striking and at the end;(ii)in subparagraph (B), by striking the period at the end and inserting ; and; and(iii)by adding at the end the following new subparagraph:(C)take into consideration the benefits of the alignment of measures between the public and private sector..(d)Funding for quality measure endorsement and selection(1)Fiscal year 2014In addition to amounts transferred under section 3014(c) of the Patient Protection and Affordable Care Act (Public Law 111–148), for purposes of carrying out section 1890 and section 1890A (other than
			 subsections (e) and (f)), the Secretary shall provide for the transfer, from the
			 Federal Hospital Insurance Trust Fund under section 1817 and the Federal Supplementary Medical Insurance Trust
			 Fund under section 1841, in such proportion as
			 the Secretary determines appropriate, to the Centers for
			 Medicare & Medicaid Services Program Management Account of $7,000,000 for fiscal year 2014. Amounts transferred under the preceding sentence
			 shall remain available until expended.(2)Fiscal years 2015 through 2017Section 1890B of the Social Security Act (42
			 U.S.C. 1395aaa–1), as redesignated by subsection  (a)(1)(A), is amended by adding at the end the following new subsection:(g)Funding(1)In
			 generalFor purposes of carrying out this section (other than
			 subsections (e) and (f)) and sections 1890 and 1890A, the Secretary shall provide for the transfer, from the
			 Federal Hospital Insurance Trust Fund under section 1817 and the Federal Supplementary Medical Insurance Trust
			 Fund under section 1841, in such proportion as
			 the Secretary determines appropriate, to the Centers for
			 Medicare & Medicaid Services Program Management Account of $25,000,000 for each of fiscal
			 years 2015 through 2017.(2)AvailabilityAmounts transferred under paragraph (1)
			 shall remain available until expended..(3)Conforming
			 amendmentSubsection (d) of section 1890 of the Social Security Act (42 U.S.C.
			 1395aaa) is repealed.(e)Conforming amendments(1)Section 1848(m)(3)(E)(iii) of the Social Security Act (42 U.S.C. 1395w–4(m)(3)(E)(iii)) is amended by striking section 1890(b)(7) and 1890A(a) and inserting section 1890A(b)(2) and 1890B(a).(2)Section 1866D(b)(2)(C) of the Social Security Act (42 U.S.C. 1395cc–4(b)(2)(C)) is amended by striking section 1890 and 1890A and inserting sections 1890, 1890A,  and 1890B.(3)Section 1899A(n)(2)(A) of the Social Security Act (42 U.S.C. 1395cc–4(n)(2)(A)) is amended by striking section 1890(b)(7)(B) and inserting section 1890A(b)(2)(B).(f)Effective
			 date(1)In generalThe amendments made by this section shall take effect on October 1, 2014, and shall apply with respect
			 to contract periods under  sections 1890 and 1890A of the Social Security Act that begin on or after such date.(2)New contracts beginning with fiscal year 2015The Secretary of Health and Human Services shall enter into a new contract under both sections 1890 and 1890A of the Social Security Act, as amended by this Act, for a contract period beginning on October 1, 2014.209.Permanent extension of funding outreach and assistance for low-income programs(a)Additional funding for State health insurance programsSubsection (a)(1)(B)(iii) of section 119 of the Medicare Improvements for Patients and Providers Act of 2008 (42 U.S.C. 1395b–3 note), as amended by section 3306 of the Patient Protection and Affordable Care Act (Public Law 111–148) and section 610 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), is amended by inserting and for each subsequent  fiscal year after fiscal year 2013.(b)Additional funding for area agencies on agingSubsection (b)(1)(B) of such section 119, as so amended,  is amended by inserting and for each subsequent  fiscal year after fiscal year 2013.(c)Additional funding for aging and disability resource centersSubsection (c)(1)(B) of such section 119, as so amended,  is amended by inserting and for each subsequent  fiscal year after fiscal year 2013.(d)Additional funding for contract with the national center for benefits and outreach enrollmentSubsection (d)(2) of such section 119, as so amended,  is amended by inserting and for each subsequent  fiscal year after fiscal year 2013.BMedicaid and Other Extensions211.Qualifying individual program(a)ExtensionSection 1902(a)(10)(E)(iv) of the Social Security Act (42 U.S.C. 1396a(a)(10)(E)(iv)) is amended by striking December 2013 and inserting December 2018.(b)Eliminating limitations on eligibilitySection 1933 of the Social Security Act (42 U.S.C. 1396u–3) is amended by striking subsections (b) and (e).(c)Eliminating allocationsSection 1933 of the Social Security Act (42 U.S.C. 1396u–3) is amended by striking subsections (c) and (g). (d)Conforming amendments(1)In generalSection 1933 of the Social Security Act (42 U.S.C. 1396u–3), as amended by subsections (b) and (c), is further amended—(A)by striking subsection (a) and inserting the following new subsection:(a)Applicable FMAPWith respect to assistance described in section 1902(a)(10)(E)(iv) furnished in a State, the Federal medical assistance percentage shall be equal to 100 percent.; (B)by striking subsection (d); and(C)by redesignating subsection (f) as subsection (b).(2)Definition of FMAPSection 1905(b) of the Social Security Act (42 U.S.C. 1396d(b)) is amended by striking section 1933(d) and inserting section 1933(a).(e)Effective dateThe amendments made by this section shall take effect on January 1, 2014, and shall apply with respect to calendar quarters beginning on or after such date.212.Transitional Medical Assistance(a)ExtensionSections 1902(e)(1)(B) and 1925(f) of the Social Security Act (42 U.S.C. 1396a(e)(1)(B), 1396r–6(f)) are each amended by striking December 31, 2013 and inserting December 31, 2018.(b)Opt-out option for States that expand adult coverage and provide 12-month continuous eligibility under Medicaid and CHIP(1)In generalSection 1925 of the Social Security Act (42 U.S.C. 1396r–6), as amended by subsection (a), is further amended—(A)in subsection (a)—(i)in paragraph (1)(A), by striking paragraph (5) and inserting paragraphs (5) and (6); and(ii)by adding at the end the following:(6)Opt-out option for States that expand adult coverage and provide 12-month continuous eligibility under Medicaid and CHIP(A)In generalIn the case of a State described in subparagraph (B), the State may elect through a State plan amendment to have this section and sections 408(a)(11)(A), 1902(a)(52), 1902(e)(1), and 1931(c)(2) not apply to the State.(B)State describedA State is described in this subparagraph if the State is one of the 50 States or the District of Columbia and—(i)has elected to provide medical assistance to individuals under subclause (VIII) of section 1902(a)(10)(A)(i);(ii)has elected under section 1902(e)(12)(A) the option to provide continuous eligibility for a 12-month period for individuals under 19 years of age;(iii)has elected under section 1902(e)(12)(B) the option to provide continuous eligibility for a 12-month period for all categories of individuals described in that section; and(iv)has elected to apply section 1902(e)(12)(A) to the State child health plan under title XXI.; and(B)in subsection (b)(1), by striking subsection (a)(5) and inserting paragraphs (5) and (6) of subsection (a).(2)Conforming amendment to 4-month requirementSection 1902(e)(1) of the Social Security Act (42 U.S.C. 1396a(e)(1)), as amended by subsection (a),  is further amended—(A)in subparagraph (B), by striking Subparagraph (A) and inserting Subject to subparagraph (C), subparagraph (A); and(B)by adding at the end the following:(C)If a State has made an election under section 1925(a)(6), subparagraph (A) and section 1925  shall  not apply to the State..(c)Extension of 12-month continuous eligibility option to certain adult enrollees under Medicaid; clarification of application to CHIP(1)In generalSection 1902(e)(12) of the Social Security Act (42 U.S.C. 1396a(e)(12)) is amended—(A)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively;(B)by inserting (A) after (12); and(C)by adding at the end the following:(B)At the option of the State, the plan may provide that an individual who is determined to be eligible for benefits under a State plan approved under this title under any of the following eligibility categories,  or who is redetermined to be eligible for such benefits under any of such categories, shall be considered to meet the eligibility requirements met on the date of application and shall remain eligible for those benefits until the end of the 12–month period following the date of the determination or redetermination of eligibility:(i)Section 1902(a)(10)(A)(i)(VIII).(ii)Section 1931..(2)Application to CHIPSection 2107(e)(1) of the Social Security Act (42 U.S.C. 1397gg(e)(1)) is amended—(A)by redesignating subparagraphs (E) through (O) as subparagraphs (F) through (P), respectively; and(B)by inserting after subparagraph (D), the following:(E)Section 1902(e)(12)(A) (relating to the State option for 12-month continuous eligibility and enrollment)..(d)Conforming and technical amendments relating to section 1931 transitional coverage requirements(1)In generalSection 1931(c) of the Social Security Act (42 U.S.C. 1396u–1(c)) is amended—(A)in paragraph (1)—(i)in the paragraph heading, by striking child and inserting spousal;(ii)by striking The provisions and inserting Subject to paragraph (3), the provisions; and(iii)by striking child or;(B)in paragraph (2), by striking For continued and inserting Subject to paragraph (3), for continued; and(C)by adding at the end the following:(3)Opt-out option for States that expand adult coverage and provide 12-month continuous eligibility under Medicaid and CHIP(A)In generalIn the case of a State described in subparagraph (B), the State may elect through a State plan amendment to have paragraphs (1) and (2)  of this subsection and sections 408(a)(11), 1902(a)(52), 1902(e)(1), and 1925 not apply to the State.(B)State describedA State is described in this subparagraph if the State is one of the 50 States or the District of Columbia and—(i)has elected to provide medical assistance to individuals under subclause (VIII) of section 1902(a)(10)(A)(i);(ii)has elected under section 1902(e)(12)(A) the option to provide continuous eligibility for a 12-month period for individuals under 19 years of age;(iii)has elected under section 1902(e)(12)(B) the option to provide continuous eligibility for a 12-month period for all categories of individuals described in that section; and(iv)has elected to apply section 1902(e)(12)(A) to the State child health plan under title XXI..(2)Conforming amendment to section 408Section 408(a)(11) of the Social Security Act (42 U.S.C. 608(a)(11) is amended—(A)in the paragraph heading, by striking child and inserting spousal; and(B)in subparagraph (B)—(i)in the subparagraph heading, by striking Child and inserting Spousal; and(ii)by striking child or.(e)Conforming amendment relating to maintenance of effort for childrenSection 1902(gg)(4) of the Social Security Act (42 U.S.C. 1396a(gg)(4)) is amended by adding at the end the following:(C)States that expand adult coverage and elect to opt-out of transitional coverage(i)In generalFor purposes of determining compliance with the requirements of paragraph (2), a State which exercises the option under sections 1925(a)(6) and 1931(c)(3) to  provide no  transitional medical assistance or other extended eligibility (as applicable) shall not, as a result of exercising such option,  be considered to have in effect eligibility standards, methodologies, or procedures described in clause (ii) that are more restrictive than the standards, methodologies, or procedures in effect under the State plan or under a waiver of the plan on the date of enactment of the Patient Protection and Affordable Care Act.(ii)Standards, methodologies, or procedures describedThe eligibility standards, methodologies, or procedures described in this clause are those standards, methodologies, or procedures applicable to determining the eligibility for medical assistance of any child under 19 years of age (or such higher age as the State may have elected)..(f)Effective dateThe amendments made by this section shall take effect on January 1, 2014.213.Express lane eligibilitySection 1902(e)(13)(I) of the Social Security Act (42 U.S.C. 1396a(e)(13)(I)) is amended by striking September 30, 2014 and inserting September 30, 2015.214.Pediatric quality measures(a)Continuation of funding for pediatric quality measures for improving the quality of  children's health careSection 1139B(e) of the Social Security Act (42 U.S.C. 1320b–9b(e)) is amended by adding at the end the following: Of the funds appropriated under this subsection, not less than $15,000,000   shall be used to carry out section 1139A(b)..(b)Elimination of restriction on medicaid quality measurement programSection 1139B(b)(5)(A) of the Social Security Act (42 U.S.C. 1320b–9b(b)(5)(A)) is amended by striking The aggregate amount awarded by the Secretary for grants and contracts for the development, testing, and validation of emerging and innovative evidence-based measures under such program shall equal the aggregate amount awarded by the Secretary for grants under section 1139A(b)(4)(A) .215.Special diabetes programs(a)Special diabetes programs for type I diabetesSection 330B(b)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–2(b)(2)(C)) is amended by striking 2014 and inserting 2019.(b)Special diabetes programs for indiansSection 330C(c)(2)(C) of the Public Health Service Act (42 U.S.C. 254c–3(c)(2)(C)) is amended by striking 2014 and inserting 2019.CHuman Services Extensions221.Abstinence education grants(a)In generalSection 510 of the Social Security Act (42 U.S.C. 710) is amended—(1)in subsection (a), in the matter preceding paragraph (1), by striking 2010 through 2014 and inserting 2015 through 2019; and(2)in subsection (d)—(A)by striking 2010 through 2014 and inserting 2015 through 2019; and(B)by striking the second sentence.(b)Effective dateThe amendments made by this section shall take effect on October 1, 2014.222.Personal responsibility education program(a)In generalSection 513 of the Social Security Act (42 U.S.C. 713) is amended—(1)in subsection (a)—(A)in paragraph (1)(A), by striking 2010 through 2014 and inserting 2015 through 2019;(B)in paragraph (4)—(i)in subparagraph (A)—(I)by striking 2010 or 2011 and inserting 2015 or 2016;(II)by striking 2010 through 2014 and inserting 2015 through 2019; and(III)by striking 2012 through 2014 and inserting 2017 through 2019; and(ii)in subparagraph (B)(i)—(I)by striking 2012, 2013, and 2014 and inserting 2017, 2018, and 2019; and(II)by striking 2010 or 2011 and inserting 2015 or 2016; and(C)in paragraph (5), by striking 2009 and inserting 2014;(2)in subsection (b)(2)(A), in the matter preceding clause (i), by inserting and youth at risk of becoming victims of sex trafficking
				(as defined in section 103(10) of the Trafficking Victims Protection Act of
				2000 (22 U.S.C. 7102(10))) or victims of a severe form of trafficking in persons described
				in paragraph (9)(A) of that Act (22 U.S.C. 7102(9)(A) after adolescents;(3)in subsection(c)(1), by inserting youth at risk of becoming victims of sex trafficking
				(as defined in section 103(10) of the Trafficking Victims Protection Act of
				2000 (22 U.S.C. 7102(10))) or victims of a severe form of trafficking in persons described
				in paragraph (9)(A) of that Act (22 U.S.C. 7102(9)(A), after youth in foster care,; and(4)in subsection (f), by striking 2010 through 2014 and inserting 2015 through 2019.(b)Effective dateThe amendments made by this section shall take effect on October 1, 2014.223.Family-to-family health information centers(a)In generalSection 501(c) of the Social Security Act (42 U.S.C. 701(c)) is amended—(1)in paragraph (1)(A)—(A)in clause (ii),  by striking and after the semicolon;(B)in clause (iii), by striking the period and inserting ; and; and(C)by adding at the end the following:(iv)$6,000,000 for each of fiscal years 2014 through 2018.; and(2)by striking paragraph (5).(b)Effective dateThe amendments made by this section shall take effect as if enacted on October 1, 2013.224.Health workforce demonstration project for low-income individualsSection 2008(c)(1) of the Social Security Act (42 U.S.C. 1397g(c)(1)) is amended by striking  through  2014 and inserting 2012, and only to carry out subsection (a), $85,000,000 for each of fiscal years 2013 through 2016.DProgram Integrity231.Reducing improper Medicare payments(a)Medicare administrative contractor improper payment outreach and education program(1)In generalSection 1874A of the Social Security Act (42 U.S.C. 1395kk–1) is amended—(A)in subsection (a)(4)—(i)by redesignating subparagraph (G) as subparagraph (H); and(ii)by inserting after subparagraph (F) the following new subparagraph:(G)Improper payment outreach and education programHaving in place an improper payment outreach and education program described in subsection (h).; and(B)by adding at the end the following new subsection:(h)Improper payment outreach and education program(1)In generalIn order to reduce improper payments under this title, each medicare administrative contractor shall establish and have in place an improper payment outreach and education program under which the contractor, through outreach, education, training, and technical assistance activities, shall provide providers of services and suppliers located in the region covered by the contract under this section  with the information described in paragraph (3).  The activities described in the preceding sentence shall be conducted on  a regular basis.(2)Forms of  outreach, education, training, and technical assistance activitiesThe outreach, education, training, and technical assistance activities under a payment outreach and education program shall be carried out through any of the following:(A)Emails and other electronic communications.(B)Webinars.(C)Telephone calls.(D)In-person training.(E)Other forms of communications determined appropriate by the Secretary.(3)Information to be provided through activitiesThe information to be provided to providers of services and suppliers under a payment outreach and education program shall include all of the following information:(A)A list of the provider’s or supplier's most frequent and expensive payment errors over the last quarter.(B)Specific instructions regarding how to correct or avoid such errors in the future.(C)A notice of all new topics that have been approved by the Secretary  for audits conducted by recovery audit contractors under section 1893(h).(D)Specific instructions to prevent future issues related to such new audits.(E)Other information determined appropriate by the Secretary.(4)Error rate reduction training(A)In generalThe activities under  a payment outreach and education program shall include error rate reduction training.(B)Requirements(i)In generalThe training described in subparagraph (A) shall—(I)be provided at least annually; and(II)focus on reducing the improper payments described in paragraph (5).(C)InvitationA medicare administrative contractor shall ensure that all providers  of services and suppliers located in the region covered by the contract under this section are invited to attend the training described in subparagraph (A) either in person or online.(5)PriorityA medicare administrative contractor shall give priority to activities under the  improper payment outreach and education program that will reduce improper payments for  items and services that—(A)have the highest rate of improper payment;(B)have the greatest total dollar amount of improper payments;(C)are due to clear misapplication or misinterpretation of Medicare policies;(D)are clearly due to common and inadvertent clerical or administrative errors; or(E)are due to other types of errors that the Secretary determines could be prevented through activities under the program.(6)Information on improper payments from recovery audit contractors(A)In generalIn order to assist medicare administrative contractors in carrying out improper payment outreach and education programs, the Secretary shall provide each contractor with a complete list of improper payments identified by recovery audit contractors under section 1893(h) with respect to  providers of services and suppliers located in the region covered by the contract under this section.  Such information shall be provided on a quarterly basis.(B)InformationThe information described in subparagraph (A) shall include the following information:(i)The providers of services and suppliers that have  the highest rate of improper payments.(ii)The providers of services and suppliers that have the greatest total dollar amounts of improper payments.(iii)The items and services furnished in the region that have  the highest rates of improper payments.(iv)The items and services furnished in the region that are responsible for the greatest total  dollar amount of improper payments.(v)Other information the Secretary determines would assist the contractor in carrying out the improper payment outreach and education program.(C)Format of informationThe information furnished to medicare administrative contractors by the Secretary under this paragraph shall be transmitted in a manner that permits the contractor  to easily identify the areas of the Medicare program in which targeted outreach, education, training, and technical assistance would  be most effective.  In carrying out the preceding sentence, the Secretary shall ensure that—(i)the information with respect to improper payments made to a provider of services or supplier clearly displays the  name and address of the provider or supplier, the amount of the improper payment, and any other information the Secretary determines appropriate; and(ii)the information is in an electronic, easily searchable database.(7)CommunicationsAll communications with providers of services and suppliers under a payment outreach and education program are subject to the standards and requirements of subsection (g).(8)FundingAfter application of paragraph (1)(C) of section 1893(h), the Secretary shall retain a portion of the amounts recovered by recovery audit contractors under such section which shall be available to the program management account of the Centers for Medicare & Medicaid Services for purposes of  carrying out this subsection and to implement corrective actions to help reduce the error rate of payments under this title.  The amount retained under the preceding sentence shall not exceed an amount equal to 25 percent of the amounts recovered under section 1893(h)..(2)Funding conforming amendmentSection 1893(h)(2) of the Social Security Act (42 U.S.C. 1395ddd(h)(2)) is amended by inserting or section 1874(h)(8) after paragraph (1)(C).(3)Effective dateThe amendments made by this subsection take effect on January 1, 2015.(b)TransparencySection 1893(h)(8) of the Social Security Act (42 U.S.C. 1395ddd(h)(8)) is amended—(1)by striking report.—The Secretary and inserting “report.—(A)In generalThe Secretary; and(2)by adding at the end the following new subparagraph:(B)Inclusion of certain information(i)In generalFor reports submitted under this paragraph for 2015 or a subsequent year, each such  report shall  include the information described in clause (ii) with respect to each of the following categories of audits carried out by recovery audit contractors under this subsection:(I)Automated.(II)Complex.(III)Medical necessity review.(IV)Part A.(V)Part B.(VI)Durable medical equipment.(ii)Information describedFor purposes of clause (i), the information described in this clause, with respect to a category of audit described in clause (i), is the result of all appeals for each individual level of appeals in such category..(c)Recovery Audit Contractor Demonstration Project(1)In generalThe Secretary shall conduct a demonstration project under title XVIII of the Social Security Act  that—(A)targets audits by recovery audit contractors under section 1893(h) of the Social Security Act (42 U.S.C. 1395ddd(h)) with respect to high error providers of services and suppliers identified under paragraph (3); and(B)rewards low error providers of services and suppliers identified under such paragraph.(2)Scope(A)DurationThe demonstration project shall be implemented not later than  January 1, 2015, and shall be conducted for a period of three years.(B)Demonstration areaIn determining the geographic area of the demonstration project, the Secretary shall consider the following:(i)The total number of providers of services and suppliers in the region.(ii)The diversity of types of providers of services and suppliers in the region.(iii)The level and variation of improper payment rates of and among individual providers of services and suppliers in the region.(iv)The inclusion of a  mix of both urban and rural areas.(3)Identification of low error and high error providers of services and suppliers(A)In generalIn conducting the demonstration project, the Secretary shall identify the following two groups of providers in accordance with this paragraph:(i)Low error providers of services and suppliers.(ii)High error providers of services and suppliers.(B)AnalysisFor purposes of identifying the  groups under subparagraph (A), the Secretary shall analyze the following as they relate to the total number and amount of claims submitted in the area and by each provider:(i)The improper payment rates of individual providers of services and suppliers.(ii)The amount of improper payments made to individual providers of services and suppliers.(iii)The frequency of errors made  by the provider of services or supplier over time.(iv)Other information determined appropriate by the Secretary.(C)Assignment based on composite scoreThe Secretary shall assign selected providers of services and suppliers under the demonstration program based on a composite score determined using the analysis under subparagraph  (B) as follows:(i)Providers of services and suppliers with high, expensive, and frequent errors shall receive a high score and be identified as high error providers of services and suppliers under subparagraph (A).(ii)Providers of services and suppliers with few, inexpensive, and infrequent errors shall receive a low score and be identified as low error providers of services and suppliers under such subparagraph.(iii)Only a small proportion of the total providers of services and suppliers and individual types of providers of services and suppliers in the geographic area of the demonstration project shall be assigned to either group identified under such subparagraph.(D)Timeframe of identification(i)In generalAny identification of a provider of services or a supplier under subparagraph (A) shall be for a period of 12 months.(ii)ReevaluationThe Secretary shall reevaluate each such identification at the end of such period.(iii)Use of most current informationIn carrying out the reevaluation under clause (ii) with respect to a provider of services or supplier, the Secretary shall—(I)consider the most current information available with respect to the provider of services or supplier under the analysis under subparagraph (B); and(II)take into account improvement or regression of the provider of services or supplier.(4)Adjustment of record request maximumUnder the demonstration project, the Secretary shall establish procedures to—(A)increase the maximum record request made by recovery audit contractors to providers of services and suppliers identified as high error providers of services and suppliers under paragraph (3); and(B)decrease the maximum record request made by recovery audit contractors to providers of services and suppliers identified as low error providers of services and supplier under such paragraph.(5)Additional adjustments(A)In generalUnder the demonstration project, the Secretary may make additional adjustments to requirements for recovery audit contractors under section 1893(h) of the Social Security Act (42 U.S.C. 1395ddd(h)) and the conduct of audits with respect  to low error providers of services and suppliers  identified under paragraph (3) and high error providers of services and suppliers identified under such paragraph  as the Secretary determines necessary in order to incentivize reductions in improper payment rates under title XVIII of such Act (42 U.S.C. 1395 et seq.).(B)LimitationThe Secretary shall not exempt any group of providers of services or suppliers  in the demonstration project from being subject to audit by a recovery audit contractor under such section 1893(h).(6)Evaluation and report(A)EvaluationThe Inspector General of the Department of Health and Human Services shall conduct an evaluation of the demonstration project under this subsection. The evaluation shall include an analysis of—(i)the error rates of providers of services and suppliers—(I)identified under paragraph (3) as low error providers of services and suppliers;(II)identified under such paragraph as high error providers of services and suppliers; and(III)that are located in the geographic area of the demonstration project and are not identified as either a low error or high error provider of services or supplier under such paragraph; and(ii)any improvements in the error rates of those high error providers of services and suppliers identified under such paragraph.(B)ReportNot later than 12 months after completion of the demonstration project, the Inspector General shall submit to Congress a report containing the results of the evaluation conducted under subparagraph (A), together with recommendations on whether the demonstration project should be continued or expanded, including on a permanent or nationwide basis.(7)Funding(A)Funding for implementationFor purposes of carrying out the demonstration project under this subsection (other than the evaluation and report under paragraph (6)), the Secretary shall provide for the transfer, from the Federal Hospital Insurance Trust Fund under section 1817 (42 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under section 1841 (42 U.S.C. 1395t), in such proportion as the Secretary determines appropriate, of $10,000,000 to the Centers for Medicare & Medicaid Services Program Management Account.(B)Funding for Inspector General evaluation and reportFor purposes of carrying out the evaluation and report under paragraph (6), the Secretary shall provide for the transfer, from the Federal Hospital Insurance Trust Fund under such section 1817 and the Federal Supplementary Medical Insurance Trust Fund under such section 1841, in such proportion as the Secretary determines appropriate, of $245,000 to the Inspector General of the Department of Health and Human Services.(C)AvailabilityAmounts transferred under subparagraph (A) or (B) shall remain available until expended.(8)DefinitionsIn this section:(A)Demonstration projectThe term demonstration project means the demonstration project under this subsection.(B)Provider of servicesThe term provider of services has the meaning given that term in section 1861(u).(C)Recovery audit contractorThe term recovery audit contractor means an entity with a contract under section 1893(h) of the Social Security Act (42 U.S.C. 1395ddd(h)).(D)SecretaryThe term Secretary means the Secretary of Health and Human Services.(E)SupplierThe term supplier has the meaning given that term in section 1861(d).232.Authority for
		Medicaid fraud control units to investigate and prosecute complaints of abuse
		and neglect of Medicaid patients in home and community-based settings(a)In
		generalSection 1903(q)(4)(A)
		of the Social Security Act (42 U.S.C. 1396b(q)(4)(A)) is amended to read as
		follows:(4)(A)The
		  entity’s function includes a statewide program for the—(i)investigation and prosecution, or
		  referral for prosecution or other action, of complaints of abuse or neglect of
		  patients in health care facilities which receive payments under the State plan
		  under this title or under a waiver of such plan;(ii)at the option of the entity,
		  investigation and prosecution, or referral for prosecution or other action, of
		  complaints of abuse or neglect of individuals in connection with any aspect of
		  the provision of medical assistance and the activities of providers of such
		  assistance in a home or community based setting that is paid for under the
		  State plan under this title or under a waiver of such plan; and(iii)at the option of the entity,
		  investigation and prosecution, or referral for prosecution or other action, of
		  complaints of abuse or neglect of patients residing in board and care
		  facilities..(b)Effective
		dateThe amendment made by subsection (a) shall take effect on
		January 1, 2015.233.Improved use of
			 funds received by the HHS Inspector General from oversight and investigative
			 activities(a)In generalSection 1128C(b) of the Social Security Act (42 U.S.C.
			 1320a–7c(b)) is amended to read as follows:(b)Additional use
				of funds by Inspector General(1)Collections
				from Medicare and Medicaid recovery actionsNotwithstanding
				section 3302 of title 31, United States Code, or any other provision of law
				affecting the crediting of collections, the Inspector General of the Department
				of Health and Human Services may receive and retain three percent of all
				amounts collected pursuant to civil debt collection actions related to false
				claims or frauds involving the Medicare program under title XVIII or the
				Medicaid program under title XIX.(2)CreditingFunds
				received by the Inspector General under paragraph (1) shall be deposited to the
				credit of any appropriation available for oversight and enforcement activities
				of the Inspector General permitted under subsection (a), and shall remain
				available until
				expended..(b)Effective
			 dateThe amendment made by subsection (a) shall apply to funds
			 received from settlements finalized, or judgements entered, on or after the
			 date of the enactment of this Act.234.Preventing and reducing improper Medicare and Medicaid expenditures(a)Requiring
			 valid prescriber National Provider Identifiers on pharmacy claimsSection 1860D–4(c) of the Social Security
			 Act (42 U.S.C. 1395w–104(c)) is amended by adding at the end the following new
			 paragraph:(4)Requiring valid
				prescriber National Provider Identifiers on pharmacy claims(A)In
				generalFor plan year 2015
				and subsequent plan years, subject to subparagraph (B), the Secretary shall
				prohibit PDP sponsors of prescription drug plans from paying claims for
				prescription drugs under this part that do not include a valid prescriber
				National Provider Identifier.(B)ProceduresThe Secretary shall establish procedures for determining the validity of
				prescriber National Provider Identifiers under subparagraph (A).(C)ReportNot later than January 1, 2017, the
				Inspector General of the Department of Health and Human Services shall submit
				to Congress a report on the effectiveness of the procedures established under
				subparagraph
				(B)..(b)Reforming how
			 CMS tracks and corrects the vulnerabilities identified by Recovery Audit
			 ContractorsSection 1893(h) of
			 the Social Security Act (42 U.S.C. 1395ddd(h)) is amended—(1)in paragraph (8), as amended by section 231, by adding at the end the following new subparagraphs:(C)Inclusion of
				improper payment vulnerabilities identifiedFor reports submitted under this paragraph for 2015 or a subsequent year, each such report shall include—(i)a
				description of—(I)the types and
				financial cost to the program under this title of improper payment
				vulnerabilities identified by recovery audit contractors under this subsection;
				and(II)how the
				Secretary is addressing such improper payment vulnerabilities; and(ii)an assessment of
				the effectiveness of changes made to payment policies and procedures under this
				title in order to address the vulnerabilities so identified.(D)LimitationThe
				Secretary shall ensure that each report submitted under subparagraph (A) does
				not include information that the Secretary determines would be sensitive or
				would otherwise negatively impact program
				integrity.;
				and(2)by adding at the end the following new
			 paragraph:(10)Addressing
				improper payment vulnerabilitiesThe Secretary shall address improper
				payment vulnerabilities identified by recovery audit contractors under this
				subsection in a timely manner, prioritized based on the risk to the program
				under this
				title..(c)Strengthening Medicaid program integrity through flexibilitySection 1936 of the Social Security Act (42
			 U.S.C. 1396u–6) is amended—(1)in subsection
			 (a), by inserting , or otherwise, after entities;
			 and(2)in subsection
			 (e)—(A)in paragraph (1),
			 in the matter preceding subparagraph (A), by inserting (including the
			 costs of equipment, salaries and benefits, and travel and training)
			 after Program under this section; and(B)in paragraph (3),
			 by striking by 100 and inserting by 100, or such number
			 as determined necessary by the Secretary to carry out the
			 Program under this section,.(d)Access to the National Directory of New HiresSection 453(j) of the Social Security Act
			 (42 U.S.C. 653(j)) is amended by adding at the end the following new
			 paragraph:(12)Information
				comparisons and disclosures to assist in administration of the Medicare program
				and State health subsidy programs(A)Disclosure to
				the Administrator of the Centers for Medicare & Medicaid
				ServicesThe Administrator of the Centers for Medicare &
				Medicaid shall have access to the information in the National Directory of New
				Hires for purposes of determining the eligibility of an applicant for, or
				enrollee in, the Medicare program under title XVIII or an applicable State
				health subsidy program (as defined in section 1413(e) of the Patient Protection
				and Affordable Care Act (42 U.S.C. 18083(e)).(B)Disclosure to
				the Inspector General of the Department of Health and Human Services(i)In
				generalIf the Inspector General of the Department of Health and
				Human Services transmits to the Secretary the names and social security account
				numbers of individuals, the Secretary shall disclose to the Inspector General
				information on such individuals and their employers maintained in the National
				Directory of New Hires.(ii)Use of
				informationThe Inspector General of the Department of Health and
				Human Services may use information provided under clause (i) only for purposes
				of —(I)determining the
				eligibility of an applicant for, or enrollee in, the Medicare program under
				title XVIII or an applicable State health subsidy program (as defined in
				section 1413(e) of the Patient Protection and Affordable Care Act (42 U.S.C.
				18083(e)); or(II)evaluating the
				integrity of the Medicare program or an applicable State health subsidy program
				(as so defined).(C)Disclosure to
				State agencies(i)In
				generalIf, for purposes of determining the eligibility of an applicant for, or an enrollee in, an applicable State
				health subsidy program (as defined in section 1413(e) of the Patient Protection
				and Affordable Care Act (42 U.S.C. 18083(e)), a State agency responsible for
				administering such program transmits to the Secretary the names, dates of birth, and social
				security account numbers of individuals, the Secretary shall disclose to such
				State agency information on such individuals and their employers maintained in
				the National Directory of New Hires, subject to this subparagraph.(ii)Condition on
				disclosure by the SecretaryThe Secretary shall make a disclosure
				under clause (i) only to the extent that the Secretary determines that the
				disclosure would not interfere with the effective operation of the program
				under this part.(iii)Use and
				disclosure of information by State agencies(I)In
				generalA State agency may not use or disclose information
				provided under clause (i) except for purposes of determining the eligibility of an applicant for, or an enrollee in, a program
				referred to in clause (i).(II)Information
				securityThe State agency shall have in effect data security and
				control policies that the Secretary finds adequate to ensure the security of
				information obtained under clause (i) and to ensure that access to such
				information is restricted to authorized persons for purposes of authorized uses
				and disclosures.(III)Penalty for
				misuse of informationAn officer or employee of the State agency
				who fails to comply with this clause shall be subject to the sanctions under
				subsection (l)(2) to the same extent as if such officer or employee were an
				officer or employee of the United States.(iv)Procedural
				requirementsState agencies requesting information under clause
				(i) shall adhere to uniform procedures established by the Secretary governing
				information requests and data matching under this paragraph.(v)Reimbursement
				of costsThe State agency shall reimburse the Secretary, in
				accordance with subsection (k)(3), for the costs incurred by the Secretary in
				furnishing the information requested under this
				subparagraph..(e)Improving the sharing of data between the Federal Government and State Medicaid programs(1)In
			 generalThe Secretary of Health and Human Services (in this
			 subsection referred to as the Secretary) shall establish a plan to
			 encourage and facilitate the participation of States in the Medicare-Medicaid
			 Data Match Program (commonly referred to as the Medi-Medi
			 Program) under section 1893(g) of the Social Security Act (42 U.S.C.
			 1395ddd(g)).(2)Program
			 revisions To improve Medi-Medi Data Match Program participation by
			 StatesSection 1893(g)(1)(A) of the Social Security Act (42
			 U.S.C. 1395ddd(g)(1)(A)) is amended—(A)in the matter
			 preceding clause (i), by inserting or otherwise after
			 eligible entities;(B)in clause
			 (i)—(i)by inserting
			 to review claims data after algorithms;
			 and(ii)by striking
			 service, time, or patient and inserting provider,
			 service, time, or patient;(C)in clause
			 (ii)—(i)by inserting
			 to investigate and recover amounts with respect to suspect
			 claims after appropriate actions; and(ii)by striking
			 ; and and inserting a semicolon;(D)in clause (iii),
			 by striking the period and inserting ; and; and(E)by adding at end
			 the following new clause:(iv)furthering the
				Secretary’s design, development, installation, or enhancement of an automated
				data system architecture—(I)to collect,
				integrate, and assess data for purposes of program integrity, program
				oversight, and administration, including the Medi-Medi Program; and(II)that improves
				the coordination of requests for data from
				States..(3)Providing
			 states with data on improper payments made for items or services provided to
			 dual eligible individuals(A)In
			 generalThe Secretary shall develop and implement a plan that
			 allows each State agency responsible for administering a State plan for medical
			 assistance under title XIX of the Social Security Act access to relevant data
			 on improper or fraudulent payments made under the Medicare program under title
			 XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) for health care items
			 or services provided to dual eligible individuals.(B)Dual eligible
			 individual definedIn this paragraph, the term dual eligible
			 individual means an individual who is entitled to, or enrolled for,
			 benefits under part A of title XVIII of the Social Security Act (42 U.S.C.
			 1395c et seq.), or enrolled for benefits under part B of title XVIII of such
			 Act (42 U.S.C. 1395j et seq.), and is eligible for medical assistance under a
			 State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) or under a
			 waiver of such plan.EOther Provisions241.Commission on Improving Patient Directed Health Care(a)FindingsCongress finds the following:(1)In order to elevate the role of patient choices in the health care system, the American public must engage in an informed, national, public debate on how the current health care system empowers and informs health care decision-making, and what can be done to improve the likelihood patients receive the care they want and need.(2)Research suggests that patients often do not receive the care they want. As a result, the end of life is associated with a substantial burden of suffering by the patient and negative health and financial consequences that extend to family members and society.(3)Patients face a complex and fragmented health care system that may decrease the likelihood that health care choices are known and carried out. The health care system should embed principles that take into account patient wishes.(4)Decisions concerning health care, including end-of-life issues, affect an increasing number of Americans.(5)Medical advances are prolonging life expectancy in the United States both in acute life-threatening situations and protracted battles with illness. These advances raise new challenges surrounding health care decision-making.(6)The United States health care system should promote consideration of a person’s preference in health care decision-making and end-of-life choices.(b)CommissionThe Social Security Act is amended by inserting after section 1150B (42 U.S.C. 1320b–24) the following new section:1150C.Commission on Improving Patient Directed Health Care(a)PurposesThe purposes of this section are to—(1)provide a forum for a nationwide public debate on improving patient self-determination in health care decision-making;(2)identify strategies that ensure every American has the health care they want; and(3)provide recommendations to Congress that result from the debate.(b)EstablishmentThe Secretary shall establish an entity to be known as the Commission on Improving Patient Directed Health Care (referred to in this section as the Commission).(c)Membership(1)Number and appointmentThe Commission shall be composed of 15 members. One member shall be the Secretary. The Comptroller General of the United States shall appoint 14 members.(2)QualificationsThe membership of the Commission shall include—(A)health care consumers impacted by decision-making in advance of a health care crisis, such as individuals of advanced age, individuals with chronic, terminal and mental illnesses, family care givers, and individuals with disabilities;(B)providers in settings where crucial health care decision-making occurs, such as those working in intensive care settings, emergency room departments, primary care settings, nursing homes, hospice, or palliative care settings;(C)payors ensuring patients get the level of care they want;(D)experts in advance care planning, hospice, palliative care, information technology, bioethics, aging policy, disability policy, pediatric ethics, cultural sensitivity, psychology, and health care financing;(E)individuals who represent culturally diverse perspectives on patient self-determination and end-of-life issues; and(F)members of the faith community.(d)Period of appointmentMembers of the Commission shall be appointed for the life of the Commission. Any vacancies shall not affect the power and duties of the Commission but shall be filled in the same manner as the original appointment.(e)Designation of the chairpersonNot later than 15 days after the date on which all members of the Commission have been appointed, the Comptroller General shall designate the chairperson of the Commission.(f)SubcommitteesThe Commission may establish subcommittees if doing so increases the efficiency of the Commission in completing tasks.(g)Duties(1)HearingsNot later than 90 days after the date of designation of the chairperson under subsection (e), the Commission shall hold no fewer than 8 hearings to examine—(A)the current state of health care decision-making and advance care planning laws in the United States at the Federal level and across the States, as well as options for improving advance care planning tools, especially with regard to use, portability, and storage;(B)consumer-focused approaches that educate the American public about patient choices, care planning, and other end-of-life issues;(C)the use of comprehensive, patient-centered care plans by providers, the impact care plans have on health care delivery, and methods to expand the use of high quality care planning tools in both public and private health care systems;(D)the role of electronic medical records and other technologies in improving patient-directed health care;(E)innovative tools for improving patient experience with advanced illness, such as palliative care, hospice, and other models;(F)the role social determinants of health, such as socio-economic status, play in patient self-direction in health care;(G)the use of culturally-competent tools for health care decision-making;(H)strategies for educating providers on care planning, palliative care, hospice care, and other issues surrounding honoring patient choices;(I)the sociological and psychological factors that influence health care decision-making and end-of-life choices; and(J)the role of spirituality and religion in patient self-determination in health care.(2)Additional hearingsThe Commission may hold additional hearings on subjects other than those listed in paragraph (1) so long as such hearings are determined necessary by the Commission in carrying out the purposes of this section. Such additional hearings do not have to be completed within the time period specified but shall not delay the other activities of the Commission under this section.(3)Number and location of hearings and additional hearingsThe Commission shall hold no fewer than 8 hearings as indicated in paragraph (1) and in sufficient number in order to receive information that reflects—(A)the geographic differences throughout the United States;(B)diverse populations; and(C)a balance among urban and rural populations.(4)Interactive technologyThe Commission may encourage public participation in hearings through interactive technology and other means as determined appropriate by the Commission.(5)Report to the american people on patient directed health careNot later than 90 days after the hearings described in paragraphs (1) and (2) are completed, the Commission shall prepare and make available to health care consumers through the Internet and other appropriate public channels, a report to be entitled, Report to the American People on Patient Directed Health Care. Such a report shall be understandable to the general public and include—(A)a summary of—(i)the hearings described in such paragraphs;(ii)how the current health care system empowers and informs decision-making in advance of a health care crisis;(iii)factors that contribute to the provision of health care that does not adhere to patient wishes;(iv)the impact of care that does not follow patient choices, particularly at the end-of-life, on patients, families, providers, and the health care system;(v)the laws surrounding advance care planning and health care decision-making including issues of portability, use, and storage;(vi)consumer-focused approaches to education of the American public about patient choices, care planning, and other end-of-life issues;(vii)the role of care plans in health care decision-making;(viii)the role of providers in ensuring patients receive the care they want;(ix)the role of electronic medical records and other technologies in improving patient directed health care;(x)the impact of social determinants on patient self-direction in health care services;(xi)the use of culturally competent methods for health care decision-making;(xii)the sociological and psychological factors that influence patient self-determination; and(xiii)the role of spirituality and religion in health care decision-making and end-of-life care;(B)best practices from communities, providers, and payors that document patient wishes and provide health care that adheres to those wishes; and(C)information on educating providers about health care decision-making and end-of-life issues.(6)Interim requirementsNot later than 180 days after the date of completion of the hearings, the Commission shall prepare and make available to the public through the Internet and other appropriate public channels, an interim set of recommendations on patient self-determination in health care and ways to improve and strengthen the health care system based on the information and preferences expressed at the community meetings. There shall be a 90-day public comment period on such recommendations.(h)RecommendationsNot later than 120 days after the expiration of the public comment period described in subsection (g)(6), the Commission shall submit to Congress and the President a final set of recommendations. The recommendations must be comprehensive and detailed. The recommendations must contain recommendations or proposals for legislative or administrative action as the Commission deems appropriate, including proposed legislative language to carry out the recommendations or proposals.(i)Administration(1)Executive directorThere shall be an Executive Director of the Commission who shall be appointed by the chairperson of the Commission in consultation with the members of the Commission.(2)CompensationWhile serving on the business of the Commission (including travel time), a member of the Commission shall be entitled to compensation at the per diem equivalent of the rate provided for level IV of the Executive Schedule under section 5315 of title 5, United States Code, and while so serving away from home and the member’s regular place of business, a member may be allowed travel expenses, as authorized by the chairperson of the Commission. For purposes of pay and employment benefits, rights, and privileges, all personnel of the Commission shall be treated as if they were employees of the Senate.(3)Information from federal agenciesThe Commission may secure directly from any Federal department or agency such information as the Commission considers necessary to carry out this section. Upon request of the Commission the head of such department or agency shall furnish such information.(4)Postal servicesThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the Federal Government.(j)DetailNot more than 5 Federal Government employees employed by the Department of Labor, 5 Federal Government employees employed by the Social Security Administration, and 10 Federal Government employees employed by the Department of Health and Human Services may be detailed to the Commission under this section without further reimbursement. Any detail of an employee shall be without interruption or loss of civil service status or privilege.(k)Temporary and intermittent servicesThe chairperson of the Commission may procure temporary and intermittent services under section 3109(b) of title 5, United States Code, at rates for individuals which do not exceed the daily equivalent of the annual rate of basic pay prescribed for level V of the Executive Schedule under section 5316 of such title.(l)Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter during the existence of the Commission, the Commission shall report to Congress and make public a detailed description of the expenditures of the Commission used to carry out its duties under this section.(m)Sunset of commissionThe Commission shall terminate on the date that is 4 years after the date on which all the members of the Commission have been appointed under subsection (c)(1) and appropriations are first made available to carry out this section.(n)Administration review and commentsNot later than 45 days after receiving the final recommendations of the Commission under subsection (h), the President shall submit a report to Congress which shall contain—(1)additional views and comments on such recommendations; and(2)recommendations for such legislation and administrative action as the President considers appropriate.(o)Required congressional actionNot later than 45 days after receiving the report submitted by the President under subsection (n), each committee of jurisdiction of Congress, the Committee on Finance of the Senate, the Committee on Health, Education, Labor, and Pensions of the Senate, the Committee on Ways and Means of the House of Representatives, the Committee on Energy and Commerce of the House of Representatives, and the Committee on Education and the Workforce of the House of Representatives, shall hold at least 1 hearing on such report and on the final recommendations of the Commission submitted under subsection (h).(p)Authorization of appropriations(1)In generalThere are authorized to be appropriated to carry out this section, $3,000,000 for each of fiscal years 2014 and 2015.(2)Report to the American people on patient directed health careThere are authorized to be appropriated for the preparation and dissemination of the Report to the American People on Patient Directed Health Care described in subsection (g)(5), such sums as may be necessary for the fiscal year in which the report is required to be submitted..242.Expansion of the definition of inpatient hospital services for certain cancer hospitalsSection 1861(b)(3) of the Social Security Act (42 U.S.C. 1395x(b)(3)) is amended—(1)by inserting (A) after (3); and(2)by adding and after the semicolon at the end; and(3)by adding at the end the following new subparagraph:(B)with respect to a hospital that is described in section 1886(d)(1)(B)(v) and that, as of the date of the enactment of  the SGR Repeal and Medicare Beneficiary Access Act of 2013, is located in the same building, or on the same campus, as another hospital, items and services described in paragraphs (1) and (2) furnished on or after such date of enactment  by the hospital described in such section or by others under arrangements with them made by the  hospital;.243.Quality measures for certain post-acute care providers relating to notice and transfer of patient health information and patient care preferences(a)DevelopmentThe Secretary of Health and Human Services (in this section referred to as the Secretary) shall provide for the development of one or more quality measures under title XVIII of the Social Security Act (42 U.S.C. 1395 et seq.) to accurately communicate the existence and provide for the transfer of patient health information and patient care preferences when an individual transitions from a hospital to return home or move to other post-acute care settings.(b)Use of measure developersThe Secretary shall arrange for the development of such measures by appropriate measure developers.(c)EndorsementThe Secretary shall arrange for such developed measures to be submitted for endorsement to a consensus-based entity as described in section 1890(a) of the Social Security Act (42 U.S.C. 1395aaa(a)), as amended by section 208.(d)Use of measuresThe Secretary shall, through notice and comment rulemaking, use such measures under the quality reporting programs with respect to—(1)inpatient hospitals under section 1886(b)(3)(B)(viii) of the Social Security Act (42 U.S.C. 1395ww(b)(3)(B)(viii));(2)skilled nursing facilities under section 1888(e) of such Act (42 U.S.C. 1395yy(e));(3)home health services under section 1895(b)(3)(B)(v) of such Act (42 U.S.C. 1395fff(b)(3)(B)(v)); and(4)other providers of services (as defined in section 1861(u) of such Act) and suppliers (as defined in section 1861(d) of such Act) that the Secretary determines appropriate.244.Criteria for medically necessary, short inpatient hospital stays(a)In generalThe Secretary of Health and Human Services shall consult with, and seek input from, interested stakeholders to determine appropriate criteria for payment under the Medicare program under title VIII of the Social Security Act of an inpatient hospital admission that—(1)is medically necessary;  and(2)is an inpatient hospital stay that is less than two midnights, as described in section 412.3 of title 42, Code of Federal Regulation, as finalized in the final rule published by the Centers for Medicare & Medicaid Services in the Federal Register on August 19, 2013 (78 Federal Register 50496) entitled Medicare Program; Hospital Inpatient Prospective Payment Systems for Acute Care Hospitals and the Long-Term Care Hospital Prospective Payment System and Fiscal Year 2014 Rates; Quality Reporting Requirements for Specific Providers; Hospital Conditions of Participation; Payment Policies Related to Patient Status.(b)Interested stakeholdersIn subsection (a), the term interested stakeholders means the following:(1)Hospitals.(2)Physicians(3)Medicare administrative contractors under section 1874A of the Social Security Act (42 U.S.C. 1395kk–1).(4)Recovery audit contractors under section 1893(h) of such Act (42 U.S.C. 1395ddd(h)).(5)Other parties determined appropriate by the Secretary.245.Transparency of reasons for
			 excluding additional procedures from the Medicare ambulatory surgical center (ASC) approved listSection 1833(i)(1) of the Social Security Act (42 U.S.C. 1395l(i)(1)) is amended by adding at the end the following: In updating such lists for application in years beginning after December 31, 2014, for each procedure that was requested to be included on such lists during the public comment period but which the Secretary does not propose (in the final rule updating such lists) to so include, the Secretary shall describe in such final rule the specific safety criteria for not including such procedure on such lists..246.Supervision in critical access hospitals(a)General supervision in critical access hospitalsSection 1834(g) of the Social Security Act (42 U.S.C. 1395m(g)) is amended by adding at the end the following new paragraph:(6)SupervisionIn the case of services furnished on or after the date of the enactment of this paragraph, the level of supervision with respect to outpatient critical access hospital services shall be general supervision (as defined by the Secretary)..(b)Supervision of cardiac and pulmonary rehabilitation programs in critical access hospitalsSection 1861(eee)(2)(B) of the Social Security Act (42 U.S.C. 1395x(eee)(2)(B)) is amended by inserting , or in the case of a critical access hospital, a physician, or (beginning on the date of enactment of the SGR Repeal and Medicare Beneficiary Access Act of 2013) a nurse practitioner, clinical nurse specialist, or physician assistant (as such terms are defined in subsection (aa)(5)), after a physician.247.Requiring State licensure of bidding entities under the competitive acquisition program for certain durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS)Section 1847(a)(1) of the Social Security Act (42 U.S.C. 1395w–3(a)(1)) is amended by adding at the end the following new subparagraph:(G)Requiring State licensure of bidding entitiesWith respect to rounds of competitions beginning on or after the date of enactment of this subparagraph, the Secretary may only accept a bid from an entity for an area if the entity meets applicable State licensure requirements for such area for all items in such bid..248.Recognition of
			 attending physician assistants as attending physicians To serve hospice
			 patients(a)Recognition of
			 attending physician assistants as attending physicians To serve hospice
			 patients(1)In
			 generalSection 1861(dd)(3)(B) of the Social Security Act (42
			 U.S.C. 1395x(dd)(3)(B)) is amended—(A)by striking
			 or nurse and inserting , the nurse; and(B)by inserting
			 , or the physician assistant (as defined in such subsection)
			 after subsection (aa)(5)).(2)Clarification of
			 hospice role of physician assistantsSection 1814(a)(7)(A)(i)(I)
			 of the Social Security Act (42 U.S.C. 1395f(a)(7)(A)(i)(I)) is amended by
			 inserting or a physician assistant after a nurse
			 practitioner.(b)Effective
			 dateThe amendments made by this section shall apply to items and
			 services furnished on or after January 1, 2015.249.Remote patient monitoring pilot
			 projects(a)Pilot projects(1)In generalNot later than 9 months after the date of
			 the enactment of this Act, the Secretary shall conduct pilot
			 projects under title XVIII of the Social Security Act for the purpose of
			 providing incentives to home health agencies to furnish remote patient
			 monitoring services that reduce expenditures under such title.(2)Site requirements(A)Urban and RuralThe Secretary shall conduct the pilot
			 projects under this section in both urban and rural areas.(B)Site in a small stateThe Secretary shall conduct at least 1 of
			 the pilot projects in a State with a population of less than 1,000,000.(b)Medicare beneficiaries within the scope of
			 projects(1)In
			 generalThe Secretary shall
			 specify the criteria for identifying those Medicare beneficiaries who shall be
			 considered within the scope of the pilot projects under this section for
			 purposes of the application of subsection (c) and for the assessment of the
			 effectiveness of the home health agency in achieving the objectives of this
			 section.(2)CriteriaThe criteria specified under paragraph
			 (1)—(A)shall include conditions and clinical
			 circumstances, including congestive heart failure, diabetes, and chronic
			 pulmonary obstructive disease, and other conditions determined appropriate by
			 the Secretary; and(B)may provide for the inclusion in the
			 projects of Medicare beneficiaries who begin receiving home health services
			 under title XVIII of the Social Security Act after the date of the
			 implementation of the projects.(c)Incentives(1)Performance targetsThe Secretary shall establish for each home
			 health agency participating in a pilot project under this section a performance
			 target using one of the following methodologies, as determined appropriate by
			 the Secretary:(A)Adjusted historical performance
			 targetThe Secretary shall
			 establish for the agency—(i)a base expenditure amount equal to the
			 average total payments made under parts A, B, and D of title XVIII of the
			 Social Security Act for Medicare beneficiaries determined to be within the
			 scope of the pilot project in a base period determined by the Secretary;
			 and(ii)an annual per capita expenditure target for
			 such beneficiaries, reflecting the base expenditure amount adjusted for risk,
			 changes in costs, and growth rates.(B)Comparative performance
			 targetThe Secretary shall
			 establish for the agency a comparative performance target equal to the average
			 total payments made under such parts A, B, and D during the pilot project for
			 comparable individuals in the same geographic area that are not determined to
			 be within the scope of the pilot project.(2)PaymentSubject to paragraph (3), the Secretary
			 shall pay to each home health agency participating in a pilot project a payment for each year under
			 the pilot project equal to a 75 percent share of the total Medicare cost
			 savings realized for such year relative to the performance target under
			 paragraph (1).(3)Limitation on expendituresThe Secretary shall limit payments under
			 this section in order to ensure that the aggregate expenditures under title
			 XVIII of the Social Security Act (including payments under this subsection) do
			 not exceed the amount that the Secretary estimates would have been expended if
			 the pilot projects under this section had not been implemented, including any
			 reasonable costs incurred by the Secretary in the administration of the pilot
			 projects.(4)No duplication
			 in participation in shared savings programsA home health agency
			 that participates in any of the following shall not be eligible to participate
			 in the pilot projects under this section:(A)A model tested or
			 expanded under section 1115A of the Social Security Act (42 U.S.C. 1315a)  that involves shared savings under title XVIII of such Act or
			 any other program or demonstration project that involves such shared
			 savings.(B)The independence
			 at home medical practice demonstration program under section 1866E of such Act (42 U.S.C. 1395cc–5).(d)Waiver authorityThe Secretary may waive such provisions of
			 titles XI and XVIII of the Social Security Act as the Secretary determines to
			 be appropriate for the conduct of the pilot projects under this section.(e)Report to CongressNot later than 3 years after the date that
			 the first pilot project under this section is implemented, the Secretary shall
			 submit to Congress a report on the projects. Such report shall contain—(1)a detailed
			 description of the projects, including any changes in clinical outcomes for
			 Medicare beneficiaries under the projects, Medicare beneficiary satisfaction
			 under the projects, utilization of items and services under parts A,
			 B, and D of title XVIII of the Social Security Act by Medicare beneficiaries under the projects, and Medicare
			 per-beneficiary and Medicare aggregate spending under the projects;(2)a detailed description of issues related to
			 the expansion of the projects under subsection (f);(3)recommendations for such legislation and
			 administrative actions as the Secretary considers appropriate; and(4)other items
			 considered appropriate by the Secretary.(f)ExpansionIf the Secretary determines that any of the
			 pilot projects under this section enhance health outcomes for Medicare
			 beneficiaries and reduce expenditures under title XVIII of the Social Security
			 Act, the Secretary shall initiate comparable projects in additional
			 areas.(g)Payments have no effect on other Medicare
			 payments to home health agenciesA
			 payment under this section shall have no effect on the amount of payments that
			 a home health agency would otherwise receive under title XVIII of the Social
			 Security Act for the provision of home health services.(h)Study and report on the appropriate valuation for remote patient monitoring services under the Medicare physician fee schedule(1)StudyThe Secretary shall conduct a study on the appropriate valuation for remote patient monitoring services under the Medicare physician fee schedule under section 1848 of the Social Security Act (42 U.S.C. 1395w–4) in order to accurately reflect the resources involved in furnishing such services.(2)ReportNot later than 6 months after the date of the enactment of this Act, the Secretary shall submit to Congress a report on the study conducted under paragraph (1), together with such recommendations as the Secretary determines appropriate.(i)DefinitionsIn
			 this section:(1)Home health agencyThe term home health agency
			 has the meaning given that term in section 1861(o) of the Social Security Act
			 (42 U.S.C. 1395x(o)).(2)Remote patient
			 monitoring services(A)In
			 generalThe term remote patient monitoring services
			 means services furnished in the home using remote patient monitoring
			 technology which—(i)shall include patient monitoring or patient assessment; and(ii)may include in-home technology-based professional consultations,
			 patient training services, clinical observation,
			 treatment, and any additional services that utilize technologies
			 specified by the Secretary.(B)LimitationThe
			 term remote patient monitoring services shall not include a
			 telecommunication that consists solely of a telephone audio conversation,
			 facsimile, or electronic text mail between a health care professional and a
			 patient.(3)Remote patient
			 monitoring technologyThe term remote patient monitoring
			 technology means a coordinated system that uses one or more home-based
			 or mobile monitoring devices that automatically
			 transmit vital sign data or information on activities of daily living and may include responses to assessment questions collected on the
			 devices wirelessly or through a telecommunications connection to a server that
			 complies with the Federal regulations (concerning the privacy of individually
			 identifiable health information) promulgated under section 264(c) of the Health
			 Insurance Portability and Accountability Act of 1996, as part of an established
			 plan of care for that patient that includes the review and interpretation of
			 that data by a health care professional.(4)SecretaryThe term Secretary means the Secretary of Health and Human Services.250.Community-Based Institutional Special Needs Plan Demonstration Program(a)In generalThe Secretary of Health and Human Services (referred to in this section as the Secretary) shall establish a Community-Based Institutional Special Needs Plan (CBI-SNP) demonstration program to prevent and delay institutionalization under Medicaid among targeted low-income Medicare beneficiaries.(b)EstablishmentThe Secretary shall enter into agreements with not more than 5 specialized MA plans for special needs individuals, as defined in section 1859(b)(6)(B)(i) of the Social Security Act (42 U.S.C. 1395w–28(b)(6)(B)(i)), to conduct the CBI-SNP demonstration program. Under the CBI-SNP demonstration program, a targeted low-income Medicare beneficiary shall receive, as supplemental benefits under section 1852(a)(3) of such Act (42 U.S.C. 1395w-22(a)(3)), long-term care services or supports that—(1)the Secretary determines appropriate for the purposes of the CBI-SNP demonstration program; and(2)for which payment may be made under the State plan under title XIX of such Act (42 U.S.C. 1396 et seq.) of the State in which the    targeted low-income Medicare beneficiary is located.(c)Eligible plansTo be eligible to participate in the CBI-SNP demonstration program, a specialized MA  plan for special needs individuals must—(1)serve special needs individuals (as defined in section 1859(b)(6)(B)(i) of the Social Security Act (42 U.S.C. 1395w–28(b)(6)(B)(i));(2)have experience in offering special needs plans for nursing home-eligible, non-institutionalized Medicare beneficiaries who live in the community;(3)be located in a State that the Secretary has determined will participate in the CBI-SNP demonstration program by agreeing to make available data necessary for purposes of conducting the independent evaluation required under subsection (f); and(4)meet such other criteria as the Secretary may require.(d)Targeted low-income Medicare beneficiary definedIn this section, the term targeted low-income Medicare beneficiary means a Medicare beneficiary who—(1)is enrolled in a specialized MA plan for special needs individuals that has been selected to participate in the CBI-SNP demonstration program;(2)is a subsidy eligible individual (as defined in section 1860D–14(a)(3)(A) of the Social Security Act (42 U.S.C. 1395w-114(a)(3)(A)); and(3)is unable to perform 2 or more activities of daily living (as defined in section 7702B(c)(2)(B) of the Internal Revenue Code of 1986).(e)Implementation deadline; durationThe CBI-SNP demonstration program shall be implemented not later than January 1, 2016, and shall be conducted for a period of 3 years.(f)Independent evaluation and reports(1)Independent evaluationNot later than 2 years after the completion of the CBI-SNP demonstration program, the Secretary shall provide for the evaluation of the CBI-SNP demonstration program by an independent third party. The evaluation shall determine whether the CBI-SNP demonstration program has improved patient care and quality of life for the targeted low-income  Medicare beneficiaries participating in the CBI-SNP demonstration program. Specifically, the evaluation shall determine if the CBI-SNP demonstration program has—(A)reduced hospitalizations or re-hospitalizations;(B)reduced Medicaid nursing home facility stays; and(C)reduced spenddown of income and assets for purposes of becoming eligible for Medicaid.(2)ReportsNot later than 3 years after the completion of the CBI-SNP demonstration program, the Secretary shall submit to Congress a report containing the results of the evaluation conducted under paragraph (1), together with such recommendations for legislative or administrative action  as the Secretary determines appropriate.(g)Funding(1)Funding for implementationFor purposes of carrying out the demonstration program under this section (other than the evaluation and report under subsection (f)), the Secretary shall provide for the transfer from the Federal Hospital Insurance Trust Fund under section 1817 of the Social Security Act (42 U.S.C. 1395i) and the Federal Supplementary Medical Insurance Trust Fund under section 1841 of such Act (42 U.S.C. 1395t), in such proportion as the Secretary determines appropriate, of  $3,000,000 to the Centers for Medicare & Medicaid Services Program Management Account.(2)Funding for evaluation and reportFor purposes of carrying out the evaluation and report under subsection (f), the Secretary shall provide for the transfer from the Federal Hospital Insurance Trust Fund under such section 1817 and the Federal Supplementary Medical Insurance Trust Fund under such section 1841, in such proportion as the Secretary determines appropriate, of $500,000.(3)AvailabilityAmounts transferred under paragraph (1) or (2) shall remain available until expended.(h)Budget neutralityIn conducting the CBI-SNP demonstration program, the Secretary shall ensure that the aggregate payments made by the Secretary do not exceed the amount which the Secretary estimates would have been expended under titles XVIII and XIX of the Social Security Act (42 U.S.C.  1395 et seq., 1396 et seq.)  if the CBI-SNP demonstration program had not been implemented.(i)Paperwork Reduction ActChapter 35 of title 44, United States Code, shall not apply to the testing and evaluation of the CBI-SNP demonstration program under this section.251.Applying CMMI
			 waiver authority to PACE in order to foster
			 innovations(a)CMMI waiver
			 authoritySubsection (d)(1) of section 1115A of the Social
			 Security Act (42 U.S.C. 1315a) is amended—(1)by inserting (other than subsections (b)(1)(A) and (c)(5) of section 1894) after XVIII; and(2)by striking and
			 1903(m)(2)(A)(iii) and inserting 1903(m)(2)(A)(iii), and
			 1934 (other than subsections (b)(1)(A) and (c)(5) of such section).(b)Sense of the SenateIt is the sense of the Senate that the Secretary of Health and Human Services should use the waiver authority provided under the amendments made by this section to  provide, in a budget neutral manner, programs of all-inclusive care for the elderly
			 (PACE programs) with increased operational flexibility to support the ability of such programs to improve and innovate and to reduce technical and administrative barriers that have hindered enrollment in such programs.252.Improve and modernize Medicaid data systems and reporting(a)In generalThe Secretary of Health and Human Services  shall implement a strategic plan to increase the usefulness of data about State Medicaid  programs reported by States to the Centers for Medicare & Medicaid Services. The strategic plan shall address redundancies and gaps in Medicaid data systems and reporting through improvements to, and modernization of, computer and data systems. Areas for improvement under the plan shall include (but not be limited to) the following:(1)The reporting of encounter data by managed care plans.(2)The timeliness and quality of reported data, including enrollment data.(3)The consistency of data reported from multiple sources.(4)Information about State program policies.(b)Implementation status reportNot later than 1 year after the date of enactment of this Act, the Secretary of Health and Human Services shall submit a report to Congress on the status of the implementation of the strategic plan required under subsection (a).(c)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Health and Human Services for the period of fiscal years 2015 through 2109, such sums as may be necessary to carry out this section.253.Fairness in
			 Medicaid supplemental needs trusts(a)In
			 generalSection 1917(d)(4)(A)
			 of the Social Security Act (42 U.S.C. 1396p(d)(4)(A)) is amended by inserting
			 the individual, after for the benefit of such individual
			 by.(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to trusts established on or after the date of the
			 enactment of this Act.254.Helping Ensure Life- and Limb-Saving
			 Access to Podiatric Physicians(a)Including
			 podiatrists as physicians under the Medicaid program(1)In generalSection 1905(a)(5)(A)
			 of the Social Security Act (42 U.S.C. 1396d(a)(5)(A)) is amended by striking
			 section 1861(r)(1) and inserting paragraphs (1) and (3)
			 of section 1861(r).(2)Effective
			 date(A)In
			 generalExcept as provided in
			 subparagraph (B), the amendment made by paragraph (1) shall apply to services
			 furnished on or after the date of enactment of this Act.(B)Extension of
			 effective date for State law amendmentIn the case of a State plan under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of
			 Health and Human Services determines requires State legislation in order for
			 the plan to meet the additional requirement imposed by the amendment made by
			 paragraph (1), the State plan shall not be regarded as failing to comply with
			 the requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.(b)Modifications to
			 requirements for diabetic shoes to be included under medical and other health
			 services under Medicare(1)In generalSection 1861(s)(12)
			 of the Social Security Act (42 U.S.C. 1395x(s)(12)) is amended to read as
			 follows:(12)subject to section 4072(e) of the Omnibus
				Budget Reconciliation Act of 1987, extra-depth shoes with inserts or custom
				molded shoes (in this paragraph referred to as therapeutic
				shoes) with inserts for an individual with diabetes, if—(A)the physician who
				is managing the individual’s diabetic condition—(i)documents that the
				individual has diabetes;(ii)certifies that
				the individual is under a comprehensive plan of care related to the
				individual’s diabetic condition; and(iii)documents
				agreement with the prescribing podiatrist or other qualified physician (as
				established by the Secretary) that it is medically necessary for the individual
				to have such extra-depth shoes with inserts or custom molded shoes with
				inserts;(B)the therapeutic
				shoes are prescribed by a podiatrist or other qualified physician (as
				established by the Secretary) who—(i)examines the
				individual and determines the medical necessity for the individual to receive
				the therapeutic shoes; and(ii)communicates in
				writing the medical necessity to the physician described in subparagraph (A) for the individual to have therapeutic shoes along with findings that the
				individual has peripheral neuropathy with evidence of callus formation, a
				history of pre-ulcerative calluses, a history of previous ulceration, foot
				deformity, previous amputation, or poor circulation; and(C)the therapeutic
				shoes are fitted and furnished by a podiatrist or other qualified supplier
				(as established by the Secretary), such as a pedorthist or
				orthotist, who is not the physician described in subparagraph (A) (unless the
				Secretary finds that the physician is the only such qualified individual in the
				area);.(2)Effective
			 dateThe amendment made by paragraph (1) shall apply with
			 respect to items and services furnished on or after January 1, 2015.255.Demonstration
			 program to improve community mental health services(a)EstablishmentNot
			 later than January 1, 2016, the Secretary of Health and Human Services
			 (referred to in this section as the Secretary), in coordination
			 with the Administrator of the Substance Abuse and Mental Health Services
			 Administration, shall award planning grants to not to exceed 10 States to
			 enable such States to carry out 5-year demonstration programs to improve the
			 provision of behavioral health services provided by certified community
			 behavioral health clinics in the State.(b)Eligibility(1)ApplicationTo
			 be eligible to receive a grant under subsection (a), a State shall—(A)submit to the
			 Secretary an application at such time, in such manner, and containing such
			 information as the Secretary may require;(B)certify to the
			 Secretary that behavioral health providers that are provided assistance under
			 the demonstration program meet the criteria for certified community behavioral
			 health clinics under subsection (c);(C)conduct a financial assessment of the demonstration program to be carried out under the
			 grant by providing a detailed estimate of eligible clinics and Medicaid
			 expenditures over the entire projected period of the demonstration program;
			 and(D)comply with any
			 other requirement determined appropriate by the Secretary.(2)Waiver of
			 Medicaid requirementIn approving States to conduct
			 demonstration programs under this section, the Secretary shall waive section 1902(a)(1) of the Social
			 Security Act (42 U.S.C. 1396a(a)(1)) (relating to statewideness) as
			 may be necessary to conduct the demonstration program in accordance with the
			 requirements of this section(c)Criteria(1)Criteria for certified community behavioral health clinicsThe
				criteria referred to in subsection (b)(1)(B) are that the center performs each of
				the following:(A)Provide services
				in locations that ensure services will be available and accessible promptly and
				in a manner which preserves human dignity and assures continuity of
				care.(B)Provide services
				in a mode of service delivery appropriate for the target population.(C)Provide
				individuals with a choice of service options, including developmentally
				appropriate evidence based interventions, where there is more than one
				efficacious treatment.(D)Employ a core
				clinical staff that is trained to provide evidence-based practices and is
				multidisciplinary and culturally and linguistically competent, including the
				availability of translation or similar services and arrangements if the clinic
				is located in a geographic area of limited English-speaking ability.(E)Establish an
				emergency plan to support continuity of services for individuals during an
				emergency or disaster.(F)Demonstrate the
				capacity to comply with behavioral health and related health care quality
				measures promulgated by such entities as the National Quality Forum, the
				National Committee for Quality Assurance, or other nationally recognized
				accrediting bodies.(G)Provide services
				to any individual residing or employed in the service area of the clinic and
				ensure that no patient or consumer will be denied mental health or other health
				care services due to an individual’s inability to pay for such services.(H)Ensure that any
				fees or payments required by the clinic for such services will be imposed for individuals eligible for medical assistance under the State Medicaid plan under title XIX of the Social Security Act in accordance with the requirements of such State plan and for any other individuals will be reduced or
				waived to enable the clinic to comply with subparagraph (G), including
				preparing a schedule of fees or payments for the provision of services that is
				consistent with locally prevailing rates or charges designed to cover the
				reasonable costs to the clinic of operation along with a corresponding schedule
				of discounts to be applied to the payment of such fees or payments, such
				discounts to be adjusted on the basis of the patient’s ability to pay.(I)Report required
				encounter data, clinical outcomes data, and quality data.(J)Provide, directly
				or through contract, to the extent covered for adults in the State Medicaid
				plan under title XIX of the Social Security Act and for children in accordance
				with section 1905(r) of such Act regarding early and periodic screening,
				diagnosis, and treatment, each of the following services:(i)Screening,
				assessment, and diagnosis, including risk assessment.(ii)Person-centered
				treatment planning or similar processes, including risk assessment and crisis
				planning.(iii)Outpatient
				mental health and substance use services, including screening, assessment,
				diagnosis, psychotherapy, cognitive behavioral therapy, applied behavioral
				analysis, medication management, and integrated treatment for trauma, mental
				illness, and substance abuse which shall be evidence-based (including cognitive
				behavioral therapy, long acting injectable medications, and other such
				therapies which are evidence-based).(iv)Outpatient
				clinic primary care screening and monitoring of key health indicators and
				health risk (including screening for diabetes, hypertension, and cardiovascular
				disease and monitoring of weight, height, body mass index (BMI), blood
				pressure, blood glucose or HbA1C, and lipid profile).(v)Crisis mental
				health services, including 24-hour mobile crisis teams, emergency crisis
				intervention services, and crisis stabilization.(vi)Targeted case
				management (services to assist individuals gaining access to needed medical,
				social, educational, and other services and applying for income security and
				other benefits to which they may be entitled), and care coordination.(vii)Psychiatric
				rehabilitation services including skills training, assertive community
				treatment, family psychoeducation, disability self-management, supported
				employment, supported housing services, therapeutic foster care services, and
				such other evidence-based practices as the Secretary may require.(viii)Peer support
				and counselor services and family supports.(K)Maintain
				linkages, and where possible enter into formal contracts, agreements, or
				partnerships with at least one federally qualified health center, unless there
				is no such center serving the service area, in order to ensure that the
				delivery of behavioral health care is integrated with primary and preventive
				care services, so long as such linkages, contract, agreement, or partnership
				meets requirements as prescribed by the Secretary;(L)Maintain
				additional linkages and where possible enter into formal contracts with the
				following:(i)Inpatient
				psychiatric facilities and substance use detoxification, post-detoxification
				step-down services, and residential programs.(ii)Adult and youth
				peer support and counselor services.(iii)Family support
				services for families of children with serious mental or substance use
				disorders.(iv)Other community
				or regional services, supports, and providers, including schools, child welfare
				agencies, juvenile and criminal justice agencies and facilities, Indian Health
				Service youth regional treatment centers, housing agencies and programs,
				employers, State licensed and nationally accredited child placing agencies for
				therapeutic foster care service, and other social and human services.(v)Onsite or offsite
				access to primary care services.(vi)Enabling
				services, including outreach, transportation, and translation.(vii)Health and
				wellness services, including services for tobacco cessation.(viii)Department of
				Veterans Affairs medical centers, independent outpatient clinics, drop-in
				centers, and other facilities of the Department as defined in section 1801 of
				title 38, United States Code.(ix)Inpatient acute
				care hospitals and hospital outpatient clinics.(M)Where feasible,
				provide outreach and engagement to encourage individuals who could benefit from
				mental health care to freely participate in receiving the administrative
				services described in this subsection.(N)Where feasible,
				provide intensive, community-based mental health care for members of the armed
				forces and veterans, particularly those members and veterans located in rural
				areas, such care to be consistent with minimum clinical mental health
				guidelines promulgated by the Veterans Health Administration including clinical
				guidelines contained in the Uniform Mental Health Services Handbook of such
				Administration.(O)Where feasible,
				require certified community behavioral health clinics to provide valid and
				reliable trauma screening and functional or developmental assessment to
				determine need, match services to needs, and to measure progress over
				time.(2)RegulationsPrior to the selection of participating States, and not later than 18 months after the date of the enactment of this Act, the Secretary, in consultation with the Substance Abuse and Mental Health Services Administration and the State Mental Health and Substance Abuse Authorities, shall issue final regulations for certifying non-profit and local government behavioral health authorities and Indian Health Service tribal facilities as community behavioral health clinics.(d)RequirementsIn
			 awarding grants under this section, the Secretary shall—(1)ensure the
			 geographic diversity of grantee States;(2)ensure that
			 certified community behavioral health clinics in such States that are located
			 in rural areas, as defined by the Secretary, and other mental health
			 professional shortage areas are fairly and appropriately considered with the
			 objective of facilitating access to mental health services in such
			 areas;(3)take into account
			 the ability of clinics in such States to provide required services, and the
			 ability of such clinics to report required data as required under this section;
			 and(4)take into account
			 the ability of such States to provide such required services on a statewide
			 basis.(e)ExemptionFor
			 purposes of this section, certified community behavioral health clinics that
			 receive payments under section 1902(bb) of the Social Security Act which are
			 located in rural areas, as defined by the Secretary, shall be exempt from the
			 requirements contained in subparagraphs (A) and (J)(v) of subsection (c)(1).(f)Treatment of
			 certain services provided by community behavioral health clinics as medical
			 assistance(1)In
			 generalFor purposes of the demonstration program under this
			 section, community behavioral health clinic services (as defined in subsection
			 (h)(1)) that are provided by certified community behavioral health clinics
			 receiving assistance under this section shall be considered medical assistance
			 for purposes of payments to States under paragraph (3)(C).(2)Grant
			 conditionAs a condition of receiving a grant under this section,
			 a State shall agree to provide for payment for community behavioral health
			 clinic services in accordance with the prospective payment system established
			 by the Secretary under paragraph (3).(3)Prospective
			 payment system(A)In
			 generalNot later than 18 months after the date of enactment of
			 this Act, the Secretary shall establish a prospective payment system for
			 community behavioral health clinic services furnished by a community behavioral
			 health clinic receiving assistance under this section in the same manner as
			 payments are required to be made under section 1902(bb) of the Social Security
			 Act (42 U.S.C. 1396a(bb)) for services described in section 1905(a)(2)(C) of
			 such Act (42 U.S.C. 1396d(a)(2)(C)) furnished by a Federally-qualified health
			 center and services described in section 1905(a)(2)(B) of such Act (42 U.S.C.
			 1396d(a)(2)(B)) furnished by a rural health clinic.(B)RequirementsThe
			 prospective payment system established by the Secretary under subparagraph (A)
			 shall provide that—(i)no
			 payment shall be made for inpatient care, residential treatment, room and board
			 expenses, or any other non-ambulatory services, as determined by the Secretary;
			 and(ii)no
			 payment shall be made to satellite facilities of community behavioral health
			 clinics if such facilities are established after the date of enactment of this
			 Act.(C)Payments to
			 statesThe Secretary shall pay each State awarded a grant under
			 this section an amount each quarter equal to the enhanced FMAP (as defined in
			 section 2105(b) of the Social Security Act (42 U.S.C. 1397dd(b)) but without
			 regard to the second and third sentences of that section) of the State's
			 expenditures in the quarter for medical assistance for community behavioral
			 health clinic services provided by certified community behavioral health
			 clinics in the State that receive assistance under this section. Payments to
			 States made under this subparagraph shall be considered to have been under, and
			 are subject to the requirements of, section 1903 of the Social Security Act (42
			 U.S.C. 1396b).(g)Annual
			 report(1)In
			 generalNot later than 1 year after the date on which the first
			 grants are awarded under this section, and annually thereafter, the Secretary
			 shall submit to Congress an annual report on the use of funds provided under
			 the demonstration program. Each such report shall include—(A)an assessment of
			 access to community-based mental health services under the Medicaid program in
			 the States awarded such grants;(B)an assessment of
			 the quality and scope of services provided by certified community behavioral
			 health clinics under the grants as compared against community-based mental
			 health services provided in States that are not receiving such grants;
			 and(C)an assessment of
			 the impact of the demonstration programs on the costs of a full range of mental
			 health services (including inpatient, emergency and ambulatory
			 services).(2)RecommendationsNot
			 later than December 31, 2019, the Secretary shall submit to Congress
			 recommendations concerning whether the demonstration programs under this
			 section should be continued and expanded on a national basis.(h)DefinitionsIn
			 this section:(1)Community
			 behavioral health clinic servicesThe term community
			 behavioral health clinic services means ambulatory behavioral health
			 services of the type described in subparagraphs (J), (M), (N), and (O) of
			 subsection (c)(1) that are provided by certified community behavioral
			 health clinics receiving assistance under this section.(2)StateThe
			 term State has the meaning given such term for purposes of title
			 XIX of the Social Security Act (42 U.S.C. 1396 et seq.).(i)Authorization
			 of appropriationsThere is authorized to be appropriated to carry out this section,
			 $50,000,000 for fiscal year 2016, to remain available until expended.256.Annual Medicaid DSH reportSection 1923 of the Social Security Act (42 U.S.C. 1396r–4) is amended by adding at the end the following:(k)Annual report to Congress(1)In generalBeginning January 1, 2015, and annually thereafter, the Secretary shall submit a report to Congress on the program established under this section for making payment adjustments to  disproportionate share hospitals  for the purpose of providing Congress with information relevant to determining an appropriate level of  overall funding for such payment adjustments during and after the period in which aggregate reductions in the DSH allotments to States are required under paragraphs (7) and (8) of subsection (f).(2)Required report informationExcept as otherwise provided, each report submitted under this subsection shall include the following:(A)Information and data relating to changes in the number of uninsured individuals for the most recent year for which such data are available as compared to 2013 and as compared to the Congressional Budget Office estimates of uninsured individuals made at the time of the enactment of the  Patient Protection and Affordable Care Act (Public Law 111–148) and the Health Care and Education Reconciliation Act of 2010 (Public Law 111–152).(B)Information and data relating to the extent to which hospitals continue to incur uncompensated care costs from providing unreimbursed or under-reimbursed services to individuals who either are eligible for medical assistance under the State plan under this title or under a waiver of such plan or who have no health insurance (or other source of third party coverage) for such services.(C)Information and data relating to the extent to which hospitals continue to provide charity care and unreimbursed or under-reimbursed services, or otherwise incur bad debt, under the program established under this title, the State Children's Health Insurance Program established under title XXI, and State or local indigent care programs, as reported on cost reports submitted under title XVIII or such other data as the Secretary determines appropriate.(D)In the first report submitted under this section, a methodology for estimating the amount of unpaid patient deductibles, copayments and coinsurance incurred by hospitals for patients enrolled in qualified health plans through an American Health Benefits  Exchange, using existing data and minimizing the administrative burden on hospitals to the extent possible, and in subsequent reports, data regarding such uncompensated care costs collected pursuant to such methodology.(E)For each State, information and data relating to the difference between the DSH allotment for the State for the fiscal year that began on October 1 of the year preceding the year in which the report is submitted  and the aggregate amount of uncompensated care costs for all  disproportionate share hospitals in the State.(F)Information and data relating to the extent to which there are certain vital hospital systems that are disproportionately experiencing high levels of uncompensated care and that have multiple other missions, such as a commitment to graduate medical education, the provision of tertiary and trauma care services, providing public health and essential community services, and providing comprehensive, coordinated care.(G)Such other information and data relevant to the determination of the level of funding for, and amount of, State DSH allotments as the Secretary determines appropriate(3)Authorization of appropriationsThere is authorized to be appropriated to the Secretary for the period of fiscal years 2015 through 2109, such sums as may be necessary to carry out this subsection..257.ImplementationTo the extent the Secretary of Health and Human Services issues a regulation to carry out the provisions of this Act, the Secretary shall, unless otherwise specified in this Act—(1)issue a notice of proposed rulemaking that includes the proposed regulation;(2)provide a period of not less than 60 calendar days for comments on the proposed regulation;(3)not more than 24 months following the date of publication of the proposed rule, publish the final regulation or take alternative action (such as withdrawing the rule or proposing a revised rule with a new comment period) on the proposed regulation; and(4)not less than 30 days before the effective date of the final regulation, publish the final regulation or take alternative action (such as withdrawing the rule or proposing a revised rule with a new comment period) on the proposed regulation.December 19, 2013Read twice and placed on the calendar